Exhibit 10.23



AIR CARGO CENTER LEASE




MCP CARGO, LLC
http://mundolasvegas.com/


as Landlord,




and




A-M GLOBAL LOGISTICS, LLC,
a Delaware Limited Liability Company




as Tenant





Air Cargo Lease A-Mark 2014

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    
    



SUMMARY OF BASIC LEASE INFORMATION


TERMS OF LEASE                    DESCRIPTION


1. Date:




  [November 21]       , 2014.
 
2. Landlord:


MCP CARGO, LLC, a Nevada limited liability company
 
3. Tenant:


A-M GLOBAL LOGISTICS, LLC,
a Delaware limited liability company




 
4. Project (Article 1).


That certain air cargo center (the "Project") located in the Marnell Air Cargo
Center, at 6055 Surrey Street, in the City Las Vegas, County of Clark, State of
Nevada, 89119, which Project is legally described in Exhibit "A-3" attached to
the Lease, as generally depicted on Exhibit "A-1" to the Lease (the "Site
Plan").


 
5. Building (Article 1).






That certain building (the “Building”) located in the Project, more commonly
known as Marnell Air Cargo Center - Building 2, 6055 Surrey Street, Las Vegas,
Nevada, containing approximately One Hundred Twenty One Thousand Nine Hundred
Ninety Two (121,992) square feet of floor area, subject to adjustment upon
completion of the Building, as shown on the Site Plan attached hereto as Exhibit
"A-1" to the Lease, with the core and shell construction to contain only those
features set forth on the Work Letter Agreement attached hereto as “Exhibit “E”
and which constitutes Landlord’s Work as described therein.


 
6. Premises (Article 1).






That certain space in the Building identified as Suite 105 and consisting of
Thirteen Thousand Nine Hundred Seventy Nine (13,979) square feet of floor area
(the “Premises”, and as shown on Exhibit "A-2" to the Lease (the "Depiction of
Premises")


 
7. Lease Term (Article 2).




 
     7.1 Lease Term:
Sixty (60) months.


 


Air Cargo Lease A-Mark 2014    - i -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    
    



   7.2 Lease Commencement Date:
One Hundred Twenty (120) days following Landlord’s delivery of the Premises;
provided, however, that in the event Tenant opens for business prior to the
expiration of such One Hundred Twenty (120) day period, then Tenant, commencing
the date Tenant opens for business, shall be obligated to pay all amounts due
under this Lease, including, without limitation, Rent (as such term is defined
in the Lease). Landlord shall deliver to Tenant possession of the Premises in
its As-Is (as such term is defined in the Lease) condition. Notwithstanding the
foregoing, delivery of the Premises and Tenant possession shall not occur until
the last to occur of the following:


(a)    The Lease has been fully executed by Tenant and Landlord, and all amounts
to be paid at the time of execution paid by Tenant to Landlord; and
(b)    Tenant or Tenant’s authorized agent has received notification from
Landlord that the key to the Premises is available for pickup by Tenant or
Tenant’s authorized agent.




 
   7.3 Lease Expiration Date:
The last day of the sixtieth (60th) full calendar month of the Lease Term (the
"Lease Expiration Date").


 
7.4 Options to Extend
None.
 
8. Rent (Article 3).
 
 
   8.1 Base Rent (Initial Term):
The monthly Base Rent shall be equal to One and 50/100 Dollars ($1.50) for each
square foot of floor area in the Premises, with increases pursuant to Article 3
of the Lease. The annual Base Rent for the first year of the Lease Term is
estimated to be equal to Two Hundred Fifty One Thousand Six Hundred Twenty Two
and No/100s Dollars ($251,622.00).


 
 
9. Guarantor:
A-Mark Precious Metals, Inc., a Delaware corporation.


 
10. Permitted Use (Article 5):
Subject to Section 5.1 of the Lease, the Premises shall be occupied and used
solely for a precious metals trading company services/warehouse/secured
storage/office that must be compatible with M-D zoning.


 
11. Tenant's Trade Name
(Section 5.1):
None
 
12. Security Deposit
(Article 21):
Twenty Thousand Nine Hundred Sixty Eight and 50/100 Dollars ($20,968.50)


Air Cargo Lease A-Mark 2014    - ii -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    
    



 
13. Addresses of Landlord and
Tenant (Article 22).




 
13.1 Address of Landlord:








With copies of all notices to:


MCP CARGO, LLC
222 Via Marnell Way
Las Vegas, NV 89119
Attn: Property Administrator


Kolesar & Leatham
400 S. Rampart, Suite 400
Las Vegas, Nevada 89145
Attn: Joseph J. Mugan, Esq.
Tele. No.: (702) 362-7800


 
13.2 Address of Tenant:
429 Santa Monica Boulevard, Suite 230
Santa Monica, California 90401


 
14. Landlord's Broker (Article 24):




      Tenant's Broker (Article 24):
     
None




None





15. Tenant Allowance:










Subject to Exhibit “E” of this Lease, Landlord will provide an Allowance (as
further defined in Exhibit “E” attached to the Lease) up to Forty and 00/100
Dollars ($40.00) per square foot of the Premises, for a total amount up to but
not to exceed Five Hundred Fifty Nine Thousand One Hundred Sixty and 00/100
Dollars ($559,160.00), and which includes all costs associated with the
installation of a dock high door for the Premises.


16. Right of First Offer:
Contemporaneously with the execution of the Lease, Landlord and Tenant shall
execute the Right of First Offer to Lease attached hereto as Exhibit “I”.






Air Cargo Lease A-Mark 2014    - iii -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    
    





TABLE OF CONTENTS


ARTICLES    PAGE
ARTICLE 1    
PREMISES, PROJECT AND COMMON AREAS    
1.1    Premises, Building, Project and Common Areas    
1.2    Improvement of Premises    
ARTICLE 2    
LEASE TERM    
2.1    Initial Term    
2.2    Options to Extend    
ARTICLE 3    
BASE RENT    
3.1    Base Rent Payment    
3.2    Base Rent Increases    
ARTICLE 4    
ADDITIONAL RENT    
4.1    General Terms; Net Lease    
4.2    Definitions of Key Terms Relating to Additional Rent    
4.3    Estimated Payments and Annual Adjustments    
4.4    Intentionally Omitted    
4.5    Personal Property Taxes    
ARTICLE 5    
USE OF PREMISES; OPENING FOR BUSINESS AND OPERATING COVENANTS    
5.1    Permitted Use    
5.2    Duties and Quality Standards; Prohibited Conduct    
5.3    Labor Harmony    
5.4    Hazardous Materials    
5.5    Refuse    
5.6    Deliveries    
ARTICLE 6    
SERVICES AND UTILITIES    
6.1    Cleaning and Maintenance    
6.2    Utilities    
6.3    Landlord Control of Exterior Lighting    
6.4    Interruption of Utilities    
ARTICLE 7    
REPAIRS    
ARTICLE 8    
ADDITIONS AND ALTERATIONS    
8.1    Landlord's Consent to Alterations    
8.2    Manner of Construction    
8.3    Payment for Improvements    
8.4    Construction Insurance    
8.5    Landlord's Property    
ARTICLE 9    
COVENANT AGAINST LIENS    
ARTICLE 10    

Air Cargo Lease A-Mark 2014    - iv -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    
    



INSURANCE    
10.1    Indemnification and Waiver    
10.2    Landlord's Insurance    
10.3    Tenant's Insurance    
10.4    Policy Requirements    
10.5    Increase in Coverage.    
10.6    Blanket Coverage.    
10.7    Subrogation.    
ARTICLE 11    
DAMAGE AND DESTRUCTION    
11.1    Insured Casualty.    
11.2    Uninsured Casualty.    
11.3    Damage to the Project.    
11.4    Damage Near End of Term.    
11.5    Release of Liability.    
11.6    Abatement of Rent.    
11.7    Waiver of Statutory Provisions    
11.8    Lender's Prior Rights to Insurance Proceeds    
ARTICLE 12    
NONWAIVER    
ARTICLE 13    
CONDEMNATION    
13.1    Permanent Taking    
13.2    Temporary Taking    
ARTICLE 14    
ASSIGNMENT AND SUBLETTING    
14.1    Transfers    
14.2    Landlord's Consent    
14.3    Effect of Transfer    
14.4    Additional Transfers    
14.5    Landlord's Right of First Refusal    
14.6    No Release of Tenant    
ARTICLE 15    
SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES    
15.1    Surrender of Premises    
15.2    Removal of Tenant Property by Tenant    
15.3    Removal of Tenant's Property by Landlord    
15.4    Landlord's Actions on Premises    
ARTICLE 16    
HOLDING OVER    
ARTICLE 17    
ESTOPPEL CERTIFICATES    
ARTICLE 18    
SUBORDINATION    
ARTICLE 19    
DEFAULTS; REMEDIES    
19.1    Events of Default by Tenant    
19.2    Landlord's Remedies Upon Default by Tenant    
19.3    Sublessees of Tenant    

Air Cargo Lease A-Mark 2014    - v -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    
    



19.4    Form of Payment After Default    
19.5    Waiver of Default    
19.6    Efforts to Relet    
19.7    Landlord Default    
ARTICLE 20    
COVENANT OF QUIET ENJOYMENT    
ARTICLE 21    
SECURITY DEPOSIT    
ARTICLE 22    
NOTICES    
ARTICLE 23    
DEVELOPMENT OF THE PROJECT    
ARTICLE 24    
BROKERS    
ARTICLE 25    
LATE CHARGES    
ARTICLE 26    
LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT    
26.1    Landlord's Cure    
26.2    Tenant's Reimbursement    
ARTICLE 27    
ENTRY BY LANDLORD    
ARTICLE 28    
PARKING    
ARTICLE 29    
MISCELLANEOUS PROVISIONS    
29.1    Terms    
29.2    Binding Effect    
29.3    No Air Rights    
29.4    Short Form of Lease    
29.5    Transfer of Landlord's Interest    
29.6    Prohibition Against Recording    
29.7    Landlord's Title    
29.8    Captions    
29.9    Relationship of Parties    
29.10    Application of Payments    
29.11    Time of Essence    
29.12    Partial Invalidity    
29.13    No Warranty    
29.14    Financial Statements    
29.15    Entire Agreement    
29.16    Right to Lease    
29.17    Force Majeure    
29.18    Waiver of Redemption by Tenant    
29.19    Joint and Several    
29.20    Authority    
29.21    Attorneys' Fees; Waiver of Jury Trial    
29.22    Governing Law and Venue    
29.23    Submission of Lease    

Air Cargo Lease A-Mark 2014    - vi -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    
    



29.24     Intentionally Omitted    
29.25    Independent Covenants    
29.26    Project Name and Signage    
29.27    Confidentiality    
29.28    Intentionally Omitted    
29.29    Interpretation    
29.30    Rules    
29.31    Security Officers    
29.32    Real Estate Investment Trust    
29.33    Landlord Consent    
29.34    Time    



Air Cargo Lease A-Mark 2014    - vii -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    

LIST OF EXHIBITS




Principal Reference
Exhibit     In Section  




"A-1"        Site Plan    Summary


"A-2"        Depiction of Premises    Summary


"A-3"        Legal Description of Project    Summary


"A-4"        Non-Exclusive Parking Area    Article 28


"A-5"        Exclusive Parking Area    Article 28


"B"        Notice of Lease Term Dates    2.1


"C"        Intentionally Omitted    


"D"        Form of Tenant's Estoppel Certificate    Article 17


"E"        Work Letter Agreement    1.1.1


"F"        Guaranty of Lease    Summary


"G"        Notice of Non-Responsibility    Section 8.1
      
"H"        Intentionally Omitted    


“I”        Right of First Offer    Summary


“J”        Master Lease    Section 5.2






         











Air Cargo Lease A-Mark 2014    - viii -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



AIR CARGO CENTER LEASE


This Project Lease (the "Lease"), which includes the preceding Summary of Basic
Lease Information (the "Summary") attached hereto and incorporated herein by
this reference, dated as of the date set forth in Section 1 of the Summary, is
made by and between MCP CARGO, LLC, a Nevada limited liability company
("Landlord"), and A-M GLOBAL LOGISTICS, LLC, a Delaware limited liability
company ("Tenant"). In the event of a conflict between the terms of the Summary
and the terms of this Lease, the terms of this Lease shall prevail.


ARTICLE 1


PREMISES, PROJECT, AND COMMON AREAS


1.1    Premises, Building, Project, and Common Areas


1.1.1    The Premises. Landlord is the owner of a leasehold interest (or on the
Lease Commencement Date (as defined in Section 2.1) will be the owner of a
leasehold interest) in the Premises (as defined in this Section 1.1). Upon and
subject to the terms hereinafter set forth in this Lease and subject to the
terms of the Restriction Documents (as defined in Section 5.2), Landlord hereby
leases to Tenant and Tenant hereby leases from Landlord the Premises, which are
generally described in Section 6 of the Summary (the "Premises"), and all other
improvements to be constructed on the Premises, all in accordance with the Work
Letter Agreement attached hereto as Exhibit "E" (the "Work Letter Agreement"),
and Tenant's non-exclusive rights to use the Common Areas described below. The
Premises and all other improvements that are permanently affixed to the Premises
may be collectively referred to herein as the "Improvements." Landlord and
Tenant agree that each party shall have the right, but not the obligation, to
re-measure the Premises, within thirty (30) days after Tenant takes possession
of the Premises. All measurements of the Premises shall be made from the outside
of exterior walls and from the center of the interior demising partitions,
including those measurements to establish the length and width of the Premises.
Deductions shall not be allowed for columns, sprinkler risers, roof drains,
vents, piping, waste lines, conduit, ventilation shafts and related items
serving the other tenant space. In the event the number of square feet of floor
area in the Premises as determined by such re-measurement is different from the
number of square feet of floor area specified above in Section 6 of the Summary
and based upon a mutually acceptable and finalized floor plan by Landlord and
Tenant, Landlord shall, by written notice to Tenant, make a proportionate
adjustment of Rent (as defined below) and other charges under this Lease which
are calculated based on the actual number of square feet of floor area of the
Premises.


1.1.2    The Building.    The Premises is located within the Building (which
Landlord has constructed or intends to construct) as described in Section 5 of
the Summary and as depicted on Exhibit "A-1".


1.1.3    The Project. The Premises, Building and Common Areas are located within
the Project (which Landlord has constructed or intends to construct) described
in Section 4 of the Summary which, in addition to the Premises and Common Areas
described below, may also contain certain other buildings and improvements.
Tenant acknowledges that the Project as depicted on Exhibit "A-1" is for
purposes of convenience only and that Landlord reserves the right at any time
during initial construction or thereafter to expand, reduce, remove, demolish,
change, renovate, or construct any existing or new improvements at the Project.



Air Cargo Lease A-Mark 2014    - 1 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



1.1.4    Common Areas. Subject to the Restriction Documents (as defined in
Section 5.2), Tenant shall have the non-exclusive right to use in common with
other tenants in the Project those areas of the Project intended for common use
(the "Common Areas"), including but not limited to parking areas, roads,
streets, drives, truck and delivery passages, customer loading zones, landscaped
and planted areas, parking lot lighting, exterior ramps, entrances to and exits
from the Project, sidewalks, and all easements or other rights under any
instrument creating covenants, conditions, easements, restrictions, or other
rights with respect to any portion of the Common Areas. The Common Areas shall
not include any actual or planned building areas depicted on Exhibit "A-1" or
any other areas (whether depicted on Exhibit "A-1" or not) that are leased or
intended for lease to or for the exclusive use of Landlord or any tenant or
group of tenants in the Project.


1.1.5    Landlord's Use and Operation of the Project and Common Areas. Landlord
reserves the right from time to time without notice to Tenant (i) to close
temporarily any of the Common Areas; (ii) to make changes to the Common Areas,
including, without limitation, changes in the location, size, and shape of the
Common Areas; (iii) to add additional buildings and improvements to the Project;
(iv) to designate land outside the Project to be part of the Project, and in
connection with the improvement of such land to add additional buildings and
Common Areas to the Project; (v) to use the Common Areas while engaged in making
additional improvements, repairs, or alterations to the Project or to any
adjacent land, or any portion thereof; and (vi) to do and perform such other
acts and make such other changes in, to, or with respect to the Project and
Common Areas or the expansion thereof as Landlord may deem to be appropriate.
Landlord shall endeavor to reasonably minimize the effect upon Tenant's
occupancy, access to, or conduct or operation of its business on the Premises
when doing or causing anything to be done with respect to the Common Areas or
the other portions of the Project (to the extent that Landlord controls or has
the right to control that portion of the Project or the Premises). Tenant hereby
agrees that Landlord's actions permitted under this Section 1.1.5 shall in no
way constitute a constructive eviction of Tenant nor entitle Tenant to any
abatement of Rent (as defined in Section 4.1 below). Landlord shall have no
responsibility and shall not be liable to Tenant for any reason because of any
direct or indirect injury to or interference with Tenant's business arising from
such activities, nor shall Tenant be entitled to any compensation or damages
from Landlord for loss of the use of the whole or any part of the Premises or of
Tenant's personal property or improvements resulting from such activities, or
for any inconvenience or annoyance occasioned by such activities, except to the
extent arising from Landlord's willful misconduct or breach of this Lease.


1.2    Improvement of Premises.


All work required or necessary to complete the Premises for occupancy shall be
the responsibility of the party(ies) as set forth in the Work Letter Agreement.
Tenant acknowledges that Landlord has made no representations or warranties
regarding the condition of the Premises or the Project except as expressly set
forth in this Lease (including the Work Letter Agreement). Subject to any
express representations and warranties set forth in this Lease, Tenant, by its
execution hereof, hereby accepts the Premises in its "As-Is" condition, with all
faults, whether patent or latent. The term "As-Is" shall mean the current
condition of the Premises.



Air Cargo Lease A-Mark 2014    - 2 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



ARTICLE 2


LEASE TERM


2.1    Initial Term


The terms and provisions of this Lease shall be effective as of the date of this
Lease, except for the provisions of this Lease relating to the payment of Rent
(as defined below in Section 4.1). The term of this Lease (the "Lease Term")
shall be as set forth in Section 7.1 of the Summary, shall commence on the date
set forth in Section 7.2 of the Summary (the "Lease Commencement Date"), and
shall terminate on the date set forth in Section 7.3 of the Summary (the "Lease
Expiration Date"), unless this Lease is sooner terminated as hereinafter
provided or unless extended pursuant to Section 2.2. For purposes of this Lease,
the term "Lease Year" shall mean each twelve (12) month period during the Lease
Term; provided, for the first Lease Year if the Lease Commencement Date occurs
on a day other than the first day of a calendar month, the first Lease Year
shall end on the last day of the twelfth (12th) full calendar month of the Lease
Term, and the second (2nd) and each succeeding Lease Year shall commence on the
first day of the next calendar month. The last Lease Year shall end on the Lease
Expiration Date (unless the Lease is earlier terminated pursuant to the
provisions hereof). At any time during the Lease Term, Landlord may deliver to
Tenant a notice in the form as set forth in Exhibit "B" attached hereto (the
"Notice of Lease Term Dates") to confirm the Lease Commencement Date and Lease
Expiration Date, which notice, if true and correct, Tenant shall execute and
return to Landlord within twenty (20) days of receipt thereof. If Tenant fails
to execute and timely deliver the Notice of Lease Term Dates to Landlord, and
Tenant has not otherwise notified Landlord of any requested revisions thereto by
the end of such twenty (2) day period, Tenant shall be deemed to have accepted
and agreed that the statements set forth in Exhibit "B" are true and correct,
without exception.


2.2    Intentionally Omitted.


ARTICLE 3


BASE RENT


3.1    Base Rent Payment


Beginning on the Lease Commencement Date, Tenant shall pay, without prior notice
or demand, to Landlord at Landlord's Address (as set forth in Section 13.1 of
the Summary) or at such other place as Landlord may from time to time designate
in writing upon notice to Tenant at least thirty (30) days prior to the next
ensuing payment date, in currency or a check for currency which, at the time of
payment, is legal tender for private or public debts in the United States of
America, base rent ("Base Rent") as set forth in Section 8 of the Summary,
payable in equal monthly installments as set forth in Section 8 of the Summary
in advance on or before the first day of each and every month during the Lease
Term, without any setoff or deduction whatsoever unless otherwise provided
herein. The Rent (Base Rent plus Additional Rent) for the first full month of
the Lease Term shall be paid together with the Security Deposit, collectively as
prepaid rent, on or before the Effective Date of this Lease. Prepaid rent is
nonrefundable in the event of Tenant’s default prior to the Lease Commencement
Date. If any Base Rent payment date (including the Lease Commencement Date)
falls on a day of the month other than the first day of such month or if any
payment of Base Rent is for a period which is shorter than one month, the Base
Rent for any fractional month shall accrue on a daily basis for the period from
the date such payment is due to the end of such calendar month or to the end of
the Lease Term at a rate per day which is equal to 1/365 of the applicable
annual Base Rent.

Air Cargo Lease A-Mark 2014    - 3 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



All other payments or adjustments required to be made under the terms of this
Lease that require proration on a time basis shall be prorated on the same
basis.


3.2    Base Rent Increases


The Base Rent shall be increased on the first day of the thirteenth (13) month
of the Lease Term and on each annual anniversary thereof during the Lease Term
(the "Adjustment Month") by an amount equal to three percent (3%) of the Base
Rent in effect immediately prior to a respective Adjustment Month. Landlord
shall notify Tenant of each increase by delivering a written statement setting
forth the new amount of the Base Rent. Tenant shall pay the new Base Rent from
its effective date until the next periodic increase.


Landlord and Tenant acknowledge and agree that any failure of Tenant to
surrender possession of the Premises on the Lease Expiration Date or earlier
termination of this Lease shall result in substantial damages to Landlord, and
that those damages are and will be impossible or impracticable to measure in
advance. Accordingly, if Tenant does not surrender possession of the Premises to
Landlord as set forth herein, Tenant shall be deemed a hold over tenant at
sufferance and shall pay to Landlord, as liquidated damages, for each day that
Tenant holds over in the Premises, an amount equal to one hundred fifty percent
(150%) of the portion of the Base Rent payable during the last month of the
Lease Term, plus Additional Rent that was payable by Tenant in the last full
calendar year prior to the Lease Expiration Date or earlier termination of this
Lease, prorated on the basis of a 365-day year. No provision of this Lease shall
be deemed consent to permit Tenant to retain possession of the Premises after
the Lease Expiration Date or earlier termination of this Lease and Landlord
expressly reserves the right to require Tenant to surrender possession of the
Premises upon the Expiration Date or earlier termination of the Lease. Except as
otherwise specifically stated in this Lease, all of the terms and conditions of
this Lease shall remain in effect following any extension, renewal, or hold over
of the original Lease Term.


ARTICLE 4


ADDITIONAL RENT


4.1    General Terms; "Net" Lease


As set forth in this Article 4, in addition to paying the Base Rent (as set
forth in Section 8.1 of the Summary), Tenant shall pay Landlord Tenant's
"Proportionate Share" of Operating Expenses (as defined in Section 4.2.2 below).
Tenant's "Proportionate Share" shall equal a fraction, the numerator of which is
the gross leasable floor area of the Premises, and the denominator of which is
the total gross leasable floor area of the Building of which the Premises is a
part. Such payments by Tenant, together with any and all other amounts payable
by Tenant to Landlord pursuant to the terms of this Lease (other than Base
Rent), are hereinafter collectively referred to as the "Additional Rent", and
the Base Rent and the Additional Rent are sometimes herein collectively referred
to as "Rent." All amounts due under this Article 4 as Additional Rent shall be
payable for the same periods and in the same manner as the Base Rent. Without
limitation on other obligations of Tenant that survive the expiration of the
Lease Term, the obligations of Tenant to pay Additional Rent that accrue during
the Lease Term shall survive the expiration of the Lease Term. Except for the
payment of Tenant's Proportionate Share of Operating Expenses, which shall be
paid in accordance with Sections 4.3, Landlord and Tenant acknowledge that it is
their intent and agreement that this Lease be a "TRIPLE NET" lease and that as
such, the provisions contained in this Lease are intended to pass on to Tenant
or reimburse Landlord for all costs and expenses associated with this Lease and
the Premises, and Tenant's operation therefrom. Landlord shall be responsible
for those costs and expenses that this Lease expressly provides are Landlord's
responsibility, which shall not be included in Operating Expenses unless

Air Cargo Lease A-Mark 2014    - 4 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



otherwise provided for herein. Landlord shall not be responsible for any other
costs or expenses associated with this Lease or the Premises, including but not
limited to those that this Lease expressly provides are Tenant's responsibility.


4.2    Definitions of Key Terms Relating to Additional Rent


As used in this Article 4, the following terms shall have the meanings
hereinafter set forth:


4.2.1    "Expense Year" shall mean each calendar year in which any portion of
the Lease Term falls, through and including the calendar year in which the Lease
Term expires.


4.2.2    "Operating Expenses" shall mean all expenses, costs, and amounts of
every kind and nature that Landlord incurs in connection with the use,
ownership, management, maintenance, or operation of the Building (including all
common Building areas) for any applicable Expense Year, including by way of
illustration but not limitation, all of the following: (i) all amounts charged
to the Building, and/or the parcel or Pad upon which the Building is located;
(ii) Real Property Taxes; (iii) all costs, charges and surcharges for utilities,
water, sewage, janitorial, waste disposal and refuse removal and all other
utilities and services provided to the Building (including all common Building
areas, including without limitation, all utility costs incurred to light the
parking areas for the Building on a twenty-four (24) hour, seven (7) day a week
basis) which are not separately metered or billed directly to tenants of the
Building; (iv) insurance costs for which Landlord is responsible under this
Lease or which Landlord or any mortgagee of Landlord deems necessary or prudent;
(v) any costs levied, assessed or imposed pursuant to any applicable law or
regulation; (vi) the cost (amortized over such period as Landlord reasonably
determines, but in no event less than ten (10) years, together with interest at
the Lease Interest Rate on the unamortized balance) of any capital improvements
to the Building or equipment replacements for the Building made by Landlord
after the Lease Commencement Date which are intended to reduce other Operating
Expenses or are required by any laws or regulations or are necessary in order to
operate the Building at the same quality level as prior to such replacement;
(vii) costs and expenses of operation, repair and maintenance of all structural
and mechanical portions and components of the Building including, without
limitation, plumbing, communication, heating, ventilating and air-conditioning,
elevator and other common Building systems, which are not otherwise the
responsibility of any other tenant of the Building; (viii) utilities surcharges
or any other costs levied, assessed or imposed by, or at the direction of, or
resulting from statutes or regulations or interpretations thereof, promulgated
by any federal, state, regional, municipal or local government authority in
connection with the use or occupancy of the Building (including, without
limitation, energy conservation charges or surcharges); (ix) all costs incurred
in the management and operation of the Building including, without limitation,
gardening and landscaping, maintenance of all parking areas, maintenance of
signs, resurfacing and repaving, painting, lighting, cleaning, graffiti removal
and provision of Building security; (x) all personal property taxes levied on or
attributable to personal property used in connection with the Building; (xi)
depreciation on personal property owned by Landlord to the extent utilized in
the operation or maintenance of the Building; (xii) rental or lease payments
paid by Landlord for rented or leased personal property to the extent used in
the operation or maintenance of the Building; (xiii) management fees in respect
of the Building, wages, salaries and other labor costs to the extent incurred in
the management and operation of the Building; (xiv) fees for required licenses
and permits; (xv) reasonable legal, accounting and other professional fees;
(xvi) reasonable and appropriate reserves for repair and replacement of
equipment serving the Building; (xvii) wages, salaries and other labor costs and
administrative expenses incurred in the management and operation of the
Building; (xviii) any other expenses which would reasonably or customarily be
included in the cost of managing, operating, maintaining and repairing buildings
similar to the Building; and (xix) a reasonable allowance to Landlord for
supervision of all of the foregoing not to exceed fifteen percent (15%) of the
total of all Operating Expenses (such allowance reduced by the amount

Air Cargo Lease A-Mark 2014    - 5 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



paid by Landlord to any bonafide unaffiliated third party property manager to
manage the Building only in the event Landlord retains such party to manage the
Building). At Landlord's sole discretion, Landlord shall have the right to
amortize any of the costs of repair or maintenance of the Building over such
period as Landlord reasonably determines together with interest at the Lease
Interest Rate on the unamortized balance, in lieu of including the entire amount
of such costs in Operating Costs in the year such costs are incurred, provided
Tenant shall not be responsible for its Proportionate Share of any such cost
incurred by Landlord prior to the date of this Lease. Landlord shall not be
required to provide a service as part of its operation and maintenance of the
Building because of reference to a particular service in this Section.
(i)    Operating Expenses shall not include: (a) capital expenditures not
described in Section 4.2.2 (vi) above; (b) depreciation not described in Section
4.2.2(xi) above; (c) principal payments of mortgage or other non-operating debts
of Landlord and which encumber all or any portion of the Building or the real
property thereunder; (d) costs of any item to the extent Landlord is reimbursed
by insurance or condemnation proceeds, or from other tenants of the Building;
(e) costs of leasing space in the Building, including without limitation,
brokerage commissions, lease concessions, rental abatements and construction
allowances granted to specific tenants, permits or any other costs incurred in
connection with renovating or other improvements made for other tenants of the
Building; (f) costs of selling, financing or refinancing the Building; (g) other
than as set forth in Section 4.2.2(xvii), Landlord’s general corporate overhead
and general and administrative expenses; (h) costs associated with operation of
the Landlord, as the same are distinguished from the costs of operation of the
Building and which fall outside of those costs described in Sections
4.2.2(xiii), 4.2.2(xiv), 4.2.2(xvii) and 4.2.2(xviii) above; (i) Landlord’s
charitable or political contributions; (j) other than reserves described in the
definition of Operating Expenses, any reserves retained by Landlord: (j) fines
or penalties not incurred as a result of, or relating to, any action or inaction
of Tenant and which shall be the responsibility of Tenant; (k) organizational
expenses of creating or operating the entity that constitutes Landlord; or (l)
damages paid to Tenant hereunder or to other tenants of the Building under their
respective leases.
(ii)    Landlord shall (i) not make a profit by charging items to Operating
Expenses that are otherwise also charged separately to another party and which
such party is solely responsible and liable for payment, and (ii) other than
reserves and allowances as described in the definition of Operating Expenses,
Landlord shall not collect Operating Expenses from Tenant and all other
tenants/occupants in the Building in an amount in excess of what Landlord
incurred for the items included in Operating Expenses. Any refunds or discounts
actually received by Landlord for any category of Operating Expenses shall
reduce Operating Expenses in the applicable year (pertaining to such category of
Operating Expenses).


4.2.3    "Real Property Taxes" shall mean any form of tax, assessment, license
fee, license tax, business license fee, commercial rental tax, levy, charge,
penalty, tax or similar imposition, imposed by any authority having the direct
power to tax (including any city, county, state or federal government, or any
school, agricultural, lighting, drainage, transportation, air pollution,
environmental or other improvement or special assessment district) as against
any legal or equitable interest of Landlord in the Building and/or the Premises,
including, but not limited to, the following:


(i)    any tax on a landlord's "right" to rent or "right" to other income from
the Premises or against Landlord's business of leasing the Premises;


(ii)    any assessment, tax, fee, levy or charge in substitution, partially or
totally, of any assessment, tax, fee, levy or charge previously included within
the definition of Real Property Taxes (it is the intention of Tenant and
Landlord that all such new and increased assessments, taxes,

Air Cargo Lease A-Mark 2014    - 6 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



fees, levies and charges be included within the definition of "Real Property
Taxes" for the purposes of this Lease);


(iii)    any assessment, tax, fee, levy or charge allocable to or measured by
the area of the Premises or the rent payable hereunder, including, without
limitation, any gross income tax or excise tax levied by the state, county, city
or federal government, or any political subdivision thereof, with respect to the
receipt of such rent, or upon or with respect to the possession, leasing,
operating, management and maintenance, alteration, repair, use or occupancy of
the Building, or any portion thereof;


(iv)    any assessment, tax, fee, levy or charge upon this transaction creating
or transferring an interest or an estate in the Premises;


(v)    any assessment, tax, fee, levy or charge based upon the number of people
employed, working at, or using the Premises or the Building, or utilizing public
or private transportation to commute to the Premises or the Building; and


(vi)    reasonable legal and other professional fees, costs and disbursements
incurred in connection with proceedings to contest, determine or reduce Real
Property Taxes.


Real Property Taxes shall not include federal or state income, franchise,
inheritance or estate taxes of Landlord or of any of the parties which comprise
Landlord.


4.3    Estimated Payments and Annual Adjustments


Tenant shall pay Tenant's Proportionate Share of Operating Expenses, in advance,
in monthly installments with the Base Rent based on Landlord's good faith
estimate of the Operating Expenses. Landlord may adjust such estimates from time
to time as Landlord determines, which adjustment will be effective as of the
next payment date for Base Rent after notice of such adjustment to Tenant. By
April 1 of each Expense Year during the Lease Term, or as soon thereafter as
practicable, Landlord shall deliver to Tenant a statement, in reasonable detail,
of the Operating Expenses as finally determined by Landlord for the preceding
Expense Year and Tenant's Proportionate Share of such Operating Expenses. Upon
Tenant's receipt of such statement, there shall be an adjustment between
Landlord and Tenant, with payment to Landlord within fifteen (15) days of
Tenant's receipt of such statement or credit given to Tenant, as the case may
be, to reflect the finally determined Operating Expenses. Landlord's failure to
provide such statement(s) shall in no way excuse Tenant from its obligation to
pay Additional Rent and shall not constitute a waiver of Landlord's right to
bill and collect such Additional Rent from Tenant in accordance with the terms
of the Lease.


In the event of any dispute as to the amount of Tenant's Proportionate Share of
Operating Expenses as set forth in the Operating Expenses statement, Tenant
shall have the right, once, and only once, a year after no less than thirty (30)
days prior written notice and at reasonable times, to inspect and photocopy
Landlord's Operating Expenses records for the previous Expense Year only at the
Address of Landlord (as specified in Section 13 of the Summary). If, after such
inspection and photocopy, Tenant continues to dispute the amount of Tenant's
Proportionate Share of Operating Expenses as set forth in the Operating Expenses
statement, Tenant shall be entitled to retain a national, independent, certified
public accountant mutually acceptable to Landlord and Tenant to audit Landlord's
Operating Expenses records for the previous Expense Year only to determine the
proper amount of Tenant's Proportionate Share of Operating Expenses. Landlord
shall be entitled to review the results of such audit promptly after completion
of same. If such audit determines that Landlord has overcharged Tenant, then
within fifteen (15) days after the results of the audit are made

Air Cargo Lease A-Mark 2014    - 7 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



available to Landlord, Landlord shall credit Tenant the amount of such
overcharge toward the payments of Base Rent and Additional Rent next coming due
under this Lease. If such audit proves that Landlord has undercharged Tenant,
then within fifteen (15) days after the results of the audit are made available
to Tenant, Tenant shall pay to Landlord the amount of any such undercharge.
Tenant agrees to pay the cost of such audit, provided that Landlord shall
reimburse Tenant the amount of such cost if the audit proves that Landlord's
determination of Tenant's Proportionate Share of Operating Expenses (as set
forth in the Operating Expenses statement) was in error by more than five
percent (5%).


4.4    Intentionally Omitted


4.5    Personal Property Taxes


Tenant shall pay before delinquency all taxes (including sales and use taxes),
assessments, license fees, and public charges levied, assessed, or imposed upon
its business operation as well as upon its merchandise, furniture, fixtures,
equipment, and other personal property. In the event any such items of property
are assessed with property of Landlord, then such assessment shall be equitably
divided between Landlord and Tenant in a method mutually agreed upon in good
faith by Landlord and Tenant.


ARTICLE 5


USE OF PREMISES; OPENING FOR BUSINESS
AND OPERATING COVENANTS


5.1    Permitted Use


Subject to the Restriction Documents, Tenant shall use the Premises solely for
the Permitted Use set forth in Section 10 of the Summary (the "Permitted Use")
and under the Trade Name set forth in Section 11 of the Summary (the "Trade
Name"), and in a first-class manner and character consistent with the Permitted
Use; and Tenant shall not use or permit the Premises to be used for any other
purpose or purposes whatsoever. Notwithstanding any other provision of this
Lease, Tenant shall not engage in any activity or use on the Premises or the
Project, or permit any activity or use by Tenant's employees, invitees, agents,
or employees on the Premises or Project, that violates or contravenes the
Restriction Documents, including without limitation, any prohibited uses
contained therein. Landlord makes no warranty or representation that the
Premises are suitable for Tenant's intended use or whether such use complies
with all laws. Landlord does not grant Tenant any exclusive right to conduct any
type or style of business in the Project or any portion thereof.


5.2    Duties and Quality Standards; Prohibited Conduct


5.2.1    Compliance with Rules and Regulations, Laws, and Restriction Documents.
Tenant further covenants and agrees that Tenant shall not use, or suffer or
permit any of its officers, employees, agents, servants, or contractors to use
the Premises or Common Areas or any part thereof for any use or purpose contrary
to or in violation of the Permitted Use, the Restriction Documents, the laws of
the United States of America or the State of Nevada, or the ordinances,
regulations, or requirements of the local municipal or county governing body or
other lawful authorities having jurisdiction over the Project or any part
thereof. Landlord reserves the right, but shall not be obligated, to exclude or
expel from the Project and the Premises any person who, in the judgment of
Landlord, is intoxicated or under the influence of liquor or drugs, or who shall
in any manner do any act in violation of any of this Lease. Tenant shall comply
with the Restriction Documents, which shall mean the following defined terms,
inclusively:

Air Cargo Lease A-Mark 2014    - 8 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



(a)
The Term "Master Lease" as used herein shall mean that certain Lease Agreement
by and between Landlord and the County of Clark (referred to herein along with
its successors and assigns as the "County") that has been executed and which is
attached hereto as Exhibit “J”. The Master Lease will be executed by all parties
thereto as a condition precedent to the Lease Commencement Date. Provided,
should Landlord be unable to obtain a mutually executed Master Lease with the
County prior to Lease Commencement Date or should Landlord be unable to obtain
the County's approval of this Lease prior to the Lease Commencement Date, then
this Lease shall automatically terminate unless otherwise agreed to by Landlord
and Tenant in writing. In the event that this Lease so terminates, neither party
shall have any further liability or obligation to the other party for any
obligation arising thereafter. This Lease and all of Tenant's rights hereunder
are and shall be subject and subordinate to the Master Lease and any amendments
or modifications thereof. Within ten (10) days after the receipt of a request
from Landlord, County, or any mortgagee of Landlord, Tenant shall confirm such
subordination by executing a recordable subordination agreement in form and
content satisfactory to Landlord, County, and any mortgagee of Landlord.

(b)
The term "Design Guidelines" as used herein shall mean the design guidelines for
the Project which Landlord may implement as amended from time to time.

(c)
The term “Sign Criteria” as used herein shall mean the signage criteria for the
Project which Landlord shall implement and as amended from time to time.

(d)
The term "Operating Directives" as used herein shall mean that certain document
issued by the Department of Aviation, Clark County, Nevada entitled McCarran
International Airport Operating Directives as a complete revision on June 1,
2001, and as amended and revised from time to time. Tenant hereby acknowledges
that it has received a copy of the Operating Directives prior to the execution
of this Lease.

The Master Lease, Design Guidelines, Sign Criteria and Operating Directives,
each of which may be amended from time to time, are collectively referred to as
the "Restriction Documents". In the event of any conflict between the
Restriction Documents and this Lease, as between Landlord and Tenant, the
Restriction Documents shall control. This Lease and all of Tenant's rights
hereunder are and shall be subject and subordinate to the Restriction Documents
and any amendments or modifications thereof. If any of the documents comprising
the Restriction Documents are not of record as of the date hereof, then this
Lease shall automatically become subordinate to said documents upon their
recordation. Within ten (10) days after the receipt of a request from Landlord
or any Mortgagee, Tenant shall confirm such subordination by executing a
recordable subordination agreement in a commercially reasonable form and content
satisfactory to Landlord.
5.2.2    Prohibited Conduct. Tenant shall not at any time use or occupy or allow
any person to use or occupy the Premises or the Project or any portion thereof
or do or permit anything to be done or kept in the Premises or the Project or
any portion thereof in any manner that: (i) violates any certificate of
occupancy in force for the Premises or the Project; (ii) causes or is reasonably
likely to cause damage to the Project, the Premises, or any equipment,
facilities, or other systems therein; (iii) results in demonstrations, bomb
threats, or other events that require evacuation of the Project or otherwise
disrupt or interfere with the use, occupancy, or quiet enjoyment of the Project
by other tenants and occupants; (iv) interferes with the

Air Cargo Lease A-Mark 2014    - 9 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



transmission or reception of microwave, television, radio, or other
communications signals by antennae located on the roof of a building in the
Project or elsewhere in the Project; or (v) violates or contravenes the
Restriction Documents, including without limitation any prohibited uses as
defined in the Restriction Documents or the leases of tenants in the Project.
Tenant shall not use or allow another person or entity to use any part of the
Premises for the storage, use, treatment, manufacture, or sale of Hazardous
Material (as defined in Section 5.7). With Landlord’s prior written consent,
Tenant may maintain products in the Premises that are incidental to the
operation or maintenance of its Premises, such as ordinary janitorial supplies,
that contain chemicals that may be categorized as Hazardous Materials as long as
Tenant uses such products in the Premises only, in compliance with all laws, and
in the manner that such products are designed to be used. Notwithstanding any
approval that Landlord may give, Tenant remains fully responsible for any
claims, liabilities, and damages that may result from said items, and hereby
indemnifies and holds Landlord harmless therefrom. Landlord reserves the right
to reasonably terminate its consent at any time upon written notice to Tenant,
and upon receipt of such a notice, Tenant agrees to cease use of said items and
to promptly and lawfully remove them from the Premises. Tenant shall not cause,
maintain, or permit any nuisance in, on, or about the Premises, nor shall Tenant
commit or suffer to be committed any waste in or upon the Premises. Tenant shall
not conduct or advertise on or from or pertaining to the Premises any auction or
closing-out wholesale business, nor shall Tenant grant any concession, license,
or permission to any third party to sell or take orders for merchandise or
services in the Premises. Tenant shall not place or keep any tables,
merchandise, or other items in the Common Areas and shall not be permitted to
use any area outside of the Premises for any portion of Tenant's business
operations, including the outdoor storage of merchandise, pallets, inventory,
building materials, and any other personal property. Tenant shall not disturb,
solicit, or canvass any occupant of the Project and shall cooperate with
Landlord and its agents to prevent such activities. Tenant shall cause all
liquids produced and or utilized to be disposed of in strict accordance with all
applicable laws. All non-hazardous/non-toxic liquids shall be disposed of
directly into the sewage system serving the Premises and shall not be dumped,
poured, or allowed to drain into or across any parking area or the Common Areas.


Tenant, or Tenant's employees and agents, shall not solicit business in the
Common Areas and shall not distribute any handbills or other advertising matter
therein. No vending machines shall be installed, maintained, or operated upon
the Premises without the written consent of Landlord. The toilet rooms, urinals,
wash bowls and other apparatus shall not be used for any purpose other than that
for which they were constructed, and no foreign substance, except substances
which are intended to be placed in said apparatus, of any kind whatsoever shall
be thrown therein.


5.2.3    Signs; Merchandising and Advertising; Display Windows. Subject to the
Restriction Documents, any required governmental approvals, and Landlord's prior
written approval, which may be withheld in its sole discretion, Tenant shall be
permitted exterior identification signage with respect to the Premises that
shall be designed and installed at Tenant's sole cost and expense, with such
signage located on the exterior of the Building directly above Tenant’s entrance
door and Tenant’s suite entrance door to the Premises. All such exterior
identification signage shall be furnished, maintained, and removed at the
expiration of the Lease Term (with all damage caused by such removal to be
repaired by Tenant), at Tenant's sole cost and expense. Tenant's right to the
exterior identification signage described above is personal to the original
Tenant executing this Lease and may not be assigned or transferred to, or
utilized by, any other person or entity, except if it is a permitted transfer
pursuant to Article 14. In the event of a permitted transfer, the exterior
identification signage may be assigned to the approved Transferee. Except as
expressly permitted in the first sentence of this Section 5.2.3 and except for
any other signage approved by Landlord in its sole discretion, Tenant may not
install any signs, advertising placards, names, insignia, trademarks,
descriptive material, or any other similar item or items on the Premises
(including the roof of the Premises, within the Premises if visible from the
exterior, or on the doors, windows, or exterior walls of the Premises), in the

Air Cargo Lease A-Mark 2014    - 10 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



Common Areas or elsewhere in the Project without Landlord's prior written
approval, which may be withheld in Landlord's sole discretion. Tenant shall not
use any advertising media that Landlord shall reasonably deem objectionable to
it or to other tenants or occupants of the Project, such as, without limiting
the generality of the foregoing, loud speakers, phonographs, televisions, public
address systems, sound amplifiers, radios, broadcasts, or telecasts within the
Project or permit in the Premises any entertainment or other activities in a
manner seen or heard outside of the Premises or disturbing to tenants or other
occupants of the Project. Tenant shall not install any exterior lighting,
exterior decorations, radio or television antenna, satellite, loud speaker or
other device on the roof or exterior walls of the Premises, without the prior
written consent of Landlord, which may be withheld in Landlord's sole
discretion. Any signs, notices, logos, trademarks, insignias, pictures, names,
advertisements, or similar items that are installed but have not been
individually approved by Landlord may be removed without notice by Landlord at
the sole expense of Tenant. Tenant shall indemnify, defend, and save harmless
Landlord from all claims, demands, loss, or damage to any person or property
arising from any such installation, notwithstanding any consent by Landlord
thereto. Notwithstanding this Section 5.2.3, if Tenant transfers its interest in
this Lease to a Transferee pursuant to Section 14.1 of this Lease, Landlord's
prior consent, which shall be within Landlord's sole discretion, shall be
required to change identification signage or to install any exterior lighting,
exterior decorations, radio or television antenna, satellite, loud speaker, or
other device on the roof or exterior walls of the Premises.


5.3    Labor Harmony


Tenant shall not use (and upon notice from Landlord shall cease using)
contractors, services, workmen, labor, materials, or equipment that, in
Landlord's reasonable judgment, would disturb labor harmony with the workforce
or trades engaged in performing other work, labor, or services in or about the
Project, provided, however, Tenant shall not be obligated to terminate any
contractor, worker, or supplier to the extent not permitted by any applicable
agreement or contract or to the extent said termination would violate any
applicable law.


5.4    Hazardous Materials


(i)    For purposes of this Lease, "Hazardous Materials" means any explosives,
radioactive materials, hazardous wastes, or hazardous substances, including
without limitation substances defined as "hazardous substances" in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. §§ 9601 et. seq.; the Hazardous Materials Transportation Act
of 1975, 49 U.S.C. §§ 5101 et seq.; the Resource Conservation and Recovery Act
of 1976, 42 U.S.C. §§ 6901 et seq.; or any other federal, state, or local
statute, law, ordinance, code, rule, regulation, order, or decree regulating,
relating to, or imposing liability or standards of conduct concerning hazardous
materials, waste, or substances now or at any time hereafter in effect
(collectively, "Hazardous Materials Laws").


(ii)    Tenant will not cause or permit the storage, use, generation, or
disposition of any Hazardous Materials in, on, or about the Premises or the
Project by Tenant, its agents, employees, or contractors, except as set forth in
Section 5.2.2. Tenant will not permit the Premises to be used or operated in a
manner that may cause the Premises or the Project to be contaminated by any
Hazardous Materials in violation of any Hazardous Materials Laws. To the extent
Tenant has knowledge of such actions or claims, Tenant will immediately advise
Landlord in writing of (a) any and all enforcement, cleanup, remedial, removal,
or other governmental or regulatory actions instituted, completed, or threatened
pursuant to any Hazardous Materials Laws relating to any Hazardous Materials
affecting the Premises; and (b) all claims made or threatened by any third party
against Tenant, Landlord, or the Premises relating to damage, contribution, cost
recovery, compensation, loss, or injury resulting from any Hazardous Materials
on or about the Premises. Tenant will not take any remedial action or enter into
any agreements or settlements in response

Air Cargo Lease A-Mark 2014    - 11 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



to the presence of any Hazardous Materials in, on, or about the Premises,
without Landlord's prior written consent, which consent shall not be
unreasonably withheld or delayed and shall not be required in the event of an
emergency.


(iii)    Tenant will be solely responsible for and will defend, indemnify, and
hold Landlord, its agents, and employees harmless from and against all demands,
claims, actions, causes of action, proceedings, penalties, fines, damages,
awards, judgments, assessments, losses, liabilities, obligations, costs, and
expenses, including, without limitation, attorneys' fees and costs, resulting
out of, resulting from, relating to or in connection with (a) Tenant's breach of
its obligations in this Section 5.4, and/or (b) removal, cleanup, and
restoration work and materials necessary to return the Premises and any other
property to the condition existing prior to the introduction of Hazardous
Materials by Tenant, its agents, employees, or contractors. Tenant's obligations
under this Section 5.4 with respect to activities arising prior to the
termination or expiration of this Lease will survive the expiration or other
termination of this Lease.


(iv)    To the best of Landlord's knowledge, without inquiry or investigation,
as of the date of the execution of this Lease, no portion of the Premises is
being used or has been used for the storage, use, generation, or disposal of
Hazardous Materials, and there are no Hazardous Materials in, on, under or about
the Premises.


5.5    Refuse


Tenant shall empty all trash, rubbish, waste material, and other garbage within
the Premises on a regular basis and dispose of it in the Premises' trash
containers, as approved by Landlord, at Tenant's expense. Tenant shall maintain
said trash containers in a clean and orderly condition, completely enclosed and
screened. Tenant shall not burn any garbage in or about the Premises or anywhere
within the Project. If Tenant's garbage is of a deteriorating nature, creating
offensive odors, Tenant shall utilize and maintain at its cost and expense
refrigerated facilities as may be reasonably required by Landlord or by law.


5.6    Deliveries


The delivery, loading, unloading, and shipping of merchandise, supplies,
inventory, fixtures, and other materials or goods of whatsoever nature to or
from the Premises and all loading, unloading, and handling thereof shall be done
at reasonable times from the Premises' loading dock, if any, and such other
areas and means as are reasonably permitted by Landlord from time to time, but
in no event shall Tenant be restricted from such activities between the hours of
7:00 a.m. and 10:00 p.m. Pacific Time. Tenant shall prevent delivery trucks and
other vehicles servicing the Premises from parking or standing in service areas
for undue periods of time. Landlord accepts no liability and is hereby relieved
and released by Tenant in respect of the operation and security of the delivery
facilities, or the adequacy thereof, or the acts or omissions of any person or
persons engaged in the operation thereof, or in the acceptance, holding,
handling, delivery or dispatch, or failure of any acceptance, holding, handling
or dispatch, or any error, negligence, or delay therein. Landlord may from time
to time make and amend regulations respecting delivery services. Tenant shall
inform suppliers of such times and regulations respecting delivery so as to
accommodate the ease of delivery to and from the Project. Tenant shall remove
all such merchandise and other delivered items from the loading area or other
Common Areas immediately upon such delivery.



Air Cargo Lease A-Mark 2014    - 12 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



ARTICLE 6


SERVICES AND UTILITIES


6.1    Cleaning and Maintenance


During the Term, Tenant shall, at its own expense, keep the entire Premises and
any loading docks and trash areas used by Tenant or serving the Premises in a
neat and clean condition, including, but not limited to, re-lamping, removal of
debris and garbage from the Premises and such loading docks, and cleaning of the
exterior portions of the Premises and all windows, window frames, and doors of
the Premises. Tenant, at its discretion, shall either separately contract at its
sole expense for janitorial services for the entire Premises with reputable,
janitorial contractors in accordance with the maintenance standards set forth in
this Lease or self perform all or any portion of the janitorial services.


6.2    Utilities


Subject to the provisions of Section 1 of the Work Letter Agreement, from and
after the date of this Lease, Landlord agrees that it will cause to be made
available to Tenant upon or adjacent to the Premises, facilities for the
delivery to the Premises of water, electricity, and telephone service, and for
the removal of sewage from the Premises. Tenant agrees to use such utilities in
connection with the use of the Premises. Such utilities may be separately
metered at Landlord's option, in which case, Tenant shall make payment directly
to the entities providing such utilities and services. Tenant agrees, at its own
expense, to pay for all water, sewer, trash, electric current, and all other
utilities used by Tenant on or from the Premises from and after the commencement
of Tenant's Work, and Tenant agrees to provide, at Tenant's sole cost and
expense, any check meters of the type required by Landlord or the appropriate
governing authority. In the event that any utilities are furnished to the
Premises by Landlord, whether sub-metered or otherwise, then and in that event,
Tenant shall pay Landlord for such utilities, but the rates charged to Tenant by
Landlord shall not exceed those of the public utility company furnishing same to
Landlord as if its services were being furnished directly to Tenant. Where any
such utilities are not separately metered, Landlord shall pro-rate same on an
equitable basis. Landlord may pro-rate the cost of water service among Tenant
and the other tenants of the Project serviced by the applicable meter based on
the number of fixture units attributable to the Premises over the total number
of fixture units serviced by the applicable meter (as defined in the Nevada
Building Code and/or applicable state and/or county codes). Notwithstanding
anything contained herein to the contrary, Tenant shall reimburse Landlord in
full for the total costs and expenses relating to the monthly HVAC maintenance
contract for the HVAC services for the Premises and the Clark County sewer fees,
with such monthly reimbursement to be paid to Landlord by Tenant in the same
manner as the Rent.


6.3    Landlord Control of Exterior Lighting.    


Notwithstanding any provision to the contrary contained herein, Landlord and
Tenant hereby acknowledge and agree that although Tenant shall be responsible
for the entire cost of any utilities utilized by Tenant for the exterior
lighting of the Premises, including without limitation, the illumination of any
exterior Tenant signage, such utilities shall be tied to a Landlord-controlled
utility relay and Landlord shall determine, in its sole and absolute discretion,
the times when such utilities shall be turned on and off.


6.4    Interruption of Utilities


Tenant agrees that Landlord shall not be liable for damages, by abatement of
Rent or otherwise, for failure, delay, diminution, or interruption of any
utilities or services for any reason and such

Air Cargo Lease A-Mark 2014    - 13 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



failure, delay, diminution, or interruption shall never be deemed to constitute
an eviction or disturbance of Tenant's use and possession of the Premises or
relieve Tenant from paying Rent or performing any of its obligations under this
Lease. Furthermore, Landlord shall not be liable under any circumstances for a
loss of, or injury to, property or for any injury to, or interference with,
Tenant's business, including, without limitation, loss of profits, however
occurring, through or in connection with or incidental to any such failure,
delay, diminution, or interruption of such utilities or services because Tenant
is required to insure against said interruption pursuant to Section 10.3 below.


ARTICLE 7


REPAIRS


Tenant agrees at all times from and after delivery of possession of the Premises
to Tenant, and at its own cost and expense, to repair and maintain the Premises
and every part thereof in good and tenable condition including, but not limited
to, floor coverings, utility meters, pipes and conduits exclusively serving the
Premises, all fixtures, heating and air conditioning equipment and ducting
installed by Landlord in the Premises, and all other equipment therein, the
storefront or storefronts including plate glass, all Tenant's signs and signage,
locks and closing devices, and all window sash, casement or frames, doors and
door frames, ceilings, ceiling tiles and lighting, and all items of repair,
maintenance and improvement or reconstruction as may at any time or from time to
time be required with respect to the Premises by any governmental agency having
jurisdiction, but excluding the roof structure, exterior walls, structural
portions of the Premises and structural floor, which are the sole responsibility
of the Landlord, unless the same are required to be modified because of Tenant's
use of the Premises or Tenant's alterations, improvements, additions, fixtures
or personal property. Tenant agrees to operate the air conditioning equipment
serving the Premises during all business hours so that inside temperatures of
the Premises are maintained within a range in which a majority of adults will be
comfortable in the Premises. All glass, both exterior and interior, shall be
maintained at Tenant's sole cost and expense, and any glass broken shall be
promptly replaced by Tenant with glass of the same kind, size and quality.
Tenant's failure to replace broken glass within seventy-two (72) hours following
the occurrence of the breakage, or the failure by Tenant to replace same with
glass of the same kind, size and quality, shall constitute a breach hereof which
shall, at Landlord's sole and arbitrary discretion, entitle Landlord to exercise
any and all rights herein and any and all legal and equitable rights available
to Landlord in connection therewith. The foregoing notwithstanding, Tenant shall
not be permitted to (i) go onto the roof of the Premises without Landlord's
prior written approval, (ii) penetrate the roof membrane without Landlord's
prior approval and, upon obtaining such approval, only by using Landlord's
approved roofing contractor, or (iii) make any repairs to the structural portion
of the building or to any common building systems. If Tenant refuses or neglects
to make repairs and/or maintain the Premises, or any portion thereof, including
Tenant's storefront(s), in a manner reasonably satisfactory to Landlord,
Landlord shall have the right, upon giving Tenant written notice of its election
to do so, to make such repairs or perform such maintenance on behalf of and for
the account of Tenant. In such event, the cost of such work shall be paid by
Tenant promptly upon receipt of bills therefor. Failure of Tenant to pay any of
said charges within ten (10) days of receipt of bills therefor shall constitute
a default hereunder. Upon any surrender of the Premises, Tenant shall deliver
the Premises to Landlord, upon the expiration or earlier termination of this
Lease, in good order, condition and state of repair, ordinary wear and tear
excepted, and excepting such items of repair as may be Landlord's obligation
hereunder. Moreover, in the event that Tenant has signage rights on the Building
under this Lease, then, upon any surrender of the Premises, Tenant shall also
remove any such signage and deliver such portion of the Building to Landlord in
its/their original condition.



Air Cargo Lease A-Mark 2014    - 14 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



Notwithstanding any provision of this Lease to the contrary, Tenant shall keep
in good order and repair all heating and air conditioning equipment for the
Premises. Tenant agrees to enter into a regularly scheduled preventative
maintenance/service contract (the "Service Contract") on or before the Lease
Commencement Date with a maintenance contractor selected by Landlord, for the
servicing of all heating and air conditioning systems and equipment within the
Premises. The Service Contract shall include all scheduled maintenance as
recommended by the equipment manufacturer as set forth in the
operation/maintenance manual. Notwithstanding the foregoing, Landlord may (but
shall not be obligated to) elect to maintain and/or service the heating and air
conditioning equipment serving the Premises, in which event, Tenant shall pay to
Landlord all costs and expenses for the repair, maintenance and replacement of
all heating and air conditioning equipment for the Premises. If Landlord shall
so elect to maintain the heating and air condition equipment serving the
Premises, then, at Landlord's option, commencing on the Lease Commencement Date
and thereafter on the first (1st) day of each calendar month of the Lease Term,
Tenant shall pay to Landlord one-twelfth (1/12) of an amount estimated by
Landlord to be Tenant's share of such heating and air conditioning expenses for
the ensuing calendar year or balance thereof (including reasonable reserves). On
or before April 1 of each calendar year, or as soon thereafter as practicable,
Landlord shall furnish Tenant a statement covering the preceding calendar year
and the payments made by Tenant with respect to such calendar year as set forth
above. If Tenant's share of such heating and air conditioning expenses exceeds
Tenant's payments so made, Tenant shall pay Landlord the deficiency within ten
(10) days after receipt of Landlord's statement. If Tenant's payments exceed
Tenant's share of such heating and air conditioning expenses, Landlord shall
have the option of (i) paying such excess to Tenant upon Landlord's delivery of
such statement; or (ii) allowing Tenant to credit the excess against payments
next thereafter to become due to Landlord for such expenses as set forth above.
Failure of Tenant to pay any of the charges required by this Section to be paid
when due shall constitute a material default under the terms of this Lease.
Expenses incurred in connection with the operation, maintenance, repair and
replacement of heating and air conditioning equipment by the party performing
same shall include, but not be limited to, all sums expended in connection with
such heating and air conditioning equipment for all general maintenance,
lubrication and/or adjustments, cleaning and/or replacing filters, replacing
belts, repairing and/or replacing worn out parts, repairing and/or replacing
utilities, duct work and machinery, maintenance and insurance contracts carried
on the heating and air conditioning equipment, and all other items of expense
incurred by such party in connection with the operation, maintenance, repair and
replacement of the heating and air conditioning equipment.


Landlord shall maintain and repair, or cause to be repaired and maintained, in
good condition and repair, the Common Areas of the Project and the foundations,
exterior structural walls, and structural roof of the Building; provided, to the
extent that such maintenance and repairs are caused by the negligence, willful
misconduct, or breach of this Lease by Tenant or its employees, agents,
representatives, contractors, or invitees, Tenant shall pay to Landlord as
Additional Rent the reasonable cost of such maintenance and repairs plus a
reasonable percentage not to exceed fifteen percent (15%) of the costs thereof
to reimburse Landlord for all overhead, general conditions, fees, and other
costs or expenses arising from Landlord's involvement with such repairs and
replacements within five (5) days after being billed for the same. Tenant waives
and releases its right to make repairs at Landlord's expense under any law,
statute, or ordinance now or hereafter in effect. There shall be no abatement of
Rent and no liability of Landlord by reason of any injury to or interference
with Tenant's business arising from the making of or failure to make any
repairs, alterations, or improvements in or to any portion of the Project or the
Premises or in or to fixtures, appurtenances, and equipment therein.

Air Cargo Lease A-Mark 2014    - 15 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    





ARTICLE 8


ADDITIONS AND ALTERATIONS


8.1    Landlord's Consent to Alterations


Tenant may not make any improvements, alterations, additions, or changes
(collectively, the "Alterations") to the Premises without first procuring the
prior written consent of Landlord to such Alterations, which consent shall be
requested by Tenant not less than thirty (30) days prior to the commencement
thereof, and which consent may be withheld by Landlord in Landlord's sole and
absolute discretion; provided, however, that Tenant may, at Tenant's sole cost
and expense and upon fourteen (14) days prior notice to Landlord, make
nonstructural Alterations to the Premises which: (i) do not affect the outside
appearance of the Premises and do not create the potential for unusual expenses
to be incurred upon the removal of the Alterations and the restoration of the
Premises upon the termination of this Lease; (ii) do not affect any part of the
Project outside of the Premises; (iii) do not adversely affect the proper
functioning of any of the mechanical, electrical, sanitary, or other service
systems or installations of the Project; (iv) shall be performed at such times
and in such manner as Landlord from time to time may reasonably designate;
(v) will not result in a breach of this Lease (including Tenant's operation
covenant contained in Section  5.2.4 above), or a violation of or require a
change in the certificate of occupancy applicable to the Premises; and (vi)
costs shall not exceed Ten Thousand Dollars ($10,000.00) per year.
Notwithstanding any provision to the contrary, any Alterations shall not violate
the Restriction Documents.


UPON EXECUTION OF THIS LEASE, TENANT ACKNOWLEDGES THAT LANDLORD MAY EXECUTE A
NOTICE OF NON-RESPONSIBILITY IN SUBSTANTIALLY THE SAME FORM ATTACHED HERETO AS
EXHIBIT "G", AND INCORPORATED HEREIN BY REFERENCE, AND MAY RECORD THE SAME
WITHIN THREE (3) DAYS OF EXECUTION OF THIS LEASE PURSUANT TO NEVADA REVISED
STATUTES ("NRS") 108.234. TENANT FURTHER AGREES THAT, AT LEAST TEN (10) DAYS
PRIOR TO ENTERING INTO CONTRACT WITH ANY PRIME CONTRACTOR INTENDING TO PERFORM
ALTERATIONS, AND PRIOR TO THE COMMENCEMENT OF ANY WORK RELATING TO THE PREMISES,
TENANT SHALL COMPLY WITH THE REQUIREMENTS OF NRS 108.2403 AND NRS 108.2407
REGARDING POSTED SECURITY AND SHALL NOTIFY LANDLORD IN WRITING OF THE NAME AND
ADDRESS OF ANY SUCH PRIME CONTRACTOR TO ENABLE LANDLORD TO PROPERLY SERVE THE
RECORDED NOTICE OF NON-RESPONSIBILITY UPON THE PRIME CONTRACTOR PURSUANT TO NRS
108.234. TENANT FURTHER AGREES TO, AND SHALL CAUSE ITS PRIME CONTRACTOR TO,
WITHIN TEN (10) DAYS AFTER NOTIFICATION OF THE AWARD OF THE CONTRACT TO THE
PRIME CONTRACTOR, FURNISH BONDS COVERING THE FAITHFUL PERFORMANCE OF THE
CONSTRUCTION OF ANY ALTERATIONS OR INSTALLATION OF EQUIPMENT, WITH PAYMENT OF
ALL OBLIGATIONS ARISING THEREUNDER TO TAKE EFFECT UPON COMPLETION OF SUCH
ALTERATIONS OR OTHER INSTALLATIONS, IN ACCORDANCE WITH THE TERMS OF THE MASTER
LEASE.


TENANT HEREBY ACKNOWLEDGES THAT TENANT IS REQUIRED TO COMPLY WITH THE TERMS OF
THIS SECTION 8.1 AND THE PROVISIONS OF NRS 108.2403 AND (TO THE EXTENT TENANT
ESTABLISHES A CONSTRUCTION DISBURSEMENT ACCOUNT PURSUANT TO NRS 108.2403)
108.2407 PRIOR TO COMMENCEMENT OF ANY WORK OF IMPROVEMENT TO BE CONSTRUCTED,
ALTERED OR REPAIRED ON THE

Air Cargo Lease A-Mark 2014    - 16 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



PREMISES (SUCH OBLIGATIONS ARE COLLECTIVELY REFERRED TO AS THE "TENANT'S
ALTERATION OBLIGATIONS").


___________________
TENANT'S INITIALS


The construction by Tenant of Tenant's Work (as defined in Exhibit "E" attached
hereto) to the Premises shall be governed by the terms of the Work Letter
Agreement and not the terms of this Article 8; provided that Tenant shall comply
with Tenant’s Alteration Obligations in Tenant’s construction of Tenant’s Work.
Prior to the commencement of any Improvement or Alterations to or of the
Premises on behalf of Tenant, Tenant shall deliver to Landlord a signed and
acknowledged waiver (or release) of liens from each contractor, subcontractor,
or materialman in a form approved by Landlord, and to the extent permitted by
law, Tenant shall at Tenant's expense cause the duly executed and notarized
waiver (or release) to be recorded in the Office of the Clark County Recorder.


8.2    Manner of Construction


Landlord may impose, in connection with such Alterations or repairs of the
Premises or about the Premises, such reasonable requirements as Landlord in its
reasonable discretion may deem desirable, including, but not limited to, the
requirement that Tenant utilize for such purposes only contractors, materials,
mechanics, and materialmen approved by Landlord, which approval shall not be
unreasonably withheld. In any event, a contractor acceptable to Landlord shall
perform all mechanical, electrical, plumbing, structural, and heating,
ventilation and air conditioning work, and such work shall be performed at
Tenant's cost. Tenant shall construct such Alterations and perform such repairs
in conformance with the Restriction Documents and any and all applicable
federal, state, county, or municipal laws, rules, and regulations and pursuant
to a valid building permit, if required. All work with respect to any
Alterations must be done in a good and workmanlike manner and in the most
expeditious and diligent manner reasonably possible to completion to the end
that the Premises shall at all times be a complete unit except during the period
of work and so that to the extent reasonably practical any disruption or
inconvenience to the Project and tenants of the Project is minimized. In
performing the work of any such Alterations, Tenant shall have the work
performed in such manner so as not to obstruct access to the Project or any
portion thereof, by any other tenant of the Project and their invitees, so as
not to obstruct the business of Landlord or other tenants in the Project or
interfere with the labor force working in the Project, with adequate provisions
for the safety and convenience of tenants of the Project and to control dust,
noise, and other effects of such work using methods commonly utilized to control
such effects associated with construction centers. Tenant shall repair at its
own cost and expense all damage caused by such work and shall restore any
effected portion of the Project to the condition which existed prior to the
beginning of such work. In addition to Tenant's obligations under Article 9 of
this Lease, upon completion of any Alterations, Tenant agrees to cause a Notice
of Completion to be recorded in the applicable recorder's office, to the extent
required by Nevada law, and Tenant shall deliver to the Project management
office a reproducible copy of the "as built" drawings of the Alterations as well
as full and final waivers of all liens for labor, services, or materials.


8.3    Payment for Improvements


In the event Tenant requests any Alterations or repair work directly from
Landlord, and Landlord agrees to perform such work, to the extent not covered by
the Allowance as described in the Work Letter Agreement, the charges for such
work shall be deemed Additional Rent under this Lease, payable, at Landlord's
election, within (i) ten (10) days of Landlord's billing therefor, or
(ii) pursuant to a progress payment construction schedule reasonably approved by
Landlord. Upon completion of such work, Landlord

Air Cargo Lease A-Mark 2014    - 17 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



shall obtain full and final waivers of all liens for labor, services or
materials. If Tenant requests any such work directly from Landlord, Tenant shall
pay to Landlord a reasonable percentage, not to exceed fifteen percent (15%) of
the cost of such work sufficient to compensate Landlord for all overhead,
general conditions, fees, and other costs and expenses arising from Landlord's
involvement with such work.


8.4    Construction Insurance


In addition to the requirements of Article 10 of this Lease, in the event that
Tenant makes any Alterations, prior to the commencement of such Alterations,
Tenant shall provide Landlord with evidence that Tenant or Tenant's contractor
carries "Builder's All Risk" insurance in an amount approved by Landlord, which
approval shall not be unreasonably withheld covering the construction of such
Alterations, it being understood and agreed that all of such Alterations shall
be insured by Tenant pursuant to Article 10 of this Lease immediately upon
completion thereof.


8.5    Landlord's Property


All Alterations, Improvements, fixtures, and/or equipment that may be installed
or placed in or about the Premises, and all signs installed in, on, or about the
Premises as approved by Landlord, from time to time, shall be at the sole cost
of Tenant and, except for Tenant's signs, trade fixtures, equipment, and other
personal property, shall be and become the property of Landlord, except that
Tenant may remove any signs, trade fixtures, and/or equipment that Tenant can
reasonably substantiate to Landlord have not been paid for by Landlord, provided
Tenant repairs any damage to the Premises caused by such removal. If Tenant
fails to repair any damage caused by the removal of any such trade fixtures
and/or equipment, Landlord may do so and may charge the cost thereof to Tenant.
Tenant hereby indemnifies and holds Landlord harmless from any liability, cost,
obligation, expense, or claim of lien in any manner relating to the
installation, placement, removal, or financing by Tenant of any such
Alterations, Improvements, fixtures, and/or equipment in, on, or about the
Premises, except to the extent arising from Landlord's gross negligence, willful
misconduct or breach of this Lease.


ARTICLE 9


COVENANT AGAINST LIENS


Tenant shall not cause or permit any lien or encumbrance of any kind whatsoever,
if created or caused by the act of Tenant, to attach to or be placed upon the
Project or Premises. Landlord shall have the right at all times to post and keep
posted on the Premises any notice that it deems necessary for protection from
such liens. Tenant covenants and agrees not to suffer or permit any lien of
mechanics or materialmen or others to be placed against the Project or the
Premises, or any portion thereof, with respect to work or services claimed to
have been performed for or materials claimed to have been furnished to Tenant or
the Premises, and, in case of any such lien attaching or notice of any lien,
Tenant covenants and agrees to cause such lien to be released and removed of
record within thirty (30) days after the recording of such lien against the
Project or Premises or post an appropriate bond, pre-approved by Landlord in
writing, within such thirty (30) day period. Notwithstanding anything to the
contrary set forth in this Lease, in the event that such lien is not released
and removed (or Tenant has not posted an appropriate bond necessary to release
such liens) on or before the date occurring thirty (30) days after notice of
such lien is delivered by Landlord to Tenant, Landlord, at its sole option, may
immediately take all action reasonably necessary to release and remove such
lien, without any duty to investigate the validity thereof, and all reasonable
sums, costs, and expenses, including reasonable attorneys' fees and costs,
incurred by Landlord in connection with such lien shall be

Air Cargo Lease A-Mark 2014    - 18 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



deemed Additional Rent under this Lease and shall be due and payable by Tenant
within ten (10) days following the delivery of written notice to Tenant thereof.


ARTICLE 10


INSURANCE


10.1    Indemnification and Waiver


To the extent not prohibited by law and except for claims relating to Hazardous
Materials existing upon, under or about the Premises prior to the execution of
this Lease or the migration thereon from offsite sources not caused by Tenant
after the execution of this Lease, Landlord, its respective officers, agents,
servants, and employees shall not be liable for, and are hereby released from,
any responsibility for any damage either to person or property or resulting from
the loss of use thereof, which damage is sustained by Tenant due to the Premises
or any part thereof or any appurtenances thereof needing repair (including any
improvements, materials, or equipment relating to telephone or telecommunication
systems), or due to the occurrence of any accident or event in or about the
Project, or due to any act or neglect of any tenant or occupant of the Project,
including the Premises, or of any other person. The provisions of this
Section 10.1 shall apply particularly, but not exclusively, to damage caused by
gas, electricity, steam, sewage, sewer gas or odors, fire, water, or by the
bursting or leaking of pipes, faucets, sprinklers, plumbing fixtures, and
windows, and shall apply without distinction as to the person whose act or
neglect was responsible for the damage and whether the damage was due to any of
the causes specifically enumerated above or to some other cause of an entirely
different nature. Tenant further agrees that all personal property upon the
Premises or Project shall be at the risk of Tenant only, and that Landlord shall
not be liable for any loss or damage thereto or theft thereof. Tenant shall
indemnify, defend, protect, and hold harmless Landlord its respective officers,
agents, servants, and employees from any and all loss, cost, damage, expense,
liability (including without limitation court costs and reasonable attorneys'
fees), penalties, and charges (collectively, the "Claims") incurred in
connection with or arising from any cause in, on, or about the Premises,
including, without limiting the generality of the foregoing: (i) any failure by
Tenant in the observance or performance of any of the terms, covenants, or
conditions of this Lease on Tenant's part to be observed or performed; (ii) the
use or occupancy of the Premises by Tenant or any person claiming by, through,
or under Tenant; (iii) the condition of the Premises or any occurrence or
happening on the Premises from any cause whatsoever, excluding claims arising
out of Hazardous Materials existing upon, under or about the Premises prior to
the execution of this Lease or the migration thereon from offsite sources not
caused by Tenant after the execution of this Lease; or (iv) any acts, omissions,
or negligence of Tenant or of any person claiming by, through, or under Tenant,
or of the contractors, agents, servants, employees, invitees or licensees of
Tenant or any such person, in, on, or about the Premises or anywhere else within
the Project to the extent relating to their activities on the Premises,
including, without limitation, any acts, omissions, or negligence in the making
or performance of any Alterations (whether prior to or during the Lease Term),
provided Tenant shall not indemnify Landlord or its respective officers, agents,
servants, and employees, from any Claim arising out of or related to their gross
negligence or will misconduct. Landlord shall defend, indemnify, and hold
harmless Tenant from and against any and claims arising out of Hazardous
Materials existing upon the Premises prior to the execution of this Lease or the
migration thereon from offsite sources caused by Landlord after the execution of
this Lease. The provisions of this Section 10.1 shall survive the expiration or
sooner termination of this Lease. The respective obligations of the parties
under this Section 10.1 are subject to the following conditions: (i) the party
seeking indemnity ("Indemnitee") shall promptly notify the other party
("Indemnitor") of any Claims; (ii) the Indemnitee shall not take any actions,
including an admission of liability, that would bar the Indemnitor from
enforcing any applicable coverage of insurance held by the Indemnitor or
prejudice any defense of the Indemnitor in any legal proceedings pertaining to
such Claim or otherwise prevent the

Air Cargo Lease A-Mark 2014    - 19 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



Indemnitor from defending itself or the indemnitee with respect to such Claim;
(iii) the Indemnitee shall not enter into any settlement agreement or
arrangement without the prior consent of the Indemnitor, which consent may be
granted or withheld in the Indemnitor's sole discretion; (iv) the
indemnification obligations of the Indemnitor shall not apply to the extent that
the Indemnitee actually receives insurance proceeds with respect to such Claim,
and (v) for any liability that Landlord may have under this Lease to Tenant,
Landlord shall not be liable to Tenant for any damages whatsoever to the extent
said damages are insured under the insurance policies required to be maintained
by Tenant under Section 10.3.


10.2    Landlord's Insurance


Tenant shall neither use the Premises nor permit the Premises to be used or acts
to be done therein that will (i) increase the premium of any insurance carried
by Landlord with respect to the Project or any part thereof; (ii) cause a
cancellation of or be in conflict with any such insurance policies; (iii) result
in a refusal by insurance companies of good standing to insure the Project or
any part thereof in amounts reasonably satisfactory to Landlord; or (iv) subject
Landlord to any liability or responsibility for injury to any person or property
by reason of any operation being conducted in the Premises other than acts or
uses that are consistent with the Permitted Use. Tenant shall, at Tenant's
expense, comply as to the Premises with all insurance company requirements
pertaining to the use of the Premises. If Tenant's conduct or use of the
Premises causes any increase in the premium for such insurance policies, then
Tenant shall reimburse Landlord for any such increase and Landlord shall have
the option to terminate the Lease at any time thereafter. Tenant, at Tenant's
expense, shall comply with all applicable rules, orders, regulations, or
requirements of the American Insurance Association (formerly the National Board
of Fire Underwriters) and with any similar body.


10.3    Tenant's Insurance


Tenant further covenants and agrees that it will carry and maintain during the
entire Lease Term hereof, at Tenant's sole cost and expense, the following types
of insurance in the amounts and forms hereinafter specified:


A.    Public Liability and Property Damage. Tenant shall at all times during the
Lease Term maintain in effect a policy or policies of bodily injury liability
and property damage liability insurance with limits of not less than Two Million
and 00/100 Dollars ($2,000,000.00) combined single limit per occurrence and in
the aggregate, insuring against any and all liability of the insured with
respect to the Premises or arising out of the maintenance, condition, use, or
occupancy thereof, and property damage liability. All such bodily injury
liability insurance and property damage liability insurance shall specifically
insure the performance by Tenant of the indemnity agreement as to liability for
injury to or death of persons and injury or damage to property contained in
Section 10.1 hereof. Such policies shall include, without limitation, coverage
for fire, explosion, and water damage legal liability coverage.


B.    Plate Glass. Tenant shall be responsible for the maintenance of the plate
glass on the Premises, if any, and to insure the risk pursuant to
Section 10.2(C) hereof. Tenant's responsibility for maintenance of the plate
glass includes its replacement in the event repair of the glass would not
restore the glass to its original condition and specifications at the time of
installation. In the event Tenant replaces the plate glass, Tenant shall replace
it with plate glass that conforms with the original plate glass specifications.


C.    Tenant Improvements. Tenant shall at all times during the Lease Term
maintain in effect insurance covering all of Tenant's Work, Tenant's leasehold
improvements, alterations or additions, Tenant's trade fixtures, merchandise and
all personal property from time to time in, on or upon the Premises,

Air Cargo Lease A-Mark 2014    - 20 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



in an amount not less than one hundred percent (100%) of their full replacement
cost, without depreciation, providing protection against any peril included
within the classification "Fire and Extended Coverage", together with insurance
against sprinkler damage, vandalism and malicious mischief. The proceeds from
such insurance shall be used solely for the repair or replacement of the
property damaged or destroyed unless this Lease shall cease and terminate under
the provisions of Article XI hereof, whereupon any proceeds of insurance
covering Tenant's leasehold improvements and any Alterations or additions to the
Premises shall be payable to Landlord. The Tenant shall be responsible for any
insurance deductible, self-insured retentions and/or uninsured or underinsured
areas covered in this Article 10.


D.    Workers' Compensation. Tenant shall at all times during the Lease Term
carry Workers' Compensation insurance for all of Tenant's employees.


E.    Business Interruption. Tenant shall at all times during the Lease Term
maintain in effect business interruption or loss of income insurance in amounts
sufficient to cover annual Base Rent and all other charges due under the Lease
for twelve (12) months and compensate Tenant for at least one (1) year of loss
of all profits.


10.4    Policy Requirements


The minimum limits of policies of insurance required of Tenant under this Lease
shall in no event limit the liability of Tenant under this Lease. All policies
of insurance provided for herein shall be issued by insurance companies with a
general policy holder's rating of not less than A and a financial rating of not
less than Class X as rated in the most current available Best's Insurance
Reports and qualified to do business in the State of Nevada. All such policies
shall name Landlord, Landlord's first mortgagee or beneficiary, and County as
additional insureds and loss payees, which policies shall be for the mutual and
joint benefit and protection of Landlord, Tenant, Landlord's first mortgagee or
beneficiary, and County. Executed copies of such policies of insurance or
original certificates thereof shall be delivered to Landlord within ten (10)
days after delivery of possession of the Premises to Tenant and thereafter at
least thirty (30) days prior to the expiration of the term of each such policy.
All public liability and property damage policies shall contain a provision that
Landlord, although named as an additional insured, shall nevertheless be
entitled to recovery under such policies for any loss occasioned to it, its
servants, agents, or employees by reason of any act or omission of Tenant or its
servants, agents, employees or contractors. As often as any such policy shall
expire or terminate, renewal or additional policies shall be procured and
maintained by Tenant pursuant to the terms of this Article 10. All policies of
insurance delivered to Landlord must contain a provision that the company
writing such policy will give to Landlord and all other additional insureds at
least thirty (30) days' notice in writing in advance of any cancellation or
lapse or the effective date of any reduction in the amount of or other material
change of insurance. All public liability, property damage and other casualty
policies maintained by Tenant shall be written as primary policies, and any
insurance maintained by Landlord shall be excess insurance only.


10.5    Increase in Coverage


In the event Landlord or Landlord's first mortgagee or beneficiary deems it
necessary to increase the amounts or limits of insurance required to be carried
by Tenant hereunder, Landlord may reasonably increase such amounts or limits of
insurance, and Tenant shall increase the amounts or limits of the insurance
required to be carried by Tenant hereunder and shall provide Landlord with
policies or original certificates indicating the increased amounts or limits as
provided in Section 8.3 hereof.


10.6    Blanket Coverage

Air Cargo Lease A-Mark 2014    - 21 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    





Tenant's obligations to carry insurance provided for in this Article may be
brought within the coverage of a so-called blanket policy or policies of
insurance carried and maintained by Tenant, provided that Landlord, or
Landlord's first mortgagee or beneficiary and Landlord's lessor, shall be named
as an additional insured thereunder as their respective interests may appear;
and that the coverage afforded Landlord will not be reduced or diminished by
reason of the use of such blanket policy of insurance, and provided further that
the requirements set forth herein are otherwise satisfied. Tenant agrees to
permit Landlord at all reasonable times to inspect the policies of insurance of
Tenant covering risks upon the Premises for which policies or copies of
certificates thereof are not required to be delivered to Landlord.


10.7    Subrogation


Landlord and Tenant agree to have their respective insurance companies issuing
property damage insurance upon the Premises waive any rights of subrogation that
such companies may have against Landlord or Tenant, as the case may be. Tenant
hereby waives any right that it may have against Landlord on account of any loss
or damage to Tenant's property to the extent such loss or damage is required to
be insured against hereunder or is otherwise insured under policies of insurance
for fire and all risk coverage, theft, or other similar insurance.


ARTICLE 11


DAMAGE AND DESTRUCTION


11.1    Insured Casualty.


In the event that the Premises are partially or totally destroyed by fire or any
other peril covered by insurance maintained by Landlord, Tenant shall promptly
notify Landlord of any damage to the Premises resulting from fire or any other
casualty; and Landlord shall, within a period of one hundred eighty (180) days
after the occurrence of such destruction, but only to the extent that proceeds
of such insurance are received by Landlord for such purpose, commence
reconstruction and restoration of the Premises and prosecute the same diligently
to completion, in which event this Lease shall continue in full force and
effect. In the event insurance proceeds are not sufficient to pay the cost of
such reconstruction, or if the damage or destruction is caused by the acts or
omissions of Tenant, its agents, employees or contractors, or if Landlord is
restricted by any governmental authority, Landlord may elect to either terminate
this Lease or pay the cost of such reconstruction. Such reconstruction shall be
only to the extent necessary to restore the Landlord's Work in the Premises. As
Tenant is required to maintain the insurance set forth under Section 10.3(C) and
receive the insurance proceeds thereof in the event the Premises are partially
or totally destroyed by fire or any other peril, Tenant shall be obligated for
the restoration of all of the items specified as Tenant's Work in the event of
such reconstruction, as well as Tenant's other leasehold improvements, trade
fixtures and other personal property on the Premises, and Tenant shall, prior to
the commencement of construction, submit to Landlord, for Landlord's review and
approval, which approval shall not be unreasonably withheld or delayed, all
plans, specifications, and working drawings relating thereto, and Landlord shall
approve the contractors, which approval shall not be unreasonably withheld or
delayed, to perform such work. Tenant shall diligently prosecute said work to
completion without delay or interruption, except for events beyond the
reasonable control of Tenant, and so as to not to obstruct the business of
Landlord or other tenants in the Project or interfere with the labor force
working in the Project, with adequate provisions for the safety and convenience
of tenants of the Project and to control dust, noise, and other effects of such
work using methods commonly utilized to control such effects associated with
construction centers.

Air Cargo Lease A-Mark 2014    - 22 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    





11.2    Uninsured Casualty.


In the event that the Premises are partially or totally destroyed as a result of
any casualty or peril not covered by Landlord's insurance, Tenant shall promptly
notify Landlord of any damage to the Premises resulting from fire or any other
casualty; and Landlord may, within a period of one hundred eighty (180) days
after the occurrence of such destruction (a) commence reconstruction and
restoration of the Premises and prosecute the same diligently to completion, in
which event this Lease shall continue in full force and effect; or (b) notify
Tenant in writing that it elects not to so reconstruct or restore the Premises,
in which event this Lease shall cease and terminate as of the date of service of
such notice, unless Tenant is unable to continue the operation of its business
after the occurrence of such destruction, in which event this Lease shall cease
and terminate as of the date of such destruction. In the event of any
reconstruction of the Premises by Landlord following destruction as a result of
any casualty or peril not covered by Landlord's insurance, such reconstruction
shall be only to the extent necessary to restore the Landlord's Work in the
Premises. Tenant shall be obligated for the restoration of all of the items
specified as Tenant's Work in the event of such reconstruction, as well as
Tenant's other leasehold improvements, trade fixtures and other personal
property on the Premises, and Tenant shall, prior to the commencement of
construction, submit to Landlord, for Landlord's review and approval, which
approval shall not be unreasonably withheld or delayed, all plans,
specifications, and working drawings relating thereto, and Landlord shall
approve the contractors, which approval shall not be unreasonably withheld or
delayed, to perform such work. Tenant shall diligently prosecute said work to
completion without delay or interruption, except for events beyond the
reasonable control of Tenant, and so as not to obstruct the business of Landlord
or other tenants in the Project or interfere with the labor force working in the
Project, with adequate provisions for the safety and convenience of tenants of
the Project and to control dust, noise, and other effects of such work using
methods commonly utilized to control such effects associated with construction
centers.


11.3    Damage to the Project.


Notwithstanding anything to the contrary herein contained, in the event of a
total destruction of the Project or a partial destruction of the Project, the
cost of restoration of which would exceed one-third (1/3) of the then
replacement value of the Project, by any cause whatsoever, whether or not
insured against and whether or not the Premises are partially or totally
destroyed, Landlord may, within a period of one hundred eighty (180) days after
the occurrence of such destruction, notify Tenant in writing that it elects not
to so reconstruct or restore the Project, in which event this Lease shall cease
and terminate as of the date of such destruction.


11.4    Damage Near End of Term.


Notwithstanding the foregoing, in the event that the Premises are partially or
totally destroyed during the last two (2) years of the Lease Term, or the last
two (2) years of any Extended Term, Landlord and Tenant each shall have the
option to terminate this Lease by giving written notice to the other of the
exercise of such option within thirty (30) days after such destruction, in which
event this Lease shall cease and terminate as of the date of service of such
notice. For the purposes of this Article, partial destruction shall be deemed to
be a destruction to an extent of at least one-third (1/3) of the full
replacement cost of the Premises as of the date of destruction.
    
11.5    Release of Liability.



Air Cargo Lease A-Mark 2014    - 23 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



In the event of any termination of this Lease in accordance with this Article,
the parties shall be released thereby without further obligation to the other
party coincidental with the surrender of possession of the Premises to Landlord
except for items which have theretofore accrued and are then unpaid or
unperformed.


11.6    Abatement of Rent.


In the event of reconstruction and restoration as herein provided, and provided
Tenant has maintained the business interruption or loss of income insurance
required pursuant to Section 10.3, to the extent that the proceeds of such
business interruption or loss of income insurance are paid to Landlord during
the period of reconstruction and restoration, Base Rent payable hereunder shall
be abated proportionately with the degree to which Tenant's use of the Premises
is impaired during the remainder of the period of reconstruction and
restoration, provided the amount of Base Rent abated pursuant to this
Section 11.6 shall in no event exceed the amount of loss of rental insurance
proceeds actually received by Landlord. Tenant shall continue the operation of
its business on the Premises during any such period to the extent reasonably
practicable from the standpoint of prudent business management, and the
obligation of Tenant to pay all rent and other charges, except the entire Base
Rent, shall remain in full force and effect. Tenant shall not be entitled to any
compensation or damages from Landlord for loss of the use of the whole or any
part of the Premises, Tenant's personal property or any inconvenience or
annoyance occasioned by such destruction, reconstruction or restoration. Tenant
hereby waives any statutory rights of termination which may arise by reason of
any partial or total destruction of the Premises which Landlord is obligated to
restore or may restore under any of the provisions of this Lease.


11.7    Waiver of Statutory Provisions


The provisions of this Lease, including this Article 11, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises or the Project, and any statute
or regulation with respect to any rights or obligations concerning damage or
destruction in the absence of an express agreement between the parties, and any
other statute or regulation, now or hereafter in effect, shall have no
application to this Lease or any damage or destruction to all or any part of the
Premises or the Project.


11.8    Lender's Prior Rights to Insurance Proceeds


Tenant acknowledges that the rights of any lender holding a mortgage or deed of
trust against the fee interest in the Premises or Landlord's interest in the
Premises ("Secured Lender") to any insurance proceeds applicable to the
Improvements shall be superior to the rights of Landlord and Tenant to such
proceeds; provided, however, Landlord agrees to cause the Secured Lender to make
such insurance proceeds available to Tenant for reconstruction as contemplated
in this Lease if Tenant acknowledges and agrees in writing ("Tenant's Notice")
to Landlord and the Secured Lender that Tenant waives any right it may have to
terminate the Lease due to such fire or casualty and Tenant agrees the insurance
proceeds will be used to reconstruct the Improvements. The disbursement of any
insurance proceeds applicable to the Improvements shall be subject to the
reasonable controls of the Secured Lender or Landlord, as applicable. If Tenant
fails to acknowledge and agree that Tenant will not terminate the Lease due to
the fire or casualty and the insurance proceeds will be used to reconstruct the
Improvements at the election of Landlord, any insurance proceeds from the fire
and extended coverage insurance policies maintained by Tenant (excluding
proceeds for Tenant's merchandise, inventory, trade fixtures, signs and personal
property) shall be assigned by Tenant to Landlord (or any party designated by
Landlord) who shall use same to the extent received to reconstruct the
Improvements.

Air Cargo Lease A-Mark 2014    - 24 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    





ARTICLE 12


NONWAIVER


No waiver of any provision of this Lease shall be implied by any failure of
Landlord to enforce any remedy on account of the violation of such provision,
even if such violation shall continue or be repeated subsequently. Any waiver by
Landlord of any provision of this Lease may only be in writing. Additionally, no
express waiver shall affect any provision other than the one specified in such
waiver and then only for the time and in the manner specifically stated. No
receipt of monies by Landlord from Tenant after the termination of this Lease
shall in any way alter the length of the Lease Term or of Tenant's right of
possession hereunder, or after the giving of any notice shall reinstate,
continue, or extend the Lease Term or affect any notice given Tenant prior to
the receipt of such monies, it being agreed that after the service of notice or
the commencement of a suit, or after final judgment for possession of the
Premises, Landlord may receive and collect any Rent due, and the payment of said
Rent shall not waive or affect said notice, suit, or judgment.


ARTICLE 13


CONDEMNATION


13.1    Permanent Taking


If the whole or substantially all of the Premises shall be taken by power of
eminent domain or condemned by any competent authority for any public or
quasi-public use or purpose, if Landlord shall grant a deed or other instrument
under a real threat of condemnation in lieu of such taking by eminent domain or
condemnation, or if any portion of the Project shall be so taken so as to render
the Project not reasonably suitable for continuation of business in Landlord's
or Secured Lender's sole and absolute discretion, then Landlord shall have the
option to terminate this Lease effective as of the date of such event. In the
event that a portion of the floor area of the Premises shall be taken under the
power of eminent domain and the portion not so taken will not be reasonably
adequate for the operation of Tenant's business to be determined by Landlord in
its reasonable business discretion, notwithstanding Landlord's performance of
restoration as hereinafter provided, this Lease shall terminate as of the date
possession of such portion is taken. Landlord shall be entitled to the entire
award or payment in connection therewith, except that Tenant shall have the
right to file any separate claim available to Tenant for any taking of Tenant's
Improvements but only to the extent paid for by Tenant, personal property, loss
of good will, trade fixtures, signs, and inventory belonging to Tenant and
removable by Tenant upon expiration of the Lease Term pursuant to the terms of
this Lease, and for moving expenses so long as such claim is payable separately
to Tenant (all of the foregoing claims of Tenant are collectively referred to as
"Tenant's Potential Claims"). Base Rent shall be apportioned as of the date of
such taking. If any part of the Premises shall be taken, and this Lease shall
not be so terminated, (1) the Base Rent shall be equitably reduced by an amount
equal to the product of the (a) monthly Base Rent for that Lease Year and each
Lease Year thereafter multiplied by (b) a fraction where the numerator is the
square feet of floor area of the Premises that was taken as a result of the
taking and the denominator is the square feet of floor area of the Premises
prior to the taking; and (2) Tenant shall, to the extent of the condemnation
award received by Landlord, restore such part of Tenant's Work as is not taken
to as near its former condition as the circumstances will permit.


13.2    Temporary Taking



Air Cargo Lease A-Mark 2014    - 25 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



Notwithstanding anything to the contrary contained in this Article 13, in the
event of a temporary taking of all or any portion of the Premises for a period
of one hundred twenty (120) days or less, then this Lease shall not terminate
but Base Rent and Additional Rent shall be abated for the period of such taking
as provided in Section 13.1. If the temporary taking exceeds one hundred twenty
(120) days, the taking shall be deemed a permanent taking and the rights of
Landlord and Tenant shall be governed by Section 13.1 of the Lease. Landlord
shall be entitled to receive the entire award made in connection with any such
temporary taking.


ARTICLE 14


ASSIGNMENT AND SUBLETTING


14.1    Transfers


Tenant acknowledges that the economic concessions and rental rates set forth in
this Lease were negotiated by Landlord and Tenant in consideration of, and would
not have been granted by Landlord but for, the specific nature of the leasehold
interest granted to Tenant hereunder, as such interest is limited and defined by
various provisions throughout this Lease, including, but not limited to, the
provisions of this Article 14 that define and limit the transferability of such
leasehold interest. Tenant shall not, without the prior written consent of
Landlord, which consent may be withheld in Landlord’s sole discretion, assign,
mortgage, pledge, hypothecate, encumber, or permit any lien to attach to, or
otherwise transfer, this Lease or any interest hereunder, permit any assignment,
or other transfer of this Lease or any interest hereunder by operation of law,
sublet the Premises or any part thereof, or permit the use of the Premises by
any persons other than Tenant and its employees and customers (all of the
foregoing are hereinafter sometimes referred to collectively as "Transfers" and
any person to whom any Transfer is made or sought to be made is hereinafter
sometimes referred to as a "Transferee"). Should Tenant desires to effectuate a
Transfer, Tenant shall first seek Landlord's consent to a Transfer by notifying
Landlord in writing (the "Transfer Notice") and submitting a non-refundable
review and processing fee of One Thousand Five Hundred Dollars ($1,500.00) (the
"Review and Processing Fee"), which Transfer Notice shall include (i) the
proposed effective date of the Transfer, which shall not be less than sixty (60)
days nor more than one hundred eighty (180) days after the date of delivery of
the Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the "Subject Space"), (iii) all of the material terms of the
proposed Transfer and the consideration therefor, the name, trade name, and
address of the proposed Transferee, and a copy of all existing executed and/or
proposed documentation pertaining to the proposed Transfer, including all
existing operative documents to be executed to evidence such Transfer or the
agreements incidental or related to such Transfer, and (iv) current financial
statements of the proposed Transferee certified by an officer, partner, or owner
thereof, and any other information reasonably required by Landlord to determine
the financial responsibility, character, and reputation of the proposed
Transferee, nature of such Transferee's business and proposed use of the Subject
Space, and such other information as Landlord may reasonably require. Any
Transfer made without Landlord's prior written consent shall, at Landlord's
option, be null, void, and of no effect, and shall, at Landlord's option,
constitute an Event of Default by Tenant under this Lease.


14.2    Landlord's Consent


Landlord shall have twenty five (25) days to consent or refuse consent in
writing following Landlord's receipt of the Transfer Notice. Should Landlord not
notify Tenant in writing by the end of said twenty five (25) day period,
Landlord shall be deemed to have refused consent to the proposed Transfer. If
Landlord consents to any Transfer pursuant to the terms of this Section 14.2,
Tenant may within six (6) months after Landlord's consent, but not later than
the expiration of said six-month period, enter into such

Air Cargo Lease A-Mark 2014    - 26 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



Transfer of the Premises or portion thereof, provided, that if any material
changes in the terms and conditions from those specified in the Transfer Notice
are requested, Tenant shall again submit the Transfer to Landlord for its
approval and other action under this Article 14 along with an additional fee of
fifty percent (50%) of the Review and Processing Fee.


14.3    Effect of Transfer


If Landlord consents to a Transfer, (i) the terms and conditions of this Lease
other than Sections 3 and 11 of the Summary shall in no way be deemed to have
been waived or modified, (ii) such consent shall not be deemed consent to any
further Transfer by either Tenant or a Transferee, and (iii) Tenant shall
deliver to Landlord, promptly after execution, an original executed copy of all
documentation pertaining to the Transfer in form reasonably acceptable to
Landlord. Other than as to an assignment of the Lease consented to by Landlord
pursuant to the terms herein, Tenant acknowledges and agrees that no other
Transfer relating to this Lease or agreement entered into with respect thereto
shall relieve Tenant or any guarantor of the Lease from liability under this
Lease. In the event Tenant shall make a Transfer hereunder, then the Base Rent
shall be increased effective as of the date of such Transfer to the highest of
(a) the total rental payable by the Transferee pursuant to such Transfer; or
(b) the Base Rent specified in Section 8 of the Summary. In no event shall the
Base Rent, after the Transfer, be less than the Base Rent specified in Section 8
of the Summary. Notwithstanding anything contained herein to the contrary, an
assignment of the Lease consented to by Landlord pursuant to the terms herein
shall not relieve Tenant or any guarantor of the Lease from liability under the
Lease for any Claims (as described in Section 10.1) herein incurred in
connection with or arising from any cause, in, on, or about the Premises
occurring on or prior to the date of the consented to assignment by Landlord and
no matter when discovered by Landlord, except as may be limited by an applicable
statute of limitations.


14.4    Additional Transfers
 
If Tenant is a partnership or limited liability company, any cumulative transfer
of more than twenty percent (20%) of the partnership interests or membership
interests shall require Landlord's consent as set forth in this Article 14. If
Tenant is a corporation, any change in a controlling interest of the voting
stock of the corporation shall require Landlord's consent as set forth in this
Article 14.


14.5    Landlord's Right of First Refusal


If Tenant requests consent to a Transfer in accordance with this Article 14,
Landlord shall have the right to purchase the leasehold interest of Tenant in
this Lease and the Premises (the "Tenant's Interest"), to the exclusion of the
prospective transferee, at the purchase price and terms offered by the
prospective transferee. Such right shall be exercisable by Landlord by giving
Tenant written notice of its election to purchase within the thirty (30) day
period following Landlord's receipt of the Transfer Notice. Upon such election,
the proposed Transferee shall have no right to purchase Tenant's interest,
Landlord and Tenant shall execute an agreement setting forth the terms and
conditions of the purchase, and the proposed Transfer shall be deemed to have
been disapproved. No failure of Landlord to elect to exercise its rights
hereunder shall be construed as consent to the proposed Transfer or a waiver of
such rights with respect to any future proposed transfer.


14.6    No Release of Tenant


Other than as it solely relates to an assignment of the Lease consented to by
Landlord pursuant to the terms herein, no sublease or other Transfer of some or
all of the Premises or Tenant's rights under this

Air Cargo Lease A-Mark 2014    - 27 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



Lease, whether consented to or not by Landlord, shall release Tenant or change
Tenant's primary liability to pay the Rent and to perform all other obligations
of Tenant under this Lease. Upon the occurrence of any default under this Lease,
Landlord may proceed directly against Tenant without the necessity of exhausting
any remedies against any subtenant. Upon termination of this Lease, any
permitted subtenant shall, at Landlord's option, attorn to Landlord and shall
pay all Rent directly to Landlord.


ARTICLE 15


SURRENDER OF PREMISES; OWNERSHIP AND
REMOVAL OF TRADE FIXTURES


15.1    Surrender of Premises


No act or thing done by Landlord or any agent or employee of Landlord during the
Lease Term shall be deemed to constitute an acceptance by Landlord of a
surrender of the Premises unless such intent is specifically acknowledged in a
writing signed by Landlord. The delivery of keys to the Premises to Landlord or
any agent or employee of Landlord shall not constitute a surrender of the
Premises or effect a termination of this Lease, whether or not the keys are
thereafter retained by Landlord. The voluntary or other surrender of this Lease
by Tenant, whether accepted by Landlord or not, or a mutual termination hereof,
shall not work a merger, and at the option of Landlord shall operate as an
assignment to Landlord of all subleases or subtenancies affecting the Premises.


15.2    Removal of Tenant Property by Tenant


Upon the expiration of the Lease Term, or upon any earlier termination of this
Lease, Tenant shall, subject to the provisions of this Article 15, (i) quit and
surrender possession of the Premises to Landlord in as good order and condition
as when Tenant took possession and as thereafter improved by Tenant, reasonable
wear and tear excepted, and (ii) in the event that Tenant has signage rights on
the Building under this Lease, remove any such signage and deliver such portion
of the Building to Landlord in it/their original location. Upon such expiration
or termination, Tenant shall, without expense to Landlord, remove or cause to be
removed from the Premises all debris and rubbish, and such items of furniture,
equipment, furnishings, signs, trade fixtures, and other personal property owned
by Tenant or installed or placed by Tenant at its expense in the Premises, and
such similar articles of any other persons claiming under Tenant, as Landlord
may require to be removed, and Tenant shall repair at its own expense all damage
to the Premises resulting from such removal.


15.3    Removal of Tenant's Property by Landlord


Whenever Landlord shall re-enter the Premises as provided in this Lease, any
personal property of Tenant not removed by Tenant upon the expiration of the
Lease Term, or within ten (10) days after a termination by reason of Tenant's
Event of Default as provided in this Lease, shall be deemed abandoned by Tenant
and may be disposed of by Landlord in accordance with Nevada law, or in
accordance with any laws or judicial decisions which may supplement or supplant
those provisions from time to time.


15.4    Landlord's Actions on Premises


Except to the extent arising from Landlord's gross negligence, willful
misconduct or breach of this Lease, Tenant hereby waives and releases Landlord
from all claims for damages or other liability in connection with Landlord's or
its agents' or representatives' reentering and taking possession of the Premises

Air Cargo Lease A-Mark 2014    - 28 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



or removing, retaining, storing, or selling the property of Tenant as herein
provided, and Tenant hereby indemnifies and holds Landlord harmless from any
such damages or other liability, and no such re-entry shall be considered or
construed to be a forcible entry.


ARTICLE 16


HOLDING OVER


Tenant shall vacate the Premises upon the expiration or earlier termination of
this Lease. Tenant shall reimburse Landlord for and indemnify and hold Landlord
harmless against all damages, claims, losses, penalties, charges, and expenses
(including reasonable attorney's fees) incurred by Landlord resulting from any
delay by Tenant in vacating the Premises. If Tenant does not vacate the Premises
upon the expiration or earlier termination of this Lease, Tenant's occupancy of
the Premises shall be a tenancy at sufferance, shall not constitute a renewal of
the lease or an extension for any further term, subject to all of the terms of
this Lease applicable to a tenancy at sufferance, except that the Base Rent then
in effect shall be equal to one hundred fifty percent (150%) of the Base Rent in
effect immediately prior to the expiration or earlier termination of this Lease.
Nothing contained in this Article 16 shall be construed as consent by Landlord
to any holding over of the Premises by Tenant, and Landlord expressly reserves
the right to require Tenant to surrender possession of the Premises to Landlord
upon the expiration or earlier termination of this Lease. The provisions of this
Article 16 shall not be deemed to limit or constitute a waiver of any other
rights or remedies of Landlord provided herein or at law.


ARTICLE 17


ESTOPPEL CERTIFICATES


Within ten (10) days following a request in writing by Landlord, Tenant shall
execute and deliver to Landlord an estoppel certificate, which, as submitted by
Landlord, shall be substantially in the form of Exhibit "D" attached hereto (or
such other form as may be reasonably required by any prospective mortgagee or
purchaser of the Project or any portion thereof), indicating therein any
exceptions thereto that may exist at that time, and shall also contain any other
information reasonably requested by Landlord or Landlord's mortgagee or
prospective mortgagee. Tenant shall execute and deliver whatever other
instruments may be reasonably required for such purposes. Failure of Tenant to
timely execute and deliver such estoppel certificate or other instruments shall
constitute an acceptance of the Premises and an acknowledgment by Tenant that
statements included in the estoppel certificate are true and correct, without
exception.


ARTICLE 18


SUBORDINATION


This Lease shall be subject and subordinate to all present and future ground or
underlying leases of either or both the fee interest and Landlord's leasehold
interest in the Premises or the Project. The Lease shall also be subject and
subordinate to the lien of any mortgage or trust deed concerning either or both
the fee interest and Landlord's leasehold interest in the Premises or the
Project, now or hereafter in force, if any, and to all renewals, extensions,
modifications, consolidations, and replacements thereof, and to all advances
made or hereafter to be made upon the security of such mortgages or trust deeds
(collectively, the "Mortgage"), unless the holders thereof require in writing
that this Lease be superior thereto. Provided, this Lease shall not be
subordinate to any future Mortgage until Tenant receives a Subordination and
Non-Disturbance Agreement in the form acceptable to Landlord in its sole
discretion so long as it does not change

Air Cargo Lease A-Mark 2014    - 29 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



the intention of the parties and is approved by each party in its reasonable
discretion. Tenant covenants and agrees in the event any proceedings are brought
for the foreclosure of any such mortgage or deed in lieu thereof, to attorn,
without any deductions or set-offs whatsoever, to the purchaser or any
successors thereto upon any such foreclosure sale or deed in lieu thereof if so
requested to do so by such purchaser, and to recognize such purchaser as the
lessor under this Lease; provided that such purchaser shall recognize this Lease
and that Tenant's right to possession of the Premises under this Lease shall not
be disturbed so long as Tenant faithfully performs all of the duties and
obligations of Tenant hereunder. Tenant shall, within ten (10) days of request
by Landlord, execute and deliver to Landlord such further instruments or
assurances as Landlord may reasonably deem necessary to evidence or confirm
Tenant's agreement to attorn or the subordination or superiority of this Lease
to any such mortgages, trust deeds, ground leases, or underlying leases;
provided that Tenant receives non-disturbance agreements from each of said
mortgagees or lessors. If Tenant does not respond within the ten (10) day
period, Tenant hereby irrevocably authorizes Landlord to execute and deliver in
the name of Tenant any such instrument or instruments, provided that such
authorization shall in no way relieve Tenant from the obligation of executing
such instruments of subordination or superiority. Tenant waives the provisions
of any current or future statute, rule, or law that may give or purport to give
Tenant any right or election to terminate or otherwise adversely affect this
Lease with respect to any foreclosure proceeding or sale, provided, Tenant and
the purchaser enter into a subordination, non-disturbance, and attornment
agreement. Landlord shall not be obligated, under any circumstances, to
subordinate its interest in this Lease, the Premises, or the Project to any
leasehold mortgage or trust deed.


ARTICLE 19


DEFAULTS; REMEDIES


19.1    Events of Default by Tenant


The occurrence of any of the following shall constitute an event of default
("Event of Default") of this Lease by Tenant:


19.1.1    The abandonment by Tenant of the Premises for a period of thirty (30)
or more days; or


19.1.2    Any failure by Tenant to pay any Rent or any other charge required to
be paid under this Lease, or any part thereof, when due and such failure
continues for five (5) days following the delivery to Tenant of written notice
thereof; or


19.1.3    The hypothecation or assignment of this Lease or subletting of the
Premises, or attempts at such actions, in violation of Article 14 hereof; or the
recording of a document in violation of Section 29.6, without the necessity of a
notice from Landlord; or


19.1.4    Any failure by Tenant to observe or perform any other provision,
covenant, or condition of this Lease to be observed or performed by Tenant where
such failure continues for ten (10) business days after written notice thereof
from Landlord to Tenant; provided that (i) if the nature of such default is such
that the same cannot reasonably be cured within a ten (10) business day period,
Tenant shall not be deemed to be in default if it diligently commences such cure
within such period and thereafter diligently proceeds to rectify and cure said
default and does cure said default no later than thirty (30) days after said
written notice, and (ii) the cure period specified in this Section 19.1.4 shall
not be applicable to Tenant's obligations under Sections 10.3 and 10.4 and
Articles 17 and 18 of this Lease (i.e., Tenants failure to comply

Air Cargo Lease A-Mark 2014    - 30 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



with any provision, covenant, or condition described in such Sections and/or
Articles within the time periods specified therein shall constitute a default
under this Section 19.1.4); or


19.1.5    To the extent permitted by law, a general assignment by Tenant or any
guarantor of the Lease for the benefit of creditors, or the filing by or against
Tenant or any guarantor of any proceeding under an insolvency or bankruptcy law,
unless in the case of a proceeding filed against Tenant or any guarantor the
same is dismissed within sixty (60) days, or the appointment of a trustee or
receiver to take possession of all or substantially all of the assets of Tenant
or any guarantor, unless possession is restored to Tenant or such guarantor
within sixty (60) days, or any execution or other judicially authorized seizure
of all or substantially all of Tenant's assets located upon the Premises or of
Tenant's interest in this Lease, unless such seizure is discharged within sixty
(60) days. The notices provided for in this Section 19.1 shall be in lieu of,
and not in addition to, any notice required under Nevada law.


19.1.6    Maintaining, committing, or permitting on the Premises waste or a
nuisance; use of the Premises for an unlawful purpose or in violation of the
Permitted Use; abandonment or vacation of the Premises; attempting to effectuate
a Transfer contrary to the provisions of Article 14; or Tenant's breach of a
material or monetary provision of this Lease on any occasion during a twelve
(12) month period in which Tenant has received three (3) or more notices of a
breach of this Lease.


Any notice required by this Lease to be sent by Landlord to Tenant and any
applicable period of time following delivery of said notice shall run
concurrently with any statutory notice requirements. The time periods provided
in this Section and throughout this Lease for Tenant to cure or to surrender the
Premises shall be in lieu of, and not in addition to, any similar time periods
prescribed by applicable state law as a condition precedent to the commencement
of legal action against Tenant for possession of the Premises or other relief;
provided, however, to the extent the foregoing is not permitted by applicable
law, any notice under this Section shall run concurrently with, and not in
addition to, any similar time periods prescribed by applicable law. Any notice
given is in lieu of any written notice required by statute or law and Tenant
waives (to the fullest extent permitted by law) the giving of any notice other
than that provided for in this Lease.


19.2    Landlord's Remedies Upon Default by Tenant


Upon the occurrence of any Event of Default by Tenant, Landlord shall have, in
addition to any other remedies available to Landlord at law or in equity, the
option to pursue any one or more of the following remedies, each and all of
which shall be cumulative and nonexclusive, without any notice or demand
whatsoever.


19.2.1    Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy that it may have for possession or
arrearages in rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim or damages therefor;
and Landlord may recover from Tenant the following:


(i)    The worth at the time of award of any unpaid rent that has accrued at the
time of such termination; plus


(ii)    The worth at the time of award of the amount by which the unpaid rent
that would have accrued after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

Air Cargo Lease A-Mark 2014    - 31 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    





(iii)    The worth at the time of award of the amount by which the unpaid rent
for the balance of the Lease Term after the time of award exceeds the amount of
such rental loss that Tenant proves could have been reasonably avoided; plus


(iv)    Any other amount reasonably necessary to compensate Landlord for all the
detriment proximately caused by Tenant's failure to perform its obligations
under this Lease, specifically including but not limited to, brokerage
commissions and advertising expenses incurred, and expenses of cleaning and
remodeling the Premises or any portion thereof for a new tenant, whether for the
same or a different use; provided, however, that the cost for remodeling shall
be limited to the then-unamortized portion of the Allowance; and


(v)    At Landlord's election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable law.


The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others, including but not limited to Rent
and Additional Rent. As used in Paragraphs 19.2.1(i) and (ii), above, the "worth
at the time of award" shall be computed by allowing interest at the rate set
forth in Article 25 of this Lease, but in no case greater than the maximum
amount of such interest permitted by law. As used in Paragraph 19.2.1(iii)
above, the "worth at the time of award" shall be computed by discounting such
amount at the discount rate of the Federal Reserve Bank of San Francisco at the
time of award plus one percent (1%).


19.2.2    Maintain Tenant's right to possession without terminating this Lease,
in which case this Lease shall continue in effect whether or not Tenant shall
have abandoned, surrendered, or vacated the Premises. In such event, Landlord
shall be entitled to reenter the Premises and occupy the whole or any part
thereof for and on account of Tenant and to enforce all of Landlord's rights and
remedies under this Lease, including the right to recover rent as it becomes due
hereunder. Landlord's election to maintain Tenant's right to possession shall
not prejudice Landlord's rights, at any time thereafter, to terminate Tenant's
right to possession and proceed in accordance with Section 19.2.1 above. From
and after the date Tenant shall have abandoned, surrendered, or vacated the
Premises, Landlord shall have the right, but not the obligation, to remove
therefrom all or any part of the merchandise or personal property located
therein and to place the same in storage at a public warehouse at the expense
and risk of Tenant. In the event of the termination of this Lease, Landlord
shall have the right, but not the obligation, to take possession of all or any
part of the merchandise or personal property located in the Premises at and
after termination for the purpose of mitigating Landlord's damages and should
Landlord exercise such right, it shall be deemed to have a lien on said personal
property entitling Landlord to take possession of said property as provided for
herein while Landlord establishes title thereto.


19.2.3     Pursue any other rights and/or remedies permitted by this Lease
and/or applicable state law.


Should Landlord have reentered the Premises under the provisions of Section
19.2.2, Landlord shall not be deemed to have terminated this Lease or have
accepted a surrender thereof by any such reentry, unless Landlord shall have
notified Tenant in writing that it has so elected to terminate this Lease and
Tenant's right to possession. Tenant further covenants that the service by
Landlord of any notice pursuant to the unlawful detainer or eviction statutes of
the State Nevada and the surrender of possession pursuant to such notice shall
not (unless Landlord elects to the contrary at the time of, or at any time
subsequent

Air Cargo Lease A-Mark 2014    - 32 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



to, the serving of such notice and such election is evidenced by a written
notice to Tenant) be deemed to be a termination of this Lease. In the event of
any reentry or taking possession of the Premises as aforesaid, Landlord shall
have the right, but not the obligation, to remove therefrom all or any part of
the merchandise, Improvements, or personal property located therein and to place
the same in storage at a public warehouse at the expense and risk of Tenant.


19.2.4    In the event of any Event of Default under Section 19.1.2, above,
Landlord may change the locks to the Premises in accordance with applicable law,
and Tenant shall not be permitted entry or provided with a new key until payment
in full of said delinquent Rent.


19.3    Sublessees of Tenant


Whether or not Landlord elects to terminate this Lease on account of any Event
of Default by Tenant as set forth in this Article 19, Landlord shall have the
right after the occurrence of an Event of Default to terminate any and all
subleases, licenses, concessions, or other consensual arrangements for
possession entered into by Tenant and affecting the Premises or may, in
Landlord's sole discretion, succeed to Tenant's interest in such subleases,
licenses, concessions, or arrangements. In the event of Landlord's election to
succeed to Tenant's interest in any such subleases, licenses, concessions, or
arrangements, Tenant shall, as of the date of notice by Landlord of such
election, have no further right to or interest in the rent or other
consideration receivable thereunder; however, such amount received shall be
credited against Rent due under this Lease, to the different components of Rent
as determined in Landlord's sole discretion.


19.4    Form of Payment After Default


Following the occurrence of an Event of Default by Tenant, Landlord shall have
the right to require that any or all subsequent amounts paid by Tenant to
Landlord hereunder, whether to cure the default in question or otherwise, be
paid in the form of cash, money order, cashier's or certified check drawn on an
institution acceptable to Landlord, or by other means approved by Landlord,
notwithstanding any prior practice of accepting payments in any different form.


19.5    Waiver of Default


No waiver by Landlord of any violation or breach of any of the terms,
provisions, and covenants herein contained shall be deemed or construed to
constitute a waiver of any other or later violation or breach of the same or any
other of the terms, provisions, and covenants herein contained. Forbearance by
Landlord in enforcement of one or more of the remedies herein provided upon an
event of default shall not be deemed or construed to constitute a waiver of such
default. The acceptance of any Rent hereunder by Landlord following the
occurrence of any default, whether or not known to Landlord, shall not be deemed
a waiver of any such default.


19.6    Efforts to Relet


For the purposes of this Article 19, Tenant's right to possession shall not be
deemed to have been terminated by efforts of Landlord to relet the Premises, by
its acts of maintenance or preservation with respect to the Premises, or by
appointment of a receiver to protect Landlord's interests hereunder. The
foregoing enumeration is not exhaustive but merely illustrative of acts that may
be performed by Landlord without terminating Tenant's right to possession.



Air Cargo Lease A-Mark 2014    - 33 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



19.7    Landlord Default


Landlord shall not be in default hereunder unless Landlord fails to perform the
obligations required of Landlord within thirty (30) business days after notice
by Tenant to Landlord and to the holder of any mortgage or deed of trust
covering the Premises (the "Mortgagee") and to the County, whose names and
addresses shall have theretofore been furnished to Tenant, specifying the
default in reasonable detail; provided that if the nature of such default is
such that the same cannot reasonably be cured within a thirty (30) business day
period, Landlord shall not be deemed to be in default if it diligently commences
such cure within such period and thereafter diligently proceeds to rectify and
cure said default in a commercially reasonable fashion. If Landlord fails to
cure such default within the applicable cure period, Tenant shall give written
notice of such failure to Mortgagee and to the County, specifying wherein
Landlord has failed to perform such obligation with an additional period of time
equal to that provided to Landlord for either of them to cure. If either
Mortgagee or County performs on behalf of Landlord, such default shall be deemed
cured. Subject to Section 10.1, in no event shall Landlord be liable under any
circumstances for any consequential damages incurred by Tenant including,
without limitation, any injury to, or interference with, Tenant's business,
(including any loss of profits) arising in connection with this Lease, except to
the extent arising from Landlord's gross negligence, willful misconduct or
breach of this Lease.


        It is expressly understood and agreed that notwithstanding anything in
this Lease to the contrary, and notwithstanding any applicable law to the
contrary, in the event Tenant makes any claim or asserts any cause of action
against Landlord or its Affiliates (as defined below) as a result of Landlord's
or its Affiliates default, which cannot be brought unless Mortgagee and County
fail to cure the alleged Landlord default: (a) Tenant's sole and exclusive
remedy shall be against Landlord's share of the current rents (as established in
the Master lease), issues, profits, and other income Landlord receives from its
operation of the Project, net of all current operating expenses, liabilities,
reserves, and debt service associated with said operation ("Net Income" for
purposes of this Section 19.7 only), (b) no real, personal, or mixed property of
Landlord or its Affiliates, wherever located, shall be subject to levy for any
judgment obtained by Tenant against Landlord, (c) if such Net Income is
insufficient to satisfy any judgment, Tenant will not institute any further
action, suit, claim, or demand, in law or in equity, against Landlord or its
Affiliates for or on the account of such deficiency, and (d) Landlord's default
shall not constitute consent by Landlord for Tenant to perform or observe such
terms, covenants, or conditions at Landlord's expense; and neither Landlord, nor
any of its Affiliates shall have any additional personal liability therefore.
The limitations set forth in this Section 19.7 shall be applicable to, and
enforceable by, Landlord and/or its Affiliates. Tenant, on behalf of itself and
all persons claiming by, through, or under Tenant, hereby expressly waives and
releases Landlord and its Affiliates (as defined below) from any and all such
additional personal liability.


Landlord and its affiliates, agents, contractors, employees, assignors,
predecessors, successors, or Transferees (collectively "Affiliates") shall not
be liable for injury to Tenant's business or loss of income therefrom or for
damage that may be sustained by the person, merchandise, or personal property of
Tenant, its employees, invitees, customers, agents, or contractors or any other
person in or about the Premises, caused by or resulting from fire, steam,
electricity, gas, water or rain, which may leak or flow from or into any part of
the Premises, or from the breakage, leakage, obstruction, failure, or other
defects of the utility installations, air conditioning system, or other common
systems and components of the Premises or Project, or as a result of the
exercise by Landlord of its rights under this Lease, except to the extent that
such damage or loss is caused by Landlord's and/or its Affiliates' gross
negligence, willful misconduct or breach of this Lease. Landlord makes no
representations or warranties whatsoever with respect to any air conditioning
system or other common systems or utility installations existing as of the date
hereof or in the future. Landlord and its Affiliates shall not be liable in
damages or otherwise for any discontinuance, failure, or interruption of service
to the Premises of utilities, the air conditioning system, or any other systems
and

Air Cargo Lease A-Mark 2014    - 34 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



services and Tenant shall have no right to terminate this Lease or withhold rent
because of the same. Landlord and its Affiliates shall not be liable for any
damages arising from any use, act, or failure to act of any other tenant or
occupant of the Project or any other third party associated with the Project.


ARTICLE 20


COVENANT OF QUIET ENJOYMENT


Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved, and on keeping, observing, and performing all
the other terms, covenants, conditions, provisions, and agreements herein
contained on the part of Tenant to be kept, observed, and performed, shall,
during the Lease Term, peaceably and quietly have, hold, and enjoy the Premises
subject to the terms, covenants, conditions, provisions, and agreements hereof
without interference by any persons lawfully claiming by or through Landlord.
The foregoing covenant is in lieu of any other covenant express or implied.


ARTICLE 21


SECURITY DEPOSIT


On or before the date of this Lease, Tenant shall pay Landlord the Security
Deposit as set forth in Section 12 of the Summary (the "Security Deposit") as
security for the faithful performance by Tenant of all of its obligations under
this Lease. Landlord shall be entitled to any interest that may be earned on the
Security Deposit. Landlord shall not be required to hold the Security Deposit
and, if Landlord does hold the Security Deposit, Landlord shall not be required
to hold the Security Deposit in a segregated account except as may be required
by applicable law or any Mortgagee. If any sum payable by Tenant to Landlord
pursuant to this Lease shall be overdue and unpaid or paid by Landlord on behalf
of Tenant, or if Tenant shall fail to perform any of its obligations under this
Lease, then Landlord may, at its option and without prejudice to any other
remedy that Landlord may have on account thereof, appropriate and apply all or a
portion of the Security Deposit to compensate Landlord for Rent, loss, or damage
sustained by Landlord, and Tenant shall forthwith restore said Security Deposit
to the original sum deposited or be deemed to be in material default under this
Lease. Should Tenant comply with all of said obligations, promptly pay all Rent
when due and all other sums payable by Tenant to Landlord, and return the
Premises to Landlord pursuant to the provisions of this Lease, the Security
Deposit shall be refunded to Tenant at the expiration or earlier termination of
the Lease Term. If Tenant is in default including but not limited to being late
in payment of Rent more than two (2) times in any twelve (12) month period,
irrespective of whether or not such default is cured, without limiting
Landlord's other rights and remedies provided for in this Lease or at law or in
equity, the Security Deposit shall automatically be increased by an amount equal
to the greater of: (i) three (3) times the Security Deposit; or (ii) three (3)
months of the then current Base Rent, which shall be paid to Landlord
immediately on demand. Tenant's failure to do so shall be a material default
under the Lease.


ARTICLE 22


NOTICES


All notices, demands, statements, designations, approvals, or other
communications (collectively, "Notices") given or required to be given by either
party to the other hereunder shall be in writing, shall be sent by United States
certified or registered mail, postage prepaid, return receipt requested, or
delivered personally or sent by recognized overnight courier service (such as
Federal Express) to Landlord or Tenant at the appropriate addresses set forth in
Section 13 of the Summary, or to such other place as

Air Cargo Lease A-Mark 2014    - 35 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



Landlord or Tenant may from time to time designate in a Notice to the other
party. Any Notice will be deemed given (i) three (3) business days after the
date that it is mailed as provided in this Article 22; (ii) upon the date
personal delivery is made; or (iii) one (1) business day after the date that it
is sent by recognized overnight courier service. If Tenant is notified of the
identity and address of the holder of any deed of trust or ground or underlying
lessor, Tenant shall give to such mortgagee or ground or underlying lessor
written notice of any default by Landlord under the terms of this Lease by
registered or certified mail, and such mortgagee or ground or underlying lessor
shall be given a reasonable opportunity to cure such default prior to Tenant's
exercising any remedy available to Tenant.


Tenant is hereby notified that Secured Lender's address is:


Mutual of Omaha Bank
8337 W. Sunset Rd., #300
Las Vegas, NV 89113
Attention: Legal Department


ARTICLE 23


DEVELOPMENT OF THE PROJECT


Tenant acknowledges that the Project may be subdivided. Landlord reserves the
right to further subdivide all or a portion of the buildings in the Project.
Tenant agrees to execute and deliver, upon demand by Landlord and in the form
reasonably requested by Landlord, any additional reasonable documents needed to
conform this Lease to the circumstances resulting from a subdivision and any all
maps in connection therewith. If portions of the Project or property adjacent to
the Project (collectively, the "Other Improvements") are owned by an entity
other than Landlord, Landlord, at its option, may enter into an agreement with
the owner or owners of any of the Other Improvements to provide (i) for
reciprocal rights of access, use, and/or enjoyment of the Project and the Other
Improvements, (ii) for the common management, operation, maintenance,
improvement, and/or repair of all or any portion of the Project and all or any
portion of the Other Improvements, (iii) for the allocation of a portion of the
Operating Expenses to the Other Improvements and the allocation of a portion of
the operating expenses and taxes for the Other Improvements to the Project, (iv)
for the use or improvement of the Other Improvements and/or the Project in
connection with the improvement, construction, and/or excavation of the Other
Improvements and/or the Project, and (v) for any other matter which Landlord
deems necessary. Nothing contained herein shall be deemed or construed to limit
or otherwise affect Landlord's right to sell and/or lease all or any portion of
the Project or any other of Landlord's rights described in this Lease. Tenant
acknowledges that portions of the Project and/or the Other Improvements may be
under construction following Tenant's occupancy of the Premises, and that such
construction may result in levels of noise, dust, obstruction of access, etc.
that are in excess of that present in a fully constructed project. Tenant shall
consent to Landlord's granting of additional utility easements on the Premises
for purposes of further developing the Project so long as such easement(s) do
not materially interfere with Tenant's business or its use or enjoyment of the
Premises. Tenant hereby waives any and all Rent offsets, claims of constructive
eviction, or any other claims that may arise in connection with such
construction provided, however, Landlord shall use Landlord's commercially
reasonable efforts to minimize disruption to Tenant's business caused by any
such construction activities. Notwithstanding any other provisions of this
Lease, Landlord shall not do or cause anything to be done with respect to the
Common Areas or the other portions of the Project to the extent that Landlord
controls or has the right to control that portion of the Project or the Premises
that shall materially interfere with Tenant's use, occupancy, or access to, or
conduct or operation of its business on the Premises. Tenant does not rely on
the fact, nor

Air Cargo Lease A-Mark 2014    - 36 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



does Landlord represent, that there shall be any specific occupants or minimum
occupancy level of space in the Project at any time.




ARTICLE 24


BROKERS


Except for any broker or agent listed in Section 14 of the Summary, Landlord and
Tenant hereby warrant to each other that they have had no dealings with any real
estate broker or agent in connection with the negotiation of this Lease, and
that they know of no other real estate broker or agent who is entitled to a
commission in connection with this Lease. Each party agrees to indemnify and
defend the other party against and hold the other party harmless from any and
all claims, demands, losses, liabilities, lawsuits, judgments, and costs and
expenses (including without limitation reasonable attorneys' fees) with respect
to any leasing commission or equivalent compensation alleged to be owing on
account of any dealings with any real estate broker or agent occurring by,
through, or under the indemnifying party.


ARTICLE 25


LATE CHARGES


No grace period for the payment of any amount due under this Lease exists.
Tenant hereby acknowledges that late payment by Tenant to Landlord of Rent or
other sums due hereunder will cause Landlord to incur costs not contemplated by
this Lease, the exact amount of which is extremely difficult to ascertain in
advance. Such costs include, but are not limited to, processing and accounting
charges, and late charges that may be imposed upon Landlord by the terms of any
mortgage or deed of trust covering the Premises. Accordingly, if any installment
of Rent or any other sum due from Tenant shall not be received by Landlord or
Landlord's designee within five (5) days after said amount is due, then Tenant
shall immediately pay to Landlord a late charge equal to five percent (5%) of
the overdue amount (the "Late Charge"). The parties hereby agree that such Late
Charge represents a fair and reasonable estimate of the costs that Landlord will
incur by reason of the late payment of Rent or other sums by Tenant. Landlord's
acceptance of such Late Charge shall in no event constitute a waiver of Tenant's
default with respect to such overdue amount, nor prevent Landlord from
exercising any of the other rights and remedies granted hereunder. The Late
Charge shall be deemed Additional Rent and the right to require it shall be in
addition to all of Landlord's other rights and remedies hereunder or at law and
shall not be construed as liquidated damages or as limiting Landlord's remedies
in any manner. Tenant hereby agrees that if Tenant is subject to a Late Charge
for two (2) consecutive months, Base Rent for the following twelve (12) months
shall automatically be adjusted to be payable quarterly, in advance. In addition
to the Late Charge, any Rent or other amounts owing hereunder that are not paid
within five (5) days after the date that they are due shall bear interest from
the date when due until paid at the "Lease Interest Rate" which shall mean a
rate per annum equal to the lesser of (i) fifteen percent (15%) per annum, or
(ii) the highest rate permitted by applicable law.


If Base Rent or Additional Rent is paid by check and the check is returned to
Landlord for any reason whatsoever without payment, Tenant shall be assessed a
late charge and interest on past due amount pursuant this Article 25 above, as
well as a Fifty Dollar ($50.00) fee. If payment is returned for insufficient
funds, Landlord has the right to demand that such payment be in the form of
cash, money order, cashier's or certified check drawn on an institution
acceptable to Landlord, or by other means approved by Landlord, notwithstanding
any prior practice of accepting payments in any different form. If Tenant has
two

Air Cargo Lease A-Mark 2014    - 37 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



(2) or more insufficient funds' payments in a twelve (12) month period, Tenant
shall, at Landlord's option, make all subsequent payments be in the form of a
cashiers or certified check.


ARTICLE 26


LANDLORD'S RIGHT TO CURE DEFAULT;
PAYMENTS BY TENANT


26.1    Landlord's Cure


All covenants and agreements to be kept or performed by Tenant under this Lease
shall be performed by Tenant at Tenant's sole cost and expense and without any
reduction of Rent. If Tenant shall fail to perform any of its obligations under
this Lease within the applicable cure period, or if no cure period exists within
a reasonable time after such performance is required by the terms of this Lease,
Landlord may, but shall not be obligated to, make any such payment or perform
any such act on Tenant's part without waiving its rights based upon any default
of Tenant and without releasing Tenant from any obligations hereunder.


26.2    Tenant's Reimbursement


Except as may be specifically provided to the contrary in this Lease, Tenant
shall pay to Landlord, within fifteen (15) days after delivery by Landlord to
Tenant of statements therefor: (i) sums equal to out-of-pocket expenditures
reasonably made and obligations reasonably incurred by Landlord in connection
with the remedying by Landlord of Tenant's defaults pursuant to the provisions
of Section 26.1; (ii) sums equal to all losses, costs, liabilities, damages, and
expenses referred to in Article 10 of this Lease; and (iii) sums equal to all
reasonable expenditures made and obligations incurred by Landlord in collecting
or attempting to collect the Rent or in enforcing or attempting to enforce any
rights of Landlord under this Lease or pursuant to law following any Event of
Default by Tenant for which any applicable notice and cure period has expired,
including, without limitation, all reasonable legal fees and other amounts so
expended. Tenant's obligations under this Section 26.2 shall survive the
expiration or sooner termination of the Lease Term.


ARTICLE 27


ENTRY BY LANDLORD


Landlord reserves the right at all reasonable times and upon no less than
twenty-four (24) hours prior notice to Tenant (except in the case of an
emergency) for Landlord and/or its authorized representatives to enter the
Premises to (i) inspect them; (ii) show the Premises to prospective purchasers,
mortgagees, tenants, or to the ground or underlying lessors; (iii) post notices
of non-responsibility; (iv) perform, after the delivery to Tenant of written
notice thereof and Tenant's failure to perform said covenant within the
applicable cure period or if none within a reasonable period of time, any
covenants of Tenant that Tenant fails to perform; (v) perform its duties under
this Lease, if any, and to perform any work therein that (a) may be necessary to
comply with applicable law or the Restriction Documents, (b) Landlord may deem
necessary to prevent waste or deterioration of the Premises or the Project, (c)
Landlord may deem necessary in connection with the expansion, reduction,
remodeling, or renovation of any portion of the Project, with Landlord
endeavoring to reasonably minimize the effect upon Tenant occupancy, access to,
or conduct or operation of its business on the Premises, and/or (d) that may be
necessary in connection with the installation, maintenance, and/or modification
of any utility lines or related apparatus located within the Premises.

Air Cargo Lease A-Mark 2014    - 38 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



Landlord may make any such entries without the abatement of Rent and may take
such reasonable steps as required to accomplish the stated purposes. Tenant
hereby waives any claims for damages or for any injuries or inconvenience to or
interference with Tenant's business, lost profits, any loss of occupancy or
quiet enjoyment of the Premises, and any other loss occasioned by such entry by
Landlord. Any entry into the Premises by Landlord in the manner hereinbefore
described shall not be deemed to be a forcible or unlawful entry into, or a
detainer of, the Premises, or an actual or constructive eviction of Tenant from
any portion of the Premises.


ARTICLE 28


PARKING


Tenant and its employees, except as designated by Landlord as described below ,
and Tenant’s agents, customers, vendors, and guests, shall park only in, and
shall have the nonexclusive use of, those parking areas depicted on Exhibit
“A-4” ("Non-Exclusive Parking Area"). Landlord reserves the right to change the
size, configuration, design, location, layout, and all aspects of the parking
areas at any time and Tenant acknowledges and agrees that Landlord may do so,
without incurring any liability to Tenant and without any abatement of Rent
under this Lease.


Tenant and its employees shall also be permitted to park Tenant’s delivery
trucks, but not any other automobiles or vehicles, in the parking areas as
depicted on Exhibit “A-5”, which may from time to time be designated by Landlord
("Exclusive Parking Area"). Landlord at all times shall have the right to
designate the Non-Exclusive Parking Area and Exclusive Parking Area to be used
or not used by any or all of such employees and any such designation may be
changed by Landlord from time to time in Landlord's sole and absolute
discretion. Tenant and its employees agree that there is no off-site parking
whatsoever associated with the Project and that they shall park all vehicles
only in those portions of the Non-Exclusive Parking Area and their delivery
trucks only in those portions of the Exclusive Parking Area, if any, designated
for that purpose by Landlord. Tenant shall furnish Landlord with its and its
employees' license numbers within five (5) days after requested by Landlord, and
Tenant shall thereafter notify Landlord of any change within five (5) days after
such change occurs. If Tenant, its employees, or any party affiliated with
Tenant’s business operations fail to park their vehicles in the designated
parking areas, Landlord may charge Tenant as follows: One Hundred Dollars ($100)
for the first (1st) Violation (as defined below); (ii) Two Hundred Fifty Dollars
($250) for the second (2nd) Violation; (iii) Five Hundred Dollars ($500) for the
third (3rd) Violation; and (iv) Landlord may elect to terminate the Lease on the
fourth (4th) or any subsequent Violation. All amounts due under the provisions
of this paragraph shall be payable by Tenant within ten (10) days after demand
thereof. For purposes of this Article 28, a "Violation" shall mean the parking
of a vehicle by Tenant, its agents, employees, customers, vendors, or invited
guests in the Exclusive Parking Area, without designation from Landlord, or
parking on any of the streets surrounding the Project, for any amount of time
whatsoever. In the event a vehicle remains in the Exclusive Parking Area,
without designation from Landlord, for a period of twenty-four (24) hours or
longer, Landlord may issue another Violation and Landlord may continue to issue
subsequent Violations for each additional twenty-four hour period in which such
vehicle remains in the Exclusive Parking Area. In addition to any Violation
charge, if any, Tenant hereby authorizes Landlord to tow away from the Project
any vehicle or vehicles belonging to Tenant, Tenant's employees or any party
affiliated with Tenant’s business operations which are parked in violation of
the foregoing or the rules and regulations issued by Landlord from time to time
and/or to attach violation stickers or notices to such vehicles.


Nothing contained herein shall be deemed to create any liability upon Landlord
for any damage to motor vehicles of customers or employees or for loss of
property from within such motor vehicles.

Air Cargo Lease A-Mark 2014    - 39 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    





ARTICLE 29


MISCELLANEOUS PROVISIONS


29.1    Terms


The necessary grammatical changes required to make the provisions hereof apply
either to corporations, limited liability companies, partnerships, other
entities, or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed.


29.2    Binding Effect


Subject to all other provisions of this Lease, each of the provisions of this
Lease shall extend to and shall, as the case may require, bind or inure to the
benefit not only of Landlord and of Tenant, but also of their respective
successors or assigns, provided this clause shall not permit any assignment by
Tenant contrary to the provisions of Article 14 of this Lease.


29.3    No Air Rights


No rights to any view or to light or air over any property, whether belonging to
Landlord or any other person, are granted to Tenant by this Lease. If at any
time any windows of the Premises are temporarily darkened or the light or view
therefrom is obstructed by reason of any repairs, improvements, maintenance, or
cleaning in or about the Project, the same shall be without liability to
Landlord and without any reduction or diminution of Tenant's obligations under
this Lease.


29.4    Short Form of Lease


Should Landlord, any prospective mortgagee of Landlord, or a ground lessor
require execution of a short form of Lease for recording, containing, among
other customary provisions, the names of the parties and/or a description of the
Premises and the Lease Term, Tenant agrees to execute and deliver such short
form of Lease to Landlord within ten (10) days following the request therefor.


29.5    Transfer of Landlord's Interest


Tenant acknowledges that Landlord has the right to transfer all or any portion
of its interest in the Project and in this Lease, and Tenant agrees that in the
event of any such transfer, Landlord shall automatically be released from all
liability under this Lease arising after the date of the transfer and Tenant
agrees to look solely to such transferee for the performance of Landlord's
obligations hereunder arising after the date of transfer. Tenant further
acknowledges that Landlord may assign its interest in this Lease to the holder
of any mortgage or deed of trust as additional security, but agrees that such an
assignment shall not release Landlord from its obligations hereunder and Tenant
shall continue to look to Landlord for the performance of its obligations
hereunder.



Air Cargo Lease A-Mark 2014    - 40 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



29.6    Prohibition Against Recording


Except as provided in Section 29.4 of this Lease, neither this Lease, nor any
memorandum, affidavit, or other writing with respect thereto, shall be recorded
by Tenant or by anyone acting through, under, or on behalf of Tenant, and the
recording thereof in violation of this provision shall make this Lease null and
void at Landlord's election.


29.7    Landlord's Title


Landlord's title is and always shall be paramount to the title of Tenant.
Nothing herein contained shall empower Tenant to do any act which can, shall, or
may encumber the title of Landlord.


29.8    Captions


The captions of Articles and Sections are for convenience only and shall not be
deemed to limit, construe, affect, or alter the meaning of such Articles and
Sections.


29.9    Relationship of Parties


Nothing contained in this Lease shall be deemed or construed by the parties
hereto or by any third party to create the relationship of principal and agent,
partnership, joint venturer, or any association between Landlord and Tenant, it
being expressly understood and agreed that neither the method of computation of
Rent nor any act of the parties hereto shall be deemed to create any
relationship between Landlord and Tenant other than the relationship of landlord
and tenant.


29.10    Application of Payments


Except as provided in the Work Letter Agreement, Landlord shall have the right
to apply payments received from Tenant pursuant to this Lease, notwithstanding
any designation made by Tenant, to satisfy any obligations of Tenant hereunder
in such order and amounts as Landlord, in its reasonable discretion, may elect.


29.11    Time of Essence


Time is of the essence of this Lease and each of its provisions.


29.12    Partial Invalidity


If any term, provision, or condition contained in this Lease shall, to any
extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term, provision, or condition to persons or circumstances
other than those with respect to which it is invalid or unenforceable, shall not
be affected thereby, and each and every other term, provision, and condition of
this Lease shall be valid and enforceable to the fullest extent possible
permitted by law.



Air Cargo Lease A-Mark 2014    - 41 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



29.13    No Warranty


In executing and delivering this Lease, Tenant has not relied on any
representations, including, but not limited to, any representation as to the
amount of any item comprising Additional Rent or the amount of the Additional
Rent in the aggregate or that Landlord is furnishing the same services to other
tenants, at all, on the same level or on the same basis, or any warranty or any
statement of Landlord that is not set forth herein or in one or more of the
exhibits attached hereto.


29.14    Financial Statements


In order to induce Landlord to enter into this Lease, Tenant agrees that it
shall promptly furnish Landlord, from time to time but not more frequently than
semi-annually, upon Landlord's written request, with current financial
statements reflecting Tenant's financial condition. The year's end financial
statements shall be prepared in accordance with generally accepted accounting
principles and, if such is the normal practice of Tenant, shall be audited by an
independent certified public accountant. The financial statements shall consist
of (i) an operating statement and (ii) a statement of cash flow.


29.15    Entire Agreement


It is understood and acknowledged that there are no oral agreements between the
parties hereto affecting this Lease and this Lease supersedes and cancels any
and all previous negotiations, arrangements, brochures, agreements, and
understandings, if any, between the parties hereto or displayed by Landlord to
Tenant with respect to the subject matter thereof, and none thereof shall be
used to interpret or construe this Lease. This Lease, the exhibits, and
schedules attached hereto, the Work Letter Agreement, and any side letter or
separate agreement executed by Landlord and Tenant in connection with this Lease
and dated of even date herewith, contain all of the terms, covenants,
conditions, warranties, and agreements of the parties relating in any manner to
the rental, use, and occupancy of the Premises and shall be considered to be the
only agreements between the parties hereto and their representatives and agents.
None of the terms, covenants, conditions, or provisions of this Lease can be
modified, deleted, or added to except in writing signed by the parties hereto.
All negotiations and oral agreements acceptable to both parties have been merged
into and are included herein. There are no other representations or warranties
between the parties, and all reliance with respect to representations is based
totally upon the representations and agreements contained in this Lease.


29.16    Right to Lease


Landlord reserves the absolute right to effect such other tenancies in the
Project as Landlord in the exercise of its sole business judgment shall
determine to best promote the interests of the Project.


29.17    Force Majeure


Any prevention, delay, or stoppage due to strikes, lockouts, labor disputes,
acts of God, inability to obtain services, labor, or materials or reasonable
substitutes therefor, governmental actions, civil commotions, fire or other
casualty, and other causes beyond the reasonable control of the party obligated
to perform, except with respect to the obligations imposed with regard to Rent
and other charges to be paid by Tenant pursuant to this Lease (collectively,
"Force Majeure"), notwithstanding anything to the contrary contained in this
Lease, shall excuse the performance of such party for a period equal to any such
prevention, delay, or stoppage and, therefore, if this Lease specifies a time
period for performance of an obligation of either party, that time period shall
be extended by the period of any delay in such party's performance caused

Air Cargo Lease A-Mark 2014    - 42 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



by a Force Majeure. Prior to an event of Force Majeure extending any time period
for performance, the Tenant or Landlord, as the case may be, shall provide
written notification ("Force Majeure Notice") to the other party of the event
claimed to be an event of Force Majeure and give the other party, if possible, a
two (2) day period to cause the cure of such event if such event is susceptible
to being cured by the other party. If the event is not cured within the two (2)
day period and continues past the second day, an event of Force Majeure shall
commence from the day occurring on the third (3rd) day after the other party's
receipt of the Force Majeure Notice. If an event of Force Majeure is not
susceptible of cure, an event of Force Majeure shall be deemed to have occurred
from the date that the other party has received the Force Majeure Notice. The
term Force Majeure shall not include any delay caused by the appropriate
municipality in issuing a building permit for any of Tenant's Work (as defined
in Exhibit "E" attached hereto) unless the failure to issue the building permit
is due to a moratorium or other similar circumstances.


29.18    Waiver of Redemption by Tenant


Tenant hereby waives, for Tenant and for all those claiming under Tenant, any
and all rights now or hereafter existing to redeem by order or judgment of any
court or by any legal process or writ, Tenant's right of occupancy of the
Premises after any termination of this Lease.


29.19    Joint and Several


If there is more than one Tenant, the obligations imposed upon Tenant under this
Lease shall be joint and several.


29.20    Authority


If Tenant is a corporation, limited liability company, or partnership, each
individual executing this Lease on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in Nevada and that Tenant has full right and authority to execute and
deliver this Lease and that each person signing on behalf of Tenant is
authorized to do so.


29.21    Attorneys' Fees; Waiver of Jury Trial


Each party hereby waives any right to a trial by jury in any action for specific
performance of this Lease, for damages for the breach hereof, or otherwise for
enforcement of any remedy hereunder. In the event of any such commencement of
litigation, the prevailing party shall be entitled to recover from the other
party such reasonable costs and reasonable attorneys' fees as may have been
incurred. Further, if for any reason Landlord or Tenant consults legal counsel
or otherwise incurs any reasonable costs or expenses as a result of its rightful
attempt to enforce the provisions of this Lease following an Event of Default by
Tenant or default by Landlord (after expiration of any applicable notice and
cure period), even though no litigation is commenced, or if commenced is not
pursued to final judgment, Tenant or Landlord, as the case may be, shall be
obligated to pay to the other party, in addition to all other amounts for which
the other party is obligated hereunder, all of Landlord's or Tenant's reasonable
costs and expenses incurred in connection with any such acts, including
reasonable attorneys' fees.


29.22    Governing Law and Venue


This Lease shall be construed and enforced in accordance with the laws of the
State of Nevada, and the venue for any litigation concerning this Lease shall be
in Clark County, Nevada.



Air Cargo Lease A-Mark 2014    - 43 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



29.23    Submission of Lease


Submission of this instrument for examination or signature by Tenant does not
constitute a reservation of or an option for lease, and it is not effective as a
lease or otherwise until execution and delivery by both Landlord and Tenant.


29.24    Intentionally Omitted


29.25    Independent Covenants


This Lease shall be construed as though the covenants herein between Landlord
and Tenant are independent and not dependent, and Tenant hereby expressly waives
the benefit of any statute to the contrary and agrees that if Landlord fails to
perform its obligations set forth herein, Tenant shall not be entitled to make
any repairs or perform any acts hereunder at Landlord's expense or to any setoff
of the Rent or other amounts owing hereunder against Landlord; provided,
however, except as provided herein, that the foregoing shall in no way impair
Tenant's right to assert mandatory counterclaims in any action or proceeding or
the right of Tenant to commence a separate action against Landlord for any
violation by Landlord of the provisions hereof so long as notice is first given
to Landlord and any holder of a mortgage or deed of trust covering the Project
or any portion thereof, whose address has theretofore been given to Tenant, and
an opportunity is granted to Landlord and such holder to correct such violations
as provided in Section 19.7.


29.26    Project Name and Signage


Landlord shall have the right at any time to change the name of the Project (or
portions thereof) and to install, affix, and maintain any and all signs on the
exterior and on the interior of the Project as Landlord may, in Landlord's
discretion, desire (subject to Tenant's signage rights as described above).


29.27    Confidentiality


Tenant and Landlord acknowledge that the content of this Lease and any related
documents are confidential information. Tenant and Landlord shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than a lender or
potential purchaser of the Premises or either party's financial, legal,
insurance and space planning consultants or broker.


29.28    Intentionally Omitted


29.29    Interpretation


Landlord and Tenant, and their respective counsel if they so choose, have
reviewed and revised this Agreement and the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party will
not be employed in the interpretation of this Agreement.


29.30    Rules


Tenant is deemed to have received and hereby agrees to abide by any rules
implemented and imposed for the Premises and Project (the "Rules"), and Landlord
reserves the right at any time to implement and impose Rules as in Landlord's
reasonable judgment may from time to time be necessary for the management,
safety, care, and cleanliness of the Premises and Project, and for the
preservation of good

Air Cargo Lease A-Mark 2014    - 44 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



order therein, as well as for the convenience of other occupants and tenants
therein, which will not interfere with Tenant's operations or use or occupancy
of or access to the Premises or the Common Areas.


29.31    Security Officers


Tenant acknowledges that if Landlord provides security officers for the Common
Areas, Landlord does not represent, guarantee, or assume responsibility (1) that
Tenant will be secure from any claims relating to such security officers; or (2)
for the security of Tenant, its agents, employees, invitees, or contractors or
Tenant's property or the property of Tenant's agents, employees, invitees, or
contractors. Tenant agrees to take whatever measures it deems prudent to provide
any safeguards. Landlord shall have no obligation to hire, maintain, or provide
such services, which may be withdrawn or changed at any time with or without
notice to Tenant or any other person and without liability to Landlord.


29.32     Real Estate Investment Trust


Should a real estate investment trust become Landlord hereunder, all provisions
of this Lease shall remain in full force and effect except as modified by this
Section 29.32. If Landlord in good faith determines that its status as a real
estate investment trust under the provisions of the Internal Revenue Code of
1986, as heretofore or hereafter amended, will be jeopardized because of any
provision of this Lease, Landlord may request reasonable amendments to this
Lease, and Tenant will not unreasonably withhold, delay, or defer its consent
thereto, provided that such amendments do not (a) increase the monetary
obligations of Tenant (or otherwise materially change Tenant's obligations)
pursuant to this Lease, or (b) in any other manner substantially and adversely
affect Tenant's interest in the Premises.


29.33     Landlord Consent


Wherever in this Lease Landlord's consent, approval, or permission (collectively
referred to in this Section 29.33 as "Consent") is required, Landlord shall not
be deemed to have withheld Consent unreasonably where Landlord's right to give
Consent is conditioned upon Landlord obtaining the consent of any other person,
tenant, entity, agency, or governmental authority and such other person, tenant,
entity, agency, or Governmental Authority does withhold its consent. If Landlord
fails to give any Consent that a court later holds Landlord was required to give
under the terms of this Lease, Tenant shall be entitled solely to specific
performance but in no event shall Landlord be responsible for monetary damages
(including incidental and consequential damages) for such failure to give
Consent unless such Consent is withheld maliciously or in bad faith.


29.34    Time


In computing any period of time prescribed or allowed by this Lease, unless
otherwise expressly provided herein, the day of the act, event, or default from
which the designated period of time begins to run shall not be included. The
last day of the period so computed shall be included, unless it is a Saturday,
Sunday, or a non-judicial day, in which event the period runs until the end of
the next day which is not one of the aforementioned days. When the period of
time prescribed or allowed is less than six (6) days, intermediate Saturdays,
Sundays, and non-judicial days shall be excluded in the computation.



Air Cargo Lease A-Mark 2014    - 45 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.




"TENANT":            A-M GLOBAL LOGISTICS, LLC,
a Delaware limited liability company
                


By:     /s/ Brian Aquilino                


Print Name:     Brian Aquilino        


Print Title:     Vice President of Operations        








"LANDLORD":        MCP CARGO, LLC,
a Nevada limited liability company




By:     /s/ Greg Wells                 


Print Name:     Greg Wells             


Print Title:     Manager         









Air Cargo Lease A-Mark 2014    - 46 -

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



EXHIBIT "A-1"


SITE PLAN




Tenant acknowledges that Landlord may unilaterally change the shape, size,
location, number, and extent of the improvements to any portion of the Project
without Tenant's consent.





Airport Sublease A-Mark 2014    A-1-1

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



[ex1023amglobalaircarg_image1.jpg]

Airport Sublease A-Mark 2014    A-1-2

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



EXHIBIT "A-2"


DEPICTION OF PREMISES

Airport Sublease A-Mark 2014    A-2-1

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



[ex1023amglobalaircarg_image2.jpg]

Airport Sublease A-Mark 2014    A-2-2

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    






Airport Sublease A-Mark 2014    A-2-3

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



EXHIBIT "A-3"


LEGAL DESCRIPTION OF PROJECT


LEGAL DESCRIPTION OF AIR CARGO CENTER


EXPLANATION
THIS LEGAL DESCRIBES A PARCEL OF LAND KNOWN AS AIR CARGO, BEING A PORTION OF LOT
1 OF THAT CERTAIN FINAL MAP TITLED “AIRPORT EAST LOT” RECORDED IN BOOK 113, PAGE
71 OF PLATS, GENERALLY LOCATED NORTH OF PATRICK LANE AND WEST OF EASTERN AVENUE.


LEGAL DESCRIPTION
A PORTION OF LOT 1 AS SHOWN ON THAT CERTAIN FINAL MAP ENTITLED “AIRPORT EAST
LOT” RECORDED IN BOOK 113, PAGE 71 OF PLATS, LYING WITHIN THE NORTHEAST QUARTER
(NE 1/4) OF SECTION 35, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY,
NEVADA, DESCRIBED AS FOLLOWS:


COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHEAST QUARTER (NE 1/4) OF SAID
SECTION 35, THENCE ALONG THE SOUTH LINE THEREOF , NORTH 89°31’01” WEST, 807.41
FEET TO THE POINT OF BEGINNING; THENCE DEPARTING SAID SOUTH LINE , NORTH
00°18’39” WEST, 1650.37 FEET; THENCE NORTH 89°23’48 EAST, 431.42 FEET TO THE
BEGINNING OF A NON-TANGENT CURVE CONCAVE SOUTHWESTERLY HAVING A RADIUS OF 420.00
FEET, FROM WHICH THE BEGINNING THE RADIUS BEARS SOUTH 58°27’41” WEST; THENCE
SOUTHERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 30°56’10”, AN ARC LENGTH
OF 226.77 FEET; THENCE SOUTH 00°36’09” EAST, 1343.27 FEET TO THE BEGINNING OF A
CURVE CONCAVE NORTHWESTERLY HAVING A RADIUS OF 50.00 FEET; THENCE SOUTHERLY,
ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 28°56’04”, AN ARC LENGTH OF 25.25
FEET, TO THE BEGINNING OF A REVERSE CURVE CONCAVE EASTERLY, HAVING A RADIUS OF
70.00 FEET, THROUGH WHICH A RADIAL LINE BEARS SOUTH 61°40’04” EAST, THENCE
SOUTHERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 66°23’12”, AN ARC LENGTH
OF 81.11 FEET RETURNING TO SAID SOUTH LINE; THENCE ALONG SAID SOUTH LINE, NORTH
89°31’01” WEST, 499.11 FEET TO THE POINT OF BEGINNING.
    
CONTAINING 18.71 ACRES, MORE OR LESS.




BASIS OF BEARING
SOUTH 00°41’30” EAST, BEING THE BEARING OF THE EAST LINE OF THE SOUTHEAST
QUARTER (SE 1/4) OF THE NORTHEAST QUARTER (NE 1/4) OF SECTION 35, TOWNSHIP 21
SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA, AS SHOWN IN BOOK 113, PAGE
71 OF PLATS, OFFICIAL RECORDS OF CLARK COUNTY, NEVADA.


(SEE EXHIBIT ‘B’ ATTACHED HERETO AND BY THIS REFERENCE MADE A PART HEREOF)




END OF DESCRIPTION.









Air Cargo Lease A-Mark 2014    A-3-1

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



EXHIBIT “A-4”


NON-EXCLUSIVE PARKING AREA



Air Cargo Lease A-Mark 2014    A-4-1

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



[ex1023amglobalaircarg_image3.jpg]

Air Cargo Lease A-Mark 2014    A-4-2

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



EXHIBIT “A-5”


EXCLUSIVE PARKING AREA
 

Air Cargo Lease A-Mark 2014    A-5-1

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



[ex1023amglobalaircarg_image4.jpg]

Air Cargo Lease A-Mark 2014    A-5-2

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



EXHIBIT "B"


NOTICE OF LEASE TERM DATES




To:     _______________________
_______________________
_______________________
_______________________


Re:
Air Cargo Center Sublease dated _________________, 2014, between MCP CARGO, LLC,
a Nevada limited liability company ("Landlord"), and A-M GLOBAL LOGISTICS, LLC,
a Delaware limited liability company ("Tenant"), concerning certain premises
located at _______________, Las Vegas, Nevada 89_____.



Gentlemen:


In accordance with the referenced Project Lease (the "Lease"), we wish to advise
you and/or confirm as follows:


1.    The Lease Term commenced on _________________ for a term of
______________________ ending on __________________.


2.    Rent commenced to accrue on ____________________, in the amount of
___________________.


3.    If the Lease Commencement Date is other than the first day of the month,
the first billing will contain a pro rata adjustment. Each billing thereafter,
with the exception of the final billing, shall be for the full amount of the
monthly installment as provided for in the Lease.


4.    Your rent checks should be made payable to_________________________ at
_________________________________________________________________________.


Agreed to and Accepted as of ______________________, 200 .


LANDLORD:                        TENANT


MCP CARGO, LLC,                    A-M GLOBAL LOGISTICS, LLC
a Nevada limited liability company            a Delaware limited liability
company




By:                             By:                     


Print Name:                         Print Name:                 


Print Title:                         Print Title:                 





Notice of Lease Term Dates-1

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



EXHIBIT "C"


INTENTIONALLY OMITTED











Air Cargo Lease A-Mark 2014    C-1

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



EXHIBIT "D"


FORM OF TENANT'S ESTOPPEL CERTIFICATE




The undersigned as Tenant under that certain Air Cargo Center Lease (the
"Lease") made and entered into as of _______________, 20__, by and between MCP
CARGO, LLC, a Nevada limited liability company, as Landlord, and the undersigned
as Tenant, for Premises located at ____________________________________, Las
Vegas, Nevada ___________, certifies as follows:


1.    Attached hereto as Exhibit "A" is a true and correct copy of the Lease and
all amendments and modifications thereto. The documents contained in Exhibit "A"
represent the entire agreement between the parties as to the Premises.


2.    The undersigned currently occupies the Premises described in the Lease.


3.    The Lease Term commenced on _______________________, and the Lease Term
expires on _____________________.


4.    Base Rent became payable on ____________________. All monthly installments
of Base Rent, all Additional Rent, and all monthly installments of estimated
Additional Rent have been paid when due through ____________________. The
current monthly installment of Base Rent is $___________.


5.    The Lease is in full force and effect and has not been modified,
supplemented, or amended in any way except as provided in Exhibit "A" attached
hereto. Tenant shall not modify the documents contained in Exhibit "A" without
the prior written consent of the holder of the deed of trust on the Premises.


6.    Tenant has not transferred, assigned, or sublet any portion of the
Premises nor entered into any license or concession agreements with respect
thereto except as follows:


7.    All conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied and Landlord is not in default
thereunder, except as follows:
___________________________________________________________ ___________________.


8.    No rental has been paid more than thirty (30) days in advance, and no
security has been deposited with Landlord except as provided in the Lease.


9.    As of the date hereof, there are no existing defenses or offsets that the
undersigned has against Landlord nor have any events occurred that with the
passage of time or the giving of notice, or both, would constitute a default on
the part of Landlord under the Lease, except as follows:
_____________________________________________
_________________________________________.


10.    The undersigned acknowledges that this Estoppel Certificate may be
delivered to Landlord, a prospective mortgagee, or a prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein

Air Cargo Lease A-Mark 2014    Estoppel-1

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



in making the loan or acquiring the property of which the Premises are a part
and that receipt by it of this certificate is a condition of making of such loan
or acquisition of such property.


11.    If Tenant is a corporation or partnership, each individual executing this
Estoppel Certificate on behalf of Tenant hereby represents and warrants that
Tenant is a duly formed and existing entity qualified to do business in Nevada,
Tenant has the full right and authority to execute and deliver this Estoppel
Certificate, and each person signing on behalf of Tenant is authorized to do so.


Executed at _________________ on the ____ day of __________, 200__.






"TENANT":            A-M GLOBAL LOGISTICS, LLC
a Delaware limited liability company
                


By:                             


Print Name:                         


Print Title:                         





Air Cargo Lease A-Mark 2014    Estoppel-2

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



EXHIBIT "A" TO TENANT'S ESTOPPEL CERTIFICATE


LEASE


(TO BE ATTACHED)









Air Cargo Lease A-Mark 2014    Estoppel-3

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



EXHIBIT "E"


WORK LETTER AGREEMENT































































Air Cargo Lease A-Mark 2014    E-1

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    









WORK LETTER AGREEMENT
    
THIS WORK LETTER AGREEMENT is attached to and made part of that certain lease
dated _________________________, 2014 between MCP CARGO, LLC, a Nevada limited
liability company, as Landlord, and A-M GLOBAL LOGISTICS, LLC, a Delaware
limited liability company, as Tenant (the “Lease”). The terms used in this Work
Letter Agreement shall have the same definitions as set forth in the Lease. The
provisions of this Work Letter Agreement shall prevail over any inconsistent or
conflicting provision of the Lease.


I.    LANDLORD'S WORK


A.    None. In accordance with the Lease, it is projected that Landlord will
deliver the Premises, which is currently in gray shell condition, to Tenant
three (3) business days following the Effective Date. For purposes of the Lease
and this Work Letter, gray shell shall mean and include the following as it
relates to the Building and Premises, as applicable:


SITE FEATURES


•
4 – 50’ Wide Driveways

•
Ample Vehicle Parking, 263 Spaces

•
2 Dedicated Areas for Truck Parking, Total 28 Spaces

•
8 Handicap Parking Spaces Located at the Front of the Building

•
3 Oversized Trash Enclosures for Large Dumpsters

•
Ramps up to Storefront Locations with Limited Parking at Storefront



BUILDING STRUCTURE


•
Building Grid is 52’ Wide by 3 – 46” Deep Bays

•
Concrete Tilt-up Wall Panel Construction

•
8” Thick Concrete Slab on Grade

•
Steel Roof Structure & Metal Roof Decking

•
22’ Clearance Height to Bottom of Structure

•
Single Ply Roofing Membrane Over Rigid Insulation



TENANT SPACE FEATURES



Air Cargo Lease A-Mark 2014    E-2

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



•
Signage Band on Exterior Tilt-up Panels

•
10’ x 12’ Aluminum Storefront Entrances

•
10’ x 12’ Manual Overhead Doors at the Front of the Building

Can be either at Dock Level or Finish Floor Level
•
14’ x 14’ Overhead Door Openings at Airside

•
30’ Wide, 8” Thick Concrete Apron on Airside

•
Metal Stud Framing & Drywall Demising Walls

•
1 ¼” Valved Domestic Water Line Furnished to Space

•
4” Sanitary Sewer Stub Furnished to Space

•
1 ¼” Gas Line Stub Furnished to Space

•
Wet Pipe Sprinkler System Provided at the Roof Structure with Freeze Protection

•
Standard Size Roof Curbs Provided for AC Units & Evaporative Coolers

•
Empty Electrical Conduit Provided to Space from 277 Volt, 200 Amp Meter

•
Empty Conduits Provided to Space for Telephone & Cable

•
Airport Security Card Readers at Overhead Door Openings on Public Side



EXCLUSIONS


•
Skylights

•
Covered Parking

•
HVAC of Any Kind

•
Interior Lighting

•
Tenant Improvements

B.    Allowance for Cost of Tenant’s Work.
 
(a) Subject to Tenant’s compliance with Section I.B(b) through (d), below,
Tenant shall be entitled to a one-time tenant improvement allowance (the
“Allowance”) in the amount up to but not to exceed Five Hundred Fifty Nine
Thousand One Hundred Sixty and 00/100s Dollars ($559,160.00), which is equal to
Forty and 00/100ths Dollars ($40.00) per square foot, for the costs relating to
the initial design and construction of Tenant’s Work and which includes, but is
not limited to, all costs associated with the installation of a dock high door
for the Premises.  In no event shall Landlord be obligated to make disbursements
pursuant to this Work Letter in a total amount which exceeds the Allowance. 
Landlord shall only be obligated to make disbursements pursuant to this Work
Letter for the cost of the Tenant’s Work described in Section II below. In the
event that the Allowance exceeds the actual costs relating to the initial

Air Cargo Lease A-Mark 2014    E-3

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



design and construction of Tenant’s Work, the unused portion of the Allowance
shall not be paid to Tenant nor shall Tenant be entitled to a corresponding
credit against Rent or any other sums due under the Lease; provided, however,
that in the event there is an unused portion of the Allowance remaining after
the substantial completion of Tenant’s Work, Tenant shall have up to twenty four
(24) months after Tenant’s Work has been substantially completed and from the
date of the request for payment from Tenant as described in Section I.B(b),
below, to use the remaining unused portion of the Allowance (the “Unused
Allowance) for purposes of any Alterations made in accordance with the Lease and
this Work Letter, or as otherwise mutually agreed to by Landlord and Tenant. The
Alterations must be completed on or before the expiration of such twenty four
(24) month period in order for Tenant to obtain the Unused Allowance. In the
event the Unused Allowance is not used by Tenant within such twenty four (24)
month period, the Unused Allowance shall not be paid to Tenant nor shall Tenant
be entitled to a corresponding credit against Rent or any other sums due under
the Lease. The Unused Allowance shall be paid to Tenant subject to Tenant’s
compliance with Section I.B(b) though (d), below.
 
(b) On or before the fifth (5th) day following Tenant’s receipt of its
Certificate of Occupancy for the Premises, Tenant shall deliver to Landlord: 
(i) a copy of Tenant’s Certificate of Occupancy for the Premises, (ii) a request
for payment, in a form to be approved by Landlord; (iii) invoices from all of
Tenant’s agents for labor rendered and materials delivered to the Premises; (iv)
evidence of the absence of liens which are the subject of the request for
payment as reasonably required by Landlord (including properly executed final
lien releases, if applicable); and (v) all other information reasonably
requested by Landlord.  Tenant’s request for payment shall be deemed Tenant’s
acceptance and approval of the Tenant’s Work furnished and/or the materials
supplied as set forth in Tenant’s payment request.
 
(c) Intentionally deleted.
 
(d) Subject to the provisions of this Work Letter, following the completion of
the construction of the Premises and Tenant’s receipt of its Certificate of
Occupancy of the Premises, Landlord shall pay to Tenant the Allowance within
thirty (30) days after Tenant’s completion of those certain matters set forth in
that certain Allowance Checklist attached hereto as Exhibit “A” and incorporated
herein by this reference (the “Allowance Checklist”) and which includes, but it
not limited to, the following: (i) Tenant has delivered to Landlord properly
executed final lien releases, if applicable, (ii) Landlord has reasonably
determined that no substandard Tenant’s Work exists which materially and
adversely affects the mechanical, electrical, plumbing, heating, ventilating,
and air conditioning, life-safety or other systems of the Building, (iii)
Tenant’s architect has delivered to Landlord a certificate, in a form reasonably
acceptable to Landlord, certifying that the construction of the Tenant’s Work in
the Premises has been substantially completed in accordance with the Final
Plans, and (iv) Tenant has complied with all requirements set forth in Section
II.I below (“At Completion of Tenant’s Work”). Payment by Landlord shall not be
deemed Landlord’s approval or acceptance of Tenant’s Work furnished or materials
supplied as set forth in Tenant’s payment request. Notwithstanding anything in
the Lease or this Work Letter to the contrary, if Tenant has not satisfied the
conditions to payment set forth in (i) through (iv), inclusive, of this
subsection (d) as of ninety (90) days following the completion of construction
of the Premises and Tenant’s receipt of its Certificate of Occupancy for the
Premises, then Landlord shall not be obligated to pay to Tenant the Allowance or
any portion thereof and Tenant shall be solely responsible for any and all costs
related to and arising from Tenant’s Work.


C.    Any work beyond that described in Section I.A, above, and which exceeds
the amount of the Allowance as it relates to Tenant’s Work shall be provided by
Tenant at its sole cost and expense. Any equipment or work other than those
items specifically enumerated in Section I.A, above, which Landlord installs or
constructs in the Premises on Tenant's behalf, shall either (i) be paid for by
Tenant within fifteen (15) days after receipt of a bill thereof in the event the
Allowance has already been paid or allocated in full;

Air Cargo Lease A-Mark 2014    E-4

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



or (ii) in the event the Allowance has not been paid or allocated in full,
reduce the Allowance by such amount set forth in the bill. Such amount will be
inclusive of Landlord's cost plus supervision, architectural and engineering
expenses.


----------------------------------------------------------------------------------------------------------------------------------


II.    TENANT'S WORK


A.    General.


1.    All work required to complete and place the Premises in finished condition
for opening of business shall be performed by Tenant at Tenant's sole cost and
expense (other than as reimbursed as part of the Allowance) with all due
diligence, which work shall hereinafter be referred to as "Tenant's Work", and
Tenant agrees to commence Tenant's Work within sixty (60) days following: (i)
notice from Landlord that Landlord's Work is substantially complete; and (ii)
Landlord approving Tenant’s Plan and Specifications pursuant to Section II.E
below. For all purposes herein, Landlord's Work shall be deemed substantially
completed when (i) Landlord has provided reasonable access to the Premises to
Tenant, (ii) Landlord has completed Landlord's Work other than details of
construction which do not materially interfere with Tenant's use of the
Premises, and (iii) Landlord has obtained a temporary certificate of occupancy
for the Premises (or its equivalent). Landlord agrees to pay to Tenant the
Tenant Allowance to be applied to the cost of Tenant's Work, if any. The Tenant
Allowance shall be paid in full to Tenant in accordance with Section I.B(d).


2.    The project is being developed under the jurisdiction of the County of
Clark, State of Nevada, and federal safety codes. All design and construction
work shall comply with all applicable statutes, ordinances, regulations, laws
and codes, and Landlord's design criteria for Tenant's Work previously delivered
to Tenant. Notwithstanding anything herein to the contrary, Tenant shall not
commence any work on the Premises at any time during any early occupancy period
or the Lease Term, including Tenant's Work, without first complying with
Tenant's Alteration Obligations as set forth in Section 8.1 of the Lease,
including, without limitation, at least five (5) days prior to entering into
contract with any prime contractor intending to perform alterations, and prior
to the commencement of any work relating to the Premises, Tenant shall comply
with the requirements of NRS 108.2403 and NRS 108.2407 regarding posted security
and shall notify Landlord in writing of the name and address of any such prime
contractor to enable Landlord to properly serve the recorded Notice of
Non-Responsibility upon the prime contractor pursuant to NRS 108.234.


3.    All permits, licenses and approvals for Tenant's Work shall be obtained by
Tenant or its contractor prior to the commencement of construction and shall be
posted in a prominent place within the Premises as required by the agency
issuing the permit.


4.    Landlord's express written approval shall be obtained by Tenant prior to
submitting plans for purposes of obtaining any required governmental permit or
approval, and the undertaking of any construction work which materially deviates
from Tenant's Drawings and Specifications, as approved by Landlord, or the
undertaking of any modifications whatsoever to Landlord's building shell and/or
utilities and other work not explicitly shown on said Drawings and
Specifications or included as Landlord's Work in this Exhibit "E". Landlord's
approval of the foregoing shall not constitute the assumption of any
responsibility by Landlord for the accuracy or sufficiency thereof, and Tenant
shall be solely responsible therefor.



Air Cargo Lease A-Mark 2014    E-5

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



5.    All contractors engaged by Tenant shall be bondable, licensed contractors,
possessing good labor relations, capable of performing quality workmanship and
working in harmony with Landlord's general contractor and other contractors on
the job. All work shall be coordinated with the general project work.


6.    Where conflict exists between building codes, utility regulations,
statutes, ordinances, other regulatory requirements and Landlord's requirements,
as set forth herein, the more stringent of the requirements shall, at Landlord's
option, govern.


7.    Tenant shall inspect, verify and coordinate all field conditions
pertaining to the Premises from time to time prior to the start of its store
design work, through its construction, including its fixturing and
merchandising. Tenant shall advise Landlord immediately of any material
discrepancies with respect to Landlord's drawings. Any material adjustments to
the work arising from field conditions, not apparent on Tenant's drawings and
other building documents, shall require the express prior written approval of
Landlord.


8.    Landlord reserves the right to require changes in Tenant's Work when and
to the extent necessary by reason of code requirements or building facility
necessity, field conditions, or mandatory directives of governmental authorities
having jurisdiction over the Premises, or directives of Landlord's insurance
underwriters.


B.    Public Safety. Tenant shall confine the construction work to within the
Premises as much as possible and shall work in an orderly manner removing trash
and debris from the project on a daily basis. At no time will pipes, wires,
boards or other construction materials cross public areas where harm could be
caused to the public. The requirements of "Occupational Safety and Health
Administration" (OSHA) prepared by the Department of Labor will govern. If
Tenant fails to comply with these requirements, Landlord may cause remedial
action as deemed necessary by Landlord to protect the public. All costs of said
remedial action shall be charged to Tenant and shall become Tenant's
responsibility.


C.    Tenant Damage to Construction. Tenant will be required to furnish the
necessary ramps, coverings, etc., to protect Landlord's facilities and adjoining
premises from damage. All costs to repair damage to Landlord's facilities and to
adjoining premises will be at the expense of Tenant. Actual repair work may be
accomplished by Landlord at Landlord's option.


    D.    Turnover of Premises to Tenant by Landlord. Tenant shall be
responsible for:


1.    HVAC. It shall be the responsibility of Tenant to pay for heating and/or
cooling, if used, during the installation of Tenant's Work.


2.    Electrical/Water, Etc. Tenant's permanent electric service, where
possible, shall be used to provide power for Tenant's Work. Meters shall be
installed prior to Tenant's Work, if possible, and Tenant shall pay for service
and water and all utilities consumed. Work performed with temporary electric
service will be at Tenant's expense.


E.    Drawings and Specifications.


1.    Within thirty (30) days of the Effective Date of this Lease, Tenant shall
prepare and submit to Landlord for approval an interior completion plan, design
drawings, working drawings and specifications necessary to complete "Tenant's
Work" under this Exhibit "E" (“Drawings and

Air Cargo Lease A-Mark 2014    E-6

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



Specifications”). As soon as practicable after receipt of such Drawings and
Specifications, Landlord shall return to Tenant such Drawings and Specifications
with its suggested modifications and/or approval. If, upon receipt of Landlord's
modified Drawings and Specifications, Tenant wishes to take exception thereto,
Tenant may do so within ten (10) days from the date on which Tenant receives
Landlord's modified Drawings and Specifications. Unless such action is taken by
Tenant, it will be deemed that all modifications made by Landlord on the
Drawings and Specifications are acceptable to and adopted by Tenant.


2.    If Drawings and Specifications are returned to Tenant with modifications,
said Drawings and Specifications shall be revised by Tenant and resubmitted to
Landlord for approval within ten (10) days of their receipt by Tenant.


3.    Upon Landlord's approval in all respects of all such Drawings and
Specifications, Tenant shall cause Tenant's Work to be diligently completed and
installed or such installations or alterations to be performed, as the case may
be, in accordance with the Drawings and Specifications approved by Landlord, and
no material deviation from said Drawings and Specifications shall be made
without Landlord's express prior written approval. Tenant shall obtain all
necessary permits in connection with the installation of such Tenant
improvements and the performance of such work prior to the commencement of any
work.


4.    If Tenant's Work entails any structural changes to the Premises, Tenant
shall submit detailed structural plans, and Landlord's review of such plans
shall be at Tenant's expense, provided that such expense shall not exceed One
Thousand and 00/100 Dollars ($1,000.00). Moreover, Tenant shall not be permitted
to commence any Tenant's Work until all plans applicable thereto have been
approved in writing by Landlord.


5.    At any time during the Lease Term, any and all modifications to the
Premises by Tenant shall be in compliance with the provisions of Articles 8 and
9 of the Lease (regarding Tenant’s improvements and alterations to the Premises
and protection against liens), and further, any and all modifications to the
Premises requiring alterations to the architectural, mechanical, electrical,
fire protection or structural systems will require Tenant to supply detailed
Drawings and Specifications and appropriate calculations covering those
modifications to Landlord for written approval. Interior painting, wall
covering, carpeting and placement of movable trade fixtures are considered
normal maintenance items and do not require Landlord approvals, but otherwise
meet the requirements of this Exhibit. All other alterations require Landlord's
express written approval.


6.    Landlord's approval or inspection of any of Tenant's plans, shop drawings,
etc., so submitted is made for identification purposes only and neither
Landlord, nor its agents, servants or employees shall have any liability in any
respect to any inadequacies, deficiencies, errors or omissions or non-complying
features contained in any or all of Tenant's preliminary plans or final plans or
Landlord's comments in respect to same.


F.    Tenant Improvements. All work to be performed by Tenant is herein referred
to as "Tenant's Work". Without limiting the generality of the foregoing, the
term "Tenant's Work" includes the following:


1.    Storefront: Tenant shall furnish and install at its cost all additional
storefront construction not provided by Landlord per Exhibit "E" to this Lease
including, but not limited to, application of finish and decorating material on
the interior side of the "storefront" and the installation of a dock high door
for the Premises.



Air Cargo Lease A-Mark 2014    E-7

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



2.    Floors: Tenant shall furnish and install all interior floor coverings and
finishes and be responsible for preparation of floor surfaces except for the
restroom floor. All exposed concrete floors shall have a sealant applied.
Carpeting and/or other quality floors, such as glazed or unglazed pavers or wood
parquet, shall be used in all public areas except in such instances where other
types of floor covering materials are specifically approved by Landlord. Vinyl
tile is generally not considered an acceptable finish material in public areas.
Additional restroom(s), kitchen(s) and storage areas shall have thresholds at
the doors in such a manner as will not permit the passage of water or other
liquids to the adjacent tenant space.


3.    Walls: Tenant shall furnish and install all partitions and doors other
than for restrooms and all interior wall finish materials including, but not
limited to, Tenant's sales area, stock area, restroom, fitting rooms, etc.
Inasmuch as Landlord's demising walls have not been designed for Tenant's
superimposed fixture loads and/or any unusual wall decor, Tenant shall
structurally reinforce the existing walls as required and approved by Landlord,
to accommodate any additional superimposed loading required by Tenant's design.
Any combustible materials applied to the demising partitions shall receive a
U.L. labeled fire retardant coating. Tenant spaces with unusual sound and/or
odor problems shall have sound and odor absorbent wall installed and in such a
manner which will not permit the passage of sound and/or odors through the
wall(s) to the adjacent space(s).


4.    Ceilings: Tenant shall furnish and install all additional interior ceiling
finish materials not provided by Landlord.


5.    Utilities: Tenant shall make provision and pay all hook-up fees for
separate metering of applicable utilities, all telephone service equipment
within the Premises in accordance with local utility requirements. Tenant shall
be responsible for speaker wires for any stereo system and/or phone system.
Tenant's utility service requirements in excess of that provided by Landlord
shall be furnished and installed by Landlord's contractor at Tenant's expense.


6.    Special Equipment: Tenant shall provide for Landlord's installation at
Tenant's cost any and all additional mechanical equipment, curbs, supports,
etc., including, but not limited to, swamp cooler or additional H.V.A.C.,
additional plumbing, elevators, conveyors, etc., related to the operation of
Tenant's business, and located within the Premises. Tenant shall provide fire
extinguishers as required by code.


7.    Fixtures and Furniture: Tenant shall furnish and install all new
furniture, trade fixtures, shelving and other work necessary for its operation
within the Premises.


8.    Material and Warranties: Tenant shall use only new, first-class materials
in the completion of Tenant's Work. All work and equipment shall be warranted
for a minimum of one (1) year from installation and shall comply with all
applicable codes.


9.    Roof Work: Tenant agrees that all venting, opening, sealing, waterproofing
or any altering of the roof shall be performed by Landlord's roofing contractor
at Tenant's expense and that, when completed, Tenant shall furnish to Landlord a
certificate from Landlord's roofing contractor that all such alterations
approved by Landlord have been completed in accordance with the plans and
specifications therefor approved by Landlord.


10.    Kitchen Areas: All kitchen areas shall have installed proper range hoods
and insulated exhaust ducts. Waste lines shall have grease interceptors, make-up
air system, fire extinguishing system for all cooking exhaust hoods and fire
extinguishers. All kitchen exhaust fans shall be of up-blast type.

Air Cargo Lease A-Mark 2014    E-8

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    





11.    Storefront Sign: In accordance with the Design Guidelines.


12.    Other Work: Tenant shall be responsible for all other work that is not
listed as "Landlord's Work".


G.    Insurance.


Tenant shall secure, pay for and maintain or cause its contractor(s) to secure,
pay for and maintain during Tenant's Work construction, fixturing and
merchandising of the Premises, including any modification performed by Tenant
during the Lease Term, the following insurance in the following amounts, which
shall be endorsed in all policies to include Landlord and its beneficiaries,
employees and agent as additional named insured parties, and which shall provide
in all policies that Landlord shall be given thirty (30) days' prior written
notice of any alteration or termination of coverage in the amounts as set forth
below, and such insurance as may from time to time be required from city,
county, state or federal laws, codes, regulations or authorities, together with
such other insurance as is reasonably necessary or appropriate under the
circumstances:


1.    Tenant and Tenant's general contractor and subcontractor(s) required
minimum coverages and limits of liability:


(a) Worker's Compensation as required by state law and Employer's Liability
Insurance with limits of not less than Five Hundred Thousand and 00/100 Dollars
($500,000.00) and any insurance required by any employee benefit acts or other
statutes applicable where the work is to be performed as will protect the
contractor and subcontractors from any and all liability under the
aforementioned acts.


(b) Comprehensive General Liability Insurance (including Contractor's Protective
Liability) with a combined single limit (bodily injury and property damage) of
not less than Two Million and 00/100 Dollars ($2,000,000.00) per occurrence and
in the aggregate. Such insurance shall provide for explosion, collapse and
underground coverage and contractual liability coverage and shall insure the
general contractor and/or subcontractors against any and all claims for personal
injury, including death resulting therefrom, and damage to the property of
others and arising from his operations under the contract, whether such
operations are performed by the general contractor, subcontractors or any of
their subcontractors, or by anyone directly or indirectly employed by any of
them. Such insurance policy shall include (i) a products/completed operations
endorsement; (ii) endorsements deleting the employee exclusion on personal
injury and the liquor liability exclusion; and (iii) a cross-liability
endorsement or a severability of interest clause. Such insurance shall be
primary and Landlord's insurance shall be excess insurance only.


(c) Comprehensive Automobile Liability Insurance, including the ownership,
maintenance and operation of any automotive equipment, owned, hired and
non-owned in an amount not less than Two Million and 00/100 Dollars
($2,000,000.00) combined single limit (bodily injury and property damage) per
occurrence and in the aggregate. Such insurance shall insure the general
contractor and/or subcontractors against any and all claims for bodily injury,
including death resulting therefrom, and damage to the property of others
arising from his operations under the contract, whether such operations are
performed by the general contractor, subcontractor or any of their
subcontractors, or by anyone directly employed by any of them.


(d) Builder's Risk Insurance -- Completed Value Builder's Risk Damage Insurance
Coverage. Tenant shall provide an "All Physical Loss" Builder's Risk insurance
policy on the work to be

Air Cargo Lease A-Mark 2014    E-9

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



performed for Tenant in the Premises as it relates to the building within which
the Premises are located. The policy shall include as insureds Tenant, its
contractor and subcontractors, and Landlord, as their respective interests may
appear within the Premises and within one hundred feet (100') thereof. The
amount of insurance to be provided shall be one hundred percent (100%)
replacement cost.


2.    All such insurance policies required under this Exhibit, except as noted
above, shall include Landlord, Landlord's agents and beneficiaries, Landlord's
on-site representatives, Landlord's architect, and Landlord's general
contractor, as additional named insureds; except Worker's Compensation
Insurance, which shall contain an endorsement waiving all rights of subrogation
against Landlord, Landlord's architect and Landlord's general contractor,
Landlord's agents and beneficiaries.


3.    The insurance required under this Exhibit shall be in addition to any and
all insurance required to be provided by Tenant pursuant to the Lease.


H.    Trash Removal.


During the construction, fixturing and merchandise stocking of the Premises,
Tenant shall provide trash removal at areas designated by Landlord. It shall be
the responsibility of Tenant and Tenant's contractors to remove all trash and
debris from the Premises on a daily basis and to break down all boxes and place
all such trash and debris in the containers supplied for that purpose. If trash
and debris are not removed on a daily basis by Tenant or Tenant's contractor,
then Landlord shall have the right to remove such trash and debris or have such
trash and debris removed at the sole cost and expense of Tenant.


I.    At Completion of Tenant's Work.


Tenant will provide Landlord with the following within thirty (30) days
following store opening:


1.    A Certificate of Occupancy (C of O) prior to opening for business.


2.    Unconditional Waivers of Liens and Sworn Statements in such form as may be
required by Landlord from all persons performing labor and/or supplying
materials in connection with such work showing that all parties have been paid
in full.


3.    Submission by Tenant to Landlord of detailed breakdown of Tenant's final
and total construction costs, together with receipted invoices showing payment
thereof.


4.    Submission by Tenant to Landlord of warranties for not less than one (1)
year against defects in workmanship, materials and equipment as required in this
Exhibit.


5.    Submission by Tenant of a statement wherein Tenant agrees to indemnify
Landlord and Landlord’s designated Escrow Agent against any and all liens
against the Premises or any claims by any materials suppliers, contractors, or
subcontractors.


6.    Tenant shall have reimbursed Landlord for the cost of Tenant's Work done
for Tenant by Landlord, the cost of temporary power and of trash removal, and
all other sums owed by Tenant to Landlord pursuant to the Lease and Exhibits.
7.    Tenant shall furnish a copy of the License to do Business.

Air Cargo Lease A-Mark 2014    E-10

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



8.    Tenant shall execute an Estoppel Letter which will be prepared by Landlord
and approved by Tenant.
9.    "As-Built" Drawings of all permanent Tenant Work performed.
10.    Recordation of a valid Notice of Completion pursuant to NRS 108.228.
J.    Miscellaneous.


1. This Work Letter shall be governed by the laws of the State of Nevada.


2. This Work Letter may not be amended except by a written instrument signed by
the party or parties to be bound thereby.


3. Any person signing this Work Letter on behalf of Tenant warrants and
represents he/she has authority to sign and deliver this Work Letter and bind
Tenant.


4. Notices under this Work Letter shall be given in the same manner as under the
Lease.


5. The headings set forth herein are for convenience only.


6. Except as otherwise specifically set forth herein, this Work Letter sets
forth the entire agreement of Landlord and Tenant regarding Landlord’s Work and
Tenant’s Work.


[SIGNATURE PAGE FOLLOWS]

Air Cargo Lease A-Mark 2014    E-11

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    









IN WITNESS WHEREOF, this Work Letter Agreement is executed as of the ______day
of ________________, 20___.




LANDLORD:


MCP CARGO, LLC,
a Nevada limited liability company




y: [/s/ Greg Wells]                         


Print Name: [Greg Wells]                


Print Title: [Manager]      




TENANT:


A-M GLOBAL LOGISTICS, LLC,
a Delaware limited liability company




By: [/s/ Brian Aquilino]                               


Print Name: [ Brian Aquilino]                      


Print Title: [Vice President of Operations]
 
 
 
 




Air Cargo Lease A-Mark 2014    E-12

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



EXHIBIT “A” TO TENANT’S WORK LETTER


ALLOWANCE CHECKLIST




 
 
 
 
 
 
ITEM REQUESTED
ITEM RECEIVED
COMMENTS
1
Copy of Tenant's Certificate of Occupancy (C of O)
 
 
2
Letter requesting payment allowance
 
 
3
Invoices from all Tenant's agents for Labor & Materials
 
 
4
Lien Releases & Unconditional Waivers from all Vendor's & Subcontractors
 
 
5
Certificate of Substantial Completion issued by the Architect
 
 
6
Schedule Landlord Inspection of building systems (no substandard work)
 
 
7
Detailed breakdown of total construction costs provided by Tenant
 
 
8
Receipts for all construction costs - must show payment
 
 
9
1 year (minimum) warranty against defects in workmanship, materials & equipment
submitted by tenant
 
 
10
Statement Letter indemnifying Landlord & Landlord's designated Escrow Agent
against any and all Liens against the Premises or any claims by any material
suppliers, contractors or subcontractors
 
 
11
Tenant reimbursement to Landlord for the cost of work done by Landlord for the
Tenant which includes: temporary power, trash removal and all other sums owed by
Tenant to Landlord
 
 
12
Furnish copy of Business License
 
 
13
Estoppel Letter prepared by Landlord and filled out by Tenant
 
 
14
As-built Drawings
 
 
15
O & M Manuals
 
 
16
Equipment Warranty
 
 
17
Recorded valid Notice of Completion pursuant to NRS 108.228
 
 






Air Cargo Lease A-Mark 2014    E-13

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



EXHIBIT "F"


GUARANTY OF LEASE


The undersigned ("Guarantor"), as a material inducement to and in consideration
of the execution by MCP CARGO, LLC, a Nevada limited liability company
("Landlord") of that certain Air Cargo Center Lease (the "Lease") of even date
herewith between Landlord and A-M GLOBAL LOGISTICS, LLC, a Delaware limited
liability company (“Tenant”), relating to premises that will be located within
the Project that is commonly known as the MARNELL PROJECT, in Las Vegas, Nevada,
hereby agrees as follows:


1.    Guarantor hereby unconditionally guarantees the performance of, and
unconditionally promises to perform, all of Tenant's obligations under the Lease
and any and all extensions, renewals, and/or modifications thereof, including,
but not limited to, the obligation to pay rent thereunder. Guarantor agrees that
the guarantee hereunder shall also apply if Tenant, with or without Landlord's
consent, assigns its rights under the Lease unless the Tenant is released from
liability pursuant to Article 14 of the Lease in which case all of Guarantor's
obligations under this Guaranty shall be automatically extinguished upon said
release.


2.    In such manner, upon such terms and at such times as Landlord shall deem
best, and without notice to or the consent of Guarantor, Landlord may alter,
compromise, extend, or change the time or manner for the performance of any
obligation hereby guaranteed, substitute or add any one or more guarantors,
accept additional or substituted security for the performance of any such
obligation, or release or subordinate any security therefor, any and all of
which may be accomplished without any effect on the obligations of Guarantor
hereunder. No exercise or non-exercise by Landlord of any right hereby given, no
dealing by Landlord with Tenant, any other guarantor, or other person, and no
change, impairment, or suspension of any right or remedy of Landlord shall in
any way affect any of Guarantor's obligations hereunder or any security
furnished by Guarantor or give Guarantor any recourse against Landlord.


3.    Guarantor hereby waives and agrees not to assert or take advantage of the
following:


(a)    Any right to require Landlord to proceed against Tenant or any other
person, to proceed or exhaust any security held by Landlord at any time, or to
pursue any other remedy in Landlord's power before proceeding against Guarantor;


(b)    Any defense based on the statute of limitations in any action hereunder
or in any action for the performance of any obligation hereby guaranteed;


(c)    Any defense that may arise by reason of the incapacity, lack of
authority, bankruptcy, death or disability of any other person or persons, or
the failure of Landlord to file or enforce a claim against the estate (in
administration, bankruptcy, or any other proceeding) of any other person or
persons;


(d)    Any right to receive demands, protests, and notices of any kind
including, but not limited to, notice of the existence, creation, or incurring
of any new or additional obligation or of any action or non-action on the part
of Tenant, Landlord, or any other person;


(e)    Any defense based upon an election of remedies including, but not limited
to, any action by Landlord that shall destroy or otherwise impair any of
Guarantor's subrogation rights or the right of Guarantor to proceed against
Tenant for reimbursement, or both;

Air Cargo Lease A-Mark 2014    Guaranty-1

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    





(f)    Any duty on the part of Landlord to disclose to Guarantor any facts that
Landlord may now or hereafter know about Tenant, regardless of whether Landlord
has reason to believe that such facts materially increase the risk beyond that
which Guarantor intends to assume or are unknown to Guarantor, or has a
reasonable opportunity to communicate such facts to Guarantor, it being
understood and agreed that Guarantor is fully responsible for being and keeping
informed of the financial condition of Tenant and of all circumstances bearing
on the risk of nonperformance of any obligation hereby guaranteed;


(g)    Any right to receive notice of or to consent to any amendments that may
hereafter be made to the Lease; and


(h)    Any defense based on the fact that Guarantor's obligations hereunder are
larger or more burdensome than that of Tenant's under the Lease.


4.    Until all obligations hereby guaranteed shall have been fully performed,
Guarantor shall have no right of subrogation and waives any right to enforce any
remedy which Landlord now has or may hereafter have against Tenant and any
benefit of, and any right to participate in, any security now or hereafter held
by Landlord.


5.     Notwithstanding any other provisions of this Guaranty, Guarantor shall
have the right to receive distributions and other transfers of cash or other
property from Tenant and to engage in any other consideration, or no
consideration, provided, however, from and after the receipt by Guarantor of
written notice from Landlord that an Event of Default (as defined in the Lease)
has occurred and is continuing, any and all distributions and other transfers of
cash or other property received by Guarantor from Tenant for which Guarantor did
not provide Tenant equivalent or greater consideration shall be subordinated to
all obligations hereby guaranteed, until Tenant or Guarantor shall have cured
said Event of Default.


6.    All rights, powers and remedies of Landlord hereunder and under any other
agreement now or at any time hereafter in force between Landlord and Guarantor
shall be cumulative and not alternative, and such rights, powers and remedies
shall be in addition to all rights, powers and remedies given to Landlord at law
or in equity. This Guaranty of Lease is in addition to and exclusive of the
guarantee of any other guarantor of any obligation of Tenant to Landlord.


7.    The obligations of Guarantor hereunder are independent of the obligations
of Tenant under the Lease, and, in the event of any default hereunder or under
the Lease, a separate action or actions may be brought and prosecuted against
Guarantor, whether or not Tenant is joined therein or a separate action or
actions are brought against Tenant. Landlord may maintain successive actions for
other defaults. Landlord's rights hereunder shall not be exhausted by its
exercise of any of its rights or remedies or by any such action or by any number
of successive actions until and unless all obligations hereby guaranteed shall
have been fully performed.


8.    Guarantor shall pay to Landlord, without demand, reasonable attorneys'
fees and all costs and other expenses that Landlord shall expend or incur in
collecting or compromising any obligation hereby guaranteed or in enforcing this
Guaranty of Lease against Guarantor, whether or not suit is filed including, but
not limited to, attorneys' fees, costs, and other expenses incurred by Landlord
in connection with any insolvency, bankruptcy, reorganization, arrangement, or
other similar proceeding involving Guarantor that in any way affects the
exercise by Landlord of its rights and remedies hereunder.



Air Cargo Lease A-Mark 2014    Guaranty-2

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



9.    Should any one or more provisions of this Guaranty of Lease be determined
to be illegal or unenforceable, all other provisions shall nevertheless be
effective.


10.    This Guaranty of Lease shall inure to the benefit of Landlord and its
successors and assigns, and shall bind Guarantor's heirs, executors,
administrators, successors, and assigns. This Guaranty of Lease may be assigned
by Landlord concurrently with the transfer of title to property covered by the
Lease, and, when so assigned, Guarantor shall be liable to the assignees without
in any manner affecting Guarantor's liability hereunder.


11.    Upon full performance of all obligations hereby guaranteed, this Guaranty
of Lease shall be of no further force or effect.


12.    No provision of this Guaranty of Lease or right of Landlord hereunder can
be waived or modified, nor can Guarantor be released from Guarantor's
obligations hereunder, except by a writing duly executed by Landlord.


13.    When the context and construction so require, all words used in the
singular herein shall be deemed to have been used in the plural and the
masculine shall include the feminine and neuter and vice versa. The word
"person" as used herein shall include any individual, company, firm,
association, partnership, corporation, trust, or other legal entity of any kind
whatsoever.


14.    If two (2) or more persons are signing this Guaranty of Lease as
Guarantor, then all such persons shall be jointly and severally liable for the
obligations of Guarantor hereunder.


15.    This Guaranty of Lease shall be governed by and construed in accordance
with the laws of the State of Nevada. In any action brought under or arising out
of this Guaranty of Lease, Guarantor hereby consents to the jurisdiction of any
competent court within the State of Nevada and hereby consents to service of
process by any means authorized by Nevada law. This Guaranty of Lease shall
constitute the entire agreement of Guarantor with respect to the subject matter
hereof, and no representation, understanding, promise, or condition concerning
the subject matter hereof shall be binding upon Landlord unless expressed
herein.




Dated: __[November 9th]_________________, 20[14]___




"GUARANTOR":        A-MARK PRECIOUS METALS, INC.,
a Delaware corporation
                


By: [/s/ Brian Aquilino]


Print Name: [ Brian Aquilino]


Print Title: [Vice President of Operations]



Air Cargo Lease A-Mark 2014    Guaranty-3

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



EXHIBIT "G"


NOTICE OF NON-RESPONSIBILITY


(see attached)

Air Cargo Lease A-Mark 2014    Notice of Non-Responsibility -1

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    





WHEN RECORDED, MAIL TO:
______________________
c/o ___________________
______________________
______________________
Attn: __________________


The undersigned hereby affirm(s) that this document, including any exhibits,
submitted for recording does not contain the social security number of any
person or persons. (Per NRS 239B.030)











--------------------------------------------------------------------------------

NOTICE OF NONRESPONSIBILITY


TO WHOM IT MAY CONCERN:


PURSUANT TO Nevada Revised Statute (“NRS”) 108.234, NOTICE IS HEREBY GIVEN THAT:


1.    The undersigned is the owner ("Disinterested Owner") of certain real
property situated in Clark County, Nevada, described in Exhibit “1” hereto and
the improvements thereon (the "Property"). The Disinterested Owner's address is:


_________________________
222 Via Marnell Way
Las Vegas, NV 89119
Attn: ____________________


The name and address of the person who may cause the work of improvement to be
constructed, altered or repaired is:


__________________________
__________________________
__________________________
Attn:    ___________________


2.    As of the _____ day of _______________, 20__, the undersigned, as
“Landlord” entered into an Air Cargo Center Lease (“Lease”) with
_______________________, a _______________, as “Tenant”, wherein the undersigned
leased the Property to Tenant.


3.    As of the _____ day of _______________, 20__, the undersigned has obtained
knowledge that Tenant intends to or may commence construction work on the
Property.


4.    The undersigned will not be responsible for any work upon the Property
resulting from such construction or work performed at the instance or request of
Tenant or any materials to be supplied therefor,

Air Cargo Lease A-Mark 2014    Notice of Non-Responsibility -2

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



nor in any manner be liable for the cost thereof; nor may any interest of the
undersigned in the Property be the subject of any mechanics liens or lien
therefor.


5.    The Disinterested Owner has notified Tenant in writing that Tenant must
comply with NRS 108.2403 and 108.2407.


Dated this ______ day of ________________, 20__.


Disinterested Owner:


___________________________,
a Nevada limited liability company




By:    _____________________________
Name:    _____________________________
Title:    _____________________________










STATE OF NEVADA        )
) ss.
COUNTY OF CLARK        )


This instrument was acknowledged before me on ___________________, 20__, by
______________________________________________, as ________________________ of
____________________, a Nevada limited liability company.






_________________________________
Notary Public
My Commission Expires: ____________



Air Cargo Lease A-Mark 2014    Notice of Non-Responsibility -3

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



Exhibit “1”
to
NOTICE OF NONRESPONSIBILITY


Legal Description of Property






    










Air Cargo Lease A-Mark 2014    Notice of Non-Responsibility -4

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



EXHIBIT "H"




INTENTIONALLY OMITTED

Air Cargo Lease A-Mark 2014 SNDA-1

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



EXHIBIT “I”


(see attached)

Air Cargo Lease A-Mark 2014 Right of First Offer -1

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    





RIGHT OF FIRST OFFER TO LEASE


THIS RIGHT OF FIRST OFFER TO LEASE is attached to and made a part of that
certain lease dated August __, 2014, by and between MCP CARGO, LLC, a Nevada
limited liability company, as Landlord, and A-M GLOBAL LOGISTICS, LLC, a
Delaware limited liability company, as Tenant (the “Lease”). The terms used in
this Right of First Offer to Lease shall have the same definitions as set forth
in the Lease. The provisions of this Right of First Offer to Lease shall prevail
over any inconsistent or conflicting provisions of the Lease.


R-1.    Right of First Offer to Lease. During the initial Lease Term, subject
and subordinate to the now-existing rights of first offer of any existing
tenants of the Project, Tenant shall have a right of first offer to Lease space
within the Building that is continguous to the Premises. The space presently
available and continguous to the Premises is Suite 103, consisting of Three
Thousand Five Hundred Eighty Eight (3,588) square feet (the “First Offer Space”)
as further outlined on Exhibit “A-1” to the Lease. Notwithstanding the foregoing
(i) such first offer right of Tenant shall commence only following the
expiration or earlier termination of any existing lease pertaining to each such
particular First Offer Space, and the first lease pertaining to each such First
Offer Space entered into by Landlord after the date of this Lease (collectively,
the “Superior Leases”), including any renewal of such existing or future lease,
whether or not such renewal is pursuant to an express written provision in such
lease, and regardless of whether any such renewal is consummated pursuant to a
lease amendment or a new lease, and (ii) such first offer right shall be
subordinate and secondary to all rights of expansion, first refusal, first offer
or similar rights granted to the tenants of the Superior Leases (the rights
described in items (i) and (ii), above to be known collectively as “Superior
Rights” and, each individually, a “Superior Right”). Tenant’s right of first
offer shall be on the terms and conditions set forth in this Right of First
Offer to Lease. Tenant’s right of first offer shall only be in effect during the
initial Lease Term.


R-2.    Procedure. Landlord shall notify Tenant from time to time when Landlord
determines that Landlord shall commence the marketing of any First Offer Space
because such space shall become available for lease to third parties, where no
holder of a Superior Right desires to lease such space. Landlord shall notify
Tenant of the availability of and offer to lease to Tenant First Offer Space by
delivery to Tenant of a notice (the “First Offer Space Option Notice”), which
shall (i) describe the specific First Offer Space, (ii) an initial determination
of the amount of the Rent proposed by Landlord for such First Offer Space, (iii)
disclose the then existing state of improvements and condition of such space,
(iv) set forth the approximate date Tenant would be entitled to take possession
of such space. Tenant shall have fifteen (15) days from receipt of the First
Offer Space Option Notice to accept or reject the offer for all of such First
Offer Space on, and only on, the terms contained in the First Offer Space Option
Notice. Tenant may exercise its right only as to all of any First Offer Space
offered to Tenant. Any attempt to exercise its offer to less than all of any
First Offer Space offered to Tenant shall be null and void. If Tenant accepts
the offer, such space shall become part of the Premises and Tenant shall be
bound with respect to such space by the terms and conditions of this Lease. If
Tenant does not notify Landlord within such fifteen (15) days of Tenant’s
acceptance of the offer for all of such space, then Landlord shall thereafter
have the right to lease such space not taken by Tenant to other persons on such
terms and conditions as Landlord may elect.


R-3.    Delivery of Possession. If Tenant timely exercises Tenant’s right to
lease the First Offer Space as set forth herein, Landlord and Tenant shall
execute an amendment adding such First Offer Space to this Lease upon the same
non-economic terms and conditions as applicable to the initial Premises, and the
economic terms and conditions as provided in this Right of First Offer to Lease.
Thereafter, the total Base Rent payable under this Lease shall be the sum of the
Base Rent for all First Offer Space added to the

Air Cargo Lease A-Mark 2014 Right of First Offer -2

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



Premises plus the Base Rent already payable under the Lease. Tenant shall
commence payment of Base Rent for the First Offer Space and the Lease Term of
the First Offer Space shall commence upon the date of delivery of such space to
Tenant. The Lease Term for the First Offer Space shall expire coterminously with
Tenant’s lease of the initial Premises.


R-4.    Tenant shall have the right, upon notice to Landlord, to meet from time
to time with representatives of Landlord who are knowledgeable as to the status
of the leasing of First Offer Space to discuss the status of the leasing of
First Offer Space.


R-5.    Tenant shall accept all First Offer Space in its then “as-is” condition
as disclosed in the First Offer Space Option Notice and Landlord shall not be
required to perform any work or furnish any materials in order to prepare such
First Offer Space for Tenant’s occupancy. Tenant shall be entitled to construct
improvements in the First Offer Space in accordance with the provisions of
Section 6.05.


R-6.    Intentionally Omitted.


R-7.    Termination of Right of First Offer to Lease. The rights set forth in
this Right of First Offer to Lease, and Landlord’s obligations with respect
thereto, shall be personal to the original Tenant and any assignee to which the
original Tenant’s entire interest in this Lease has been assigned pursuant to
the Lease and may only be exercised by the original Tenant or such assignee (but
not any subtenant or other person or entity). The right of first offer granted
herein shall terminate as to a particular First Offer Space upon the failure by
Tenant to exercise its right of first offer with respect to such First Offer
Space as offered by Landlord. Tenant shall not have the right to lease First
Offer Space if, as of the date of the attempted exercise of any right of first
offer by Tenant, or, at Landlord’s option, as of the scheduled date of delivery
of such First Offer Space to Tenant, Tenant is in default under this Lease after
any applicable notice and cure periods.


IN WITNESS WHEREOF, Landlord and Tenant have caused this Right of First Offer to
Lease to be executed the day and date first above written.




"TENANT":            A-M GLOBAL LOGISTICS, LLC,
a Delaware limited liability company
                
By: [/s/ Brian Aquilino]


Print Name: [ Brian Aquilino]


Print Title: [Vice President of Operations]










"LANDLORD":        MCP CARGO, LLC,
a Nevada limited liability company




By: [/s/ Greg Wells]

Air Cargo Lease A-Mark 2014 Right of First Offer -3

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    





Print Name: [Greg Wells]


Print Title: [Manager]



Air Cargo Lease A-Mark 2014 Right of First Offer -4

--------------------------------------------------------------------------------

AIR CARGO CENTER LEASE
                                                    



EXHIBIT “J”


MASTER LEASE


(see attached)


[Master Lease Agreement Omitted]

Air Cargo Lease A-Mark 2014 Master Lease